 

EXHIBIT 10.14

EXECUTION VERSION

CREDIT AGREEMENT

by and among

ADVENT SOFTWARE, INC.

and

EACH OF ITS SUBSIDIARIES THAT ARE SIGNATORIES HERETO,
as Borrowers,

THE LENDERS THAT ARE SIGNATORIES HERETO,
as the Lenders,

and

WELLS FARGO FOOTHILL, INC.,
as the Arranger and Administrative Agent

Dated as of February 14, 2007

 


--------------------------------------------------------------------------------


CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of February 14,
2007, by and among the lenders identified on the signature pages hereof (such
lenders, together with their respective successors and permitted assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), and WELLS FARGO FOOTHILL, INC., a California corporation, as the
arranger and administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), ADVENT SOFTWARE,
INC., a Delaware corporation (“Parent”), each of Parent’s Subsidiaries
identified on the signature pages hereof (such Subsidiaries, together with
Parent, are referred to hereinafter each individually as a “Borrower”, and
individually and collectively, jointly and severally, as the “Borrowers”).

The parties agree as follows:

1.             DEFINITIONS AND CONSTRUCTION.

1.1          Definitions.  Capitalized terms used in this Agreement shall have
the meanings specified therefor on Schedule 1.1.

1.2          Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.  When used herein, the term
“financial statements” shall include the notes and schedules thereto.  Any
reference to any Person in respect of a financial covenant or a related
definition shall be understood to mean such Person and its Subsidiaries on a
consolidated basis, unless the context clearly requires otherwise.

1.3          Code.  Any terms used in this Agreement that are defined in the
Code shall be construed and defined as set forth in the Code unless otherwise
defined herein; provided, however, that to the extent that the Code is used to
define any term herein and such term is defined differently in different
Articles of the Code, the definition of such term contained in Article 9 of the
Code shall govern.

1.4          Construction.  Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  Any reference herein or in any
other Loan Document to the satisfaction or repayment in full of the Obligations
shall mean the repayment in full in cash (or, in the case of Letters of Credit
or Bank Products, the cash collateralization or (at the election of Agent)
support by a standby letter of credit in accordance with the terms hereof) of
all Obligations other than unasserted contingent indemnification Obligations and
other than any Bank Product Obligations that, at such time, are allowed by the
applicable Bank Product Provider to remain outstanding and that are not required
by the provisions of this Agreement to be repaid or cash collateralized.  Any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns.  Any requirement of a writing contained herein
or in any other Loan Document shall be satisfied by the transmission of a Record
and any Record so transmitted shall constitute a representation and warranty as
to the accuracy and completeness of the information contained therein. 
References to statutes or regulations are

1


--------------------------------------------------------------------------------


to be construed as including all statutory and regulatory provisions promulgated
under, consolidating, amending, supplementing, interpreting, or replacing the
statute or regulation referred to.

1.5          Schedules and Exhibits.  All of the schedules and exhibits attached
to this Agreement or the Disclosure Letter shall be deemed incorporated herein
by reference.  For purposes of any Section of this Agreement which references
any Schedule to the Disclosure Letter, such Schedule is deemed incorporated in
such Section by such reference.

2.             LOAN AND TERMS OF PAYMENT.

2.1          Revolver Advances.

(a)           Subject to the terms and conditions of this Agreement, and during
the term of this Agreement, each Lender with a Commitment agrees (severally, not
jointly or jointly and severally) to make advances (“Advances”) to Borrowers in
an amount at any one time outstanding not to exceed such Lender’s Pro Rata Share
of an amount equal to the lesser of (i) the Maximum Revolver Amount less the
Letter of Credit Usage at such time, and (ii) the Loan Limit at such time less
the Letter of Credit Usage at such time.

(b)           Anything to the contrary in this Section 2.1 notwithstanding,
Agent shall have the right to establish reserves against the Availability in
such amounts, and with respect to such matters, as Agent in its Permitted
Discretion shall deem necessary or appropriate, including reserves with respect
to (i) sums that any Credit Party is required to pay under any Section of this
Agreement or any other Loan Document (such as taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and has failed to pay, and (ii) amounts owing by any Credit Party
or its Subsidiaries to any Person to the extent secured by a Lien on, or trust
over, any of the Collateral (other than a Permitted Lien), which Lien or trust,
in the Permitted Discretion of Agent likely would have a priority superior to
the Agent’s Liens (such as Liens or trusts in favor of landlords, warehousemen,
carriers, mechanics, materialmen, laborers, or suppliers, or Liens or trusts for
ad valorem, excise, sales, or other taxes where given priority under applicable
law) in and to such item of the Collateral.  Agent shall use reasonable efforts
to notify Administrative Borrower at or before the time any such reserves are to
be established, provided, however, the lack of any such notice shall not affect
the validity or effectiveness of any reserve established by Agent.

(c)           Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement.  The outstanding principal amount of the
Advances, together with interest accrued thereon, shall be due and payable on
the Maturity Date, or if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.

(d)           Borrowers may, no more than once during the term of this
Agreement, request an increase to the Commitment and Maximum Revolver Amount
each by an amount up to $25,000,000 so long as: (i) immediately prior to and
after giving effect to such increase no Default or Event of Default has occurred
and is continuing; (ii) such request is made on or before the date that is 18
months after the Closing Date; (iii) Borrowers have paid all fees in connection
with such increase required under the Loan Documents, (iv) such elected increase
amount is no less than $5,000,000 and a multiple of $5,000,000 and (v) a
Successful Syndication shall have occurred with respect to the aggregate amount
of such increase to the Commitment.  Any election made pursuant to this Section
2.1(d) must be submitted in writing to Agent by Administrative Borrower and
contain a representation as to the absence of all Defaults and Events of
Default.  The increase to the Commitment and Maximum Revolver Amount described
in this Section 2.1(d) (the “Line Increase”) shall become effective upon written
notice to Administrative Borrower by Agent confirming the satisfaction of the
conditions set forth in this Section 2.1(d).

2.2          [Reserved]

2


--------------------------------------------------------------------------------


2.3          Borrowing Procedures and Settlements.

(a)           Procedure for Borrowing.  Each Borrowing shall be made by an
irrevocable written request by an Authorized Person delivered to Agent.  Unless
Swing Lender is not obligated to make a Swing Loan pursuant to Section 2.3(b)
below, such notice must be received by Agent no later than 10:00 a.m.
(California time) on the Business Day that is the requested Funding Date
specifying (i) the amount of such Borrowing, and (ii) the requested Funding
Date, which shall be a Business Day; provided, however, that if Swing Lender is
not obligated to make a Swing Loan as to a requested Borrowing, such notice must
be received by Agent no later than 10:00 a.m. (California time) on the Business
Day prior to the date that is the requested Funding Date.  At Agent’s election,
in lieu of delivering the above-described written request, any Authorized Person
may give Agent telephonic notice of such request by the required time.  In such
circumstances, Borrowers agree that any such telephonic notice will be confirmed
in writing within 24 hours of the giving of such telephonic notice, but the
failure to provide such written confirmation shall not affect the validity of
the request.

(b)           Making of Swing Loans.  In the case of a request for an Advance
and so long as either (i) the aggregate amount of Swing Loans made since the
last Settlement Date plus the amount of the requested Advance does not exceed
$7,500,000, or (ii) Swing Lender, in its sole discretion, shall agree to make a
Swing Loan notwithstanding the foregoing limitation, Swing Lender shall make an
Advance in the amount of such Borrowing (any such Advance made solely by Swing
Lender pursuant to this Section 2.3(b) being referred to as a “Swing Loan” and
such Advances being referred to collectively as “Swing Loans”) available to
Administrative Borrower on the Funding Date applicable thereto by transferring
immediately available funds to the Designated Account.  Each Swing Loan shall be
deemed to be an Advance hereunder and shall be subject to all the terms and
conditions applicable to other Advances, except that all payments on any Swing
Loan shall be payable to Swing Lender solely for its own account.  Subject to
the provisions of Section 2.3(d)(ii), Swing Lender shall not make and shall not
be obligated to make any Swing Loan if Swing Lender has actual knowledge that
(i) one or more of the applicable conditions precedent set forth in Section 3
will not be satisfied on the requested Funding Date for the applicable
Borrowing, or (ii) the requested Borrowing would exceed the Availability on such
Funding Date.  Swing Lender shall not otherwise be required to determine whether
the applicable conditions precedent set forth in Section 3 have been satisfied
on the Funding Date applicable thereto prior to making any Swing Loan.  The
Swing Loans shall be secured by the Agent’s Liens, constitute Obligations
hereunder, and bear interest at the rate applicable from time to time to
Advances that are Base Rate Loans.

(c)           Making of Loans.

(i)            In the event that Swing Lender is not obligated to make a Swing
Loan, then promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Agent shall notify the Lenders, not later than 1:00 p.m.
(California time) on the Business Day immediately preceding the Funding Date
applicable thereto, by telecopy, telephone, or other similar form of
transmission, of the requested Borrowing.  Each Lender shall make the amount of
such Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 10:00 a.m.
(California time) on the Funding Date applicable thereto.  After Agent’s receipt
of the proceeds of such Advances, Agent shall make the proceeds thereof
available to Administrative Borrower on the applicable Funding Date by
transferring immediately available funds equal to such proceeds received by
Agent to Administrative Borrower’s Designated Account; provided, however, that,
subject to the provisions of Section 2.3(d)(ii), Agent shall not request any
Lender to make, and no Lender shall have the obligation to make, any Advance if
Agent shall have actual knowledge that (1) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing unless such condition has
been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.

(ii)           Unless Agent receives notice from a Lender prior to 9:00 a.m.
(California time) on the date of a Borrowing, that such Lender will not make
available as and when required hereunder to

3


--------------------------------------------------------------------------------


Agent for the account of Borrowers the amount of that Lender’s Pro Rata Share of
the Borrowing, Agent may assume that each Lender has made or will make such
amount available to Agent in immediately available funds on the Funding Date and
Agent may (but shall not be so required), in reliance upon such assumption, make
available to Administrative Borrower on such date a corresponding amount.  If
and to the extent any Lender shall not have made its full amount available to
Agent in immediately available funds and Agent in such circumstances has made
available to Administrative Borrower such amount, that Lender shall on the
Business Day following such Funding Date make such amount available to Agent,
together with interest at the Defaulting Lender Rate for each day during such
period.  A notice submitted by Agent to any Lender with respect to amounts owing
under this subsection shall be conclusive, absent manifest error.  If such
amount is so made available, such payment to Agent shall constitute such
Lender’s Advance on the date of Borrowing for all purposes of this Agreement. 
If such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Administrative Borrower of such failure to fund
and, upon demand by Agent, Borrowers shall pay such amount to Agent for Agent’s
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the interest rate applicable at the
time to the Advances composing such Borrowing.  The failure of any Lender to
make any Advance on any Funding Date shall not relieve any other Lender of any
obligation hereunder to make an Advance on such Funding Date, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on any Funding Date.

(iii)          Agent shall not be obligated to transfer to a Defaulting Lender
any payments made by Borrowers to Agent for the Defaulting Lender’s benefit,
and, in the absence of such transfer to the Defaulting Lender, Agent shall
transfer any such payments to each other non-Defaulting Lender member of the
Lender Group ratably in accordance with their Commitments (but only to the
extent that such Defaulting Lender’s Advance was funded by the other members of
the Lender Group) or, if so directed by Administrative Borrower and if no
Default or Event of Default had occurred and is continuing (and to the extent
such Defaulting Lender’s Advance was not funded by the Lender Group), retain
same to be re-advanced to Borrowers as if such Defaulting Lender had made
Advances to Borrowers.  Subject to the foregoing, Agent may hold and, in its
Permitted Discretion, re-lend to Borrowers for the account of such Defaulting
Lender the amount of all such payments received and retained by Agent for the
account of such Defaulting Lender.  Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents, such Defaulting Lender
shall be deemed not to be a “Lender” and such Lender’s Commitment shall be
deemed to be zero.  This Section shall remain effective with respect to such
Lender until (x) the Obligations under this Agreement shall have been declared
or shall have become immediately due and payable, (y) the non-Defaulting
Lenders, Agent, and Administrative Borrower shall have waived such Defaulting
Lender’s default in writing, or (z) the Defaulting Lender makes its Pro Rata
Share of the applicable Advance and pays to Agent all amounts owing by
Defaulting Lender in respect thereof.  The operation of this Section shall not
be construed to increase or otherwise affect the Commitment of any Lender, to
relieve or excuse the performance by such Defaulting Lender or any other Lender
of its duties and obligations hereunder, or to relieve or excuse the performance
by Borrowers of their duties and obligations hereunder to Agent or to the
Lenders other than such Defaulting Lender.  Any such failure to fund by any
Defaulting Lender shall constitute a material breach by such Defaulting Lender
of this Agreement and shall entitle Administrative Borrower at its option, upon
written notice to Agent, to arrange for a substitute Lender to assume the
Commitment of such Defaulting Lender, such substitute Lender to be acceptable to
Agent.  In connection with the arrangement of such a substitute Lender, the
Defaulting Lender shall have no right to refuse to be replaced hereunder, and
agrees to execute and deliver a completed form of Assignment and Acceptance in
favor of the substitute Lender (and agrees that it shall be deemed to have
executed and delivered such document if it fails to do so) subject only to being
repaid its share of the outstanding Obligations (other than Bank Product
Obligations, but including an assumption of its Pro Rata Share of the Risk
Participation Liability) without any premium or penalty of any kind whatsoever;
provided however, that any such assumption of the Commitment of such Defaulting
Lender shall not be deemed to constitute a waiver of any of the Lender Groups’
or Borrowers’ rights or remedies against any such Defaulting Lender arising out
of or in relation to such failure to fund.

(d)           Protective Advances and Optional Overadvances.

4


--------------------------------------------------------------------------------


(i)            Agent hereby is authorized by Borrowers and the Lenders, from
time to time in Agent’s sole discretion, (A) after the occurrence and during the
continuance of a Default or an Event of Default, or (B) at any time that any of
the other applicable conditions precedent set forth in Section 3 are not
satisfied, to make Advances to Borrowers on behalf of the Lenders that Agent, in
its Permitted Discretion deems necessary or desirable (1) to preserve or protect
the Collateral, or any portion thereof, (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations), or
(3) to pay any other amount chargeable to Borrowers pursuant to the terms of
this Agreement, including Lender Group Expenses and the costs, fees, and
expenses described in Section 9 (any of the Advances described in this
Section 2.3(d)(i) shall be referred to as “Protective Advances”).

(ii)           Any contrary provision of this Agreement notwithstanding, the
Lenders hereby authorize Agent or Swing Lender, as applicable, and either Agent
or Swing Lender, as applicable, may, but is not obligated to, knowingly and
intentionally, continue to make Advances (including Swing Loans) to Borrowers
notwithstanding that an Overadvance exists or thereby would be created, so long
as (A) after giving effect to such Advances, the outstanding Revolver Usage does
not exceed the Loan Limit by more than $5,000,000, and (B) after giving effect
to such Advances, the outstanding Revolver Usage (except for and excluding
amounts charged to the Loan Account for interest, fees, or Lender Group
Expenses) does not exceed the Maximum Revolver Amount.  In the event Agent
obtains actual knowledge that the Revolver Usage exceeds the amounts permitted
by the immediately foregoing provisions, regardless of the amount of, or reason
for, such excess, Agent shall notify the Lenders as soon as practicable (and
prior to making any (or any additional) intentional Overadvances (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) unless Agent determines that prior notice would result in
imminent harm to the Collateral or its value), and the Lenders with Commitments
thereupon shall, together with Agent, jointly determine the terms of
arrangements that shall be implemented with Borrowers intended to reduce, within
a reasonable time, the outstanding principal amount of the Advances to Borrowers
to an amount permitted by the preceding paragraph.  In such circumstances, if
any Lender with a Commitment objects to the proposed terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders.  Each
Lender with a Commitment shall be obligated to settle with Agent as provided in
Section 2.3(e) for the amount of such Lender’s Pro Rata Share of any
unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(d)(ii), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.

(iii)          Each Protective Advance and each Overadvance shall be deemed to
be an Advance hereunder, except that no Protective Advance or Overadvance shall
be eligible to be a LIBOR Rate Loan and all payments on the Protective Advances
shall be payable to Agent solely for its own account.  The Protective Advances
and Overadvances shall be repayable on demand, secured by the Agent’s Liens,
constitute Obligations hereunder, and bear interest at the rate applicable from
time to time to Advances that are Base Rate Loans.  The provisions of this
Section 2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the
Lenders and are not intended to benefit any Borrower in any way.

(e)           Settlement.  It is agreed that each Lender’s funded portion of the
Advances is intended by the Lenders to equal, at all times, such Lender’s Pro
Rata Share of the outstanding Advances.  Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of any Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:

(i)            Agent shall request settlement (“Settlement”) with the Lenders on
a weekly basis, or on a more frequent basis if so determined by Agent, (1) on
behalf of Swing Lender, with respect to the outstanding Swing Loans, (2) for
itself, with respect to the outstanding Protective Advances, and (3) with
respect to Borrowers’ or their Subsidiaries’ Collections received, as to each by
notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than

5


--------------------------------------------------------------------------------


2:00 p.m. (California time) on the Business Day immediately prior to the date of
such requested Settlement (the date of such requested Settlement being the
“Settlement Date”).  Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances, Swing  Loans, and Protective
Advances for the period since the prior Settlement Date.  Subject to the terms
and conditions contained herein (including Section 2.3(c)(iii)):  (y) if a
Lender’s balance of the Advances (including Swing Loans and Protective Advances)
exceeds such Lender’s Pro Rata Share of the Advances (including Swing Loans and
Protective Advances) as of a Settlement Date, then Agent shall, by no later than
12:00 p.m. (California time) on the Settlement Date, transfer in immediately
available funds to a Deposit Account of such Lender (as such Lender may
designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Swing Loans and Protective Advances), and (z) if a Lender’s balance
of the Advances (including Swing Loans and Protective Advances) is less than
such Lender’s Pro Rata Share of the Advances (including Swing Loans and
Protective Advances) as of a Settlement Date, such Lender shall no later than
12:00 p.m. (California time) on the Settlement Date transfer in immediately
available funds to the Agent’s Account, an amount such that each such Lender
shall, upon transfer of such amount, have as of the Settlement Date, its Pro
Rata Share of the Advances (including Swing Loans and Protective Advances). 
Such amounts made available to Agent under clause (z) of the immediately
preceding sentence shall be applied against the amounts of the applicable Swing
Loans or Protective Advances and, together with the portion of such Swing Loans
or Protective Advances representing Swing Lender’s Pro Rata Share thereof, shall
constitute Advances of such Lenders.  If any such amount is not made available
to Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.

(ii)           In determining whether a Lender’s balance of the Advances, Swing
Loans, and Protective Advances is less than, equal to, or greater than such
Lender’s Pro Rata Share of the Advances, Swing Loans, and Protective Advances as
of a Settlement Date, Agent shall, as part of the relevant Settlement, apply to
such balance the portion of payments actually received in good funds by Agent
with respect to principal, interest, fees payable by Borrowers and allocable to
the Lenders hereunder, and proceeds of Collateral.  To the extent that a net
amount is owed to any such Lender after such application, such net amount shall
be distributed by Agent to that Lender as part of such next Settlement.

(iii)          Between Settlement Dates, Agent, to the extent no Protective
Advances or Swing Loans are outstanding, may pay over to Swing Lender any
payments received by Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Advances, for application to Swing
Lender’s Pro Rata Share of the Advances.  If, as of any Settlement Date,
Collections of Borrowers or their Subsidiaries received since the then
immediately preceding Settlement Date have been applied to Swing Lender’s Pro
Rata Share of the Advances other than to Swing Loans, as provided for in the
previous sentence, Swing Lender shall pay to Agent for the accounts of the
Lenders, and Agent shall pay to the Lenders, to be applied to the outstanding
Advances of such Lenders, an amount such that each Lender shall, upon receipt of
such amount, have, as of such Settlement Date, its Pro Rata Share of the
Advances.  During the period between Settlement Dates, Swing Lender with respect
to Swing Loans, Agent with respect to Protective Advances, and each Lender
(subject to the effect of agreements between Agent and individual Lenders) with
respect to the Advances other than Swing Loans and Protective Advances, shall be
entitled to interest at the applicable rate or rates payable under this
Agreement on the daily amount of funds employed by Swing Lender, Agent, or the
Lenders, as applicable.

(f)            Notation.  Agent shall record on its books the principal amount
of the Advances owing to each Lender, including the Swing Loans owing to Swing
Lender, and Protective Advances owing to Agent, and the interests therein of
each Lender, from time to time and such records shall, absent manifest error,
conclusively be presumed to be correct and accurate.

(g)           Lenders’ Failure to Perform.  All Advances (other than Swing Loans
and Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata

6


--------------------------------------------------------------------------------


Shares.  It is understood that (i) no Lender shall be responsible for any
failure by any other Lender to perform its obligation to make any Advance (or
other extension of credit) hereunder, nor shall any Commitment of any Lender be
increased or decreased as a result of any failure by any other Lender to perform
its obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.

2.4          Payments.

(a)           Payments by Borrowers.

(i)            Except as otherwise expressly provided herein, all payments by
Borrowers shall be made to Agent’s Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 11:00 a.m.
(California time) on the date specified herein.  Any payment received by Agent
later than 11:00 a.m. (California time), shall be deemed to have been received
on the following Business Day and any applicable interest or fee shall continue
to accrue until such following Business Day.

(ii)           Unless Agent receives notice from Administrative Borrower prior
to the date on which any payment is due to the Lenders that Borrowers will not
make such payment in full as and when required, Agent may assume that Borrowers
have made (or will make) such payment in full to Agent on such date in
immediately available funds and Agent may (but shall not be so required), in
reliance upon such assumption, distribute to each Lender on such due date an
amount equal to the amount then due such Lender.  If and to the extent Borrowers
do not make such payment in full to Agent on the date when due, each Lender
severally shall repay to Agent on demand such amount distributed to such Lender,
together with interest thereon at the Defaulting Lender Rate for each day from
the date such amount is distributed to such Lender until the date repaid.

(b)           Apportionment and Application.

(i)            So long as no Event of Default has occurred and is continuing and
except as otherwise provided with respect to Defaulting Lenders, all principal
and interest payments shall be apportioned ratably among the Lenders (according
to the unpaid principal balance of the Obligations to which such payments relate
held by each Lender) and all payments of fees and expenses (other than fees or
expenses that are for Agent’s separate account) shall be apportioned ratably
among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates.  All payments to be
made hereunder by Borrowers shall be remitted to Agent and all (subject to
Section 2.4(b)(iv) hereof) such payments, and all proceeds of Collateral
received by Agent, shall be applied, so long as no Event of Default has occurred
and is continuing, to reduce the balance of the Advances outstanding and,
thereafter, to Borrowers (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.

(ii)           At any time that an Event of Default has occurred and is
continuing and except as otherwise provided with respect to Defaulting Lenders,
all payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

(A)          first, to pay any Lender Group Expenses (including cost or expense
reimbursements) and indemnities then due to Agent under the Loan Documents,
until paid in full,

(B)           second, to pay any fees or premiums then due to Agent under the
Loan Documents until paid in full,

(C)           third, to pay interest due in respect of all Protective Advances
until paid in full,

7


--------------------------------------------------------------------------------


(D)          fourth, to pay the principal of all Protective Advances until paid
in full,

(E)           fifth, ratably to pay any Lender Group Expenses (including cost or
expense reimbursements) and indemnities then due to any of the Lenders under the
Loan Documents until paid in full,

(F)           sixth, ratably to pay any fees or premiums then due to any of the
Lenders under the Loan Documents until paid in full,

(G)           seventh, ratably to pay interest due in respect of the Advances
(other than Protective Advances), and the Swing Loans until paid in full,

(H)          eighth, ratably (i) to pay the principal of all Swing Loans until
paid in full, (ii) to pay the principal of all Advances until paid in full,
(iii) to Agent, to be held by Agent, for the ratable benefit of Issuing Lender
and those Lenders having a Commitment, as cash collateral in an amount up to
105% of the Letter of Credit Usage, and (iv) to Agent, to be held by Agent, for
the benefit of the Bank Product Providers, as cash collateral in an amount up to
the amount of the Bank Product Reserve established prior to the occurrence of,
and not in contemplation of, the subject Event of Default,

(I)            ninth, to pay any other Obligations (including the provision of
amounts to Agent, to be held by Agent, for the benefit of the Bank Product
Providers, as cash collateral in an amount up to the amount determined by Agent
in its Permitted Discretion as the amount necessary to secure the Bank Product
Obligations), and

(J)            tenth, to Borrowers (to be wired to the Designated Account) or
such other Person entitled thereto under applicable law.

(iii)          Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

(iv)          In each instance, so long as no Event of Default has occurred and
is continuing, Section 2.4(b) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement.

(v)           For purposes of Section 2.4(b)(ii), “paid in full” means payment
of all amounts owing under the Loan Documents according to the terms thereof,
including loan fees, service fees, professional fees, interest (and specifically
including interest accrued after the commencement of any Insolvency Proceeding),
default interest, interest on interest, and expense reimbursements, whether or
not any of the foregoing would be or is allowed or disallowed in whole or in
part in any Insolvency Proceeding.

(vi)          In the event of a direct conflict between the priority provisions
of this Section 2.4 and any other provision contained in any other Loan
Document, it is the intention of the parties hereto that such provisions shall
be read together and construed, to the fullest extent possible, to be in concert
with each other.  In the event of any actual, irreconcilable conflict that
cannot be resolved as aforesaid, the terms and provisions of this Section 2.4
shall control and govern.

(c)           Mandatory Prepayments.  If, at any time, (i) the sum of the
Revolver Usage, the Bank Product Reserve and all other reserves established
pursuant to Section 2.1(b) on any date during such month exceeds (ii) the
product of (A) 0.80 times (B) TTM Recurring Revenue calculated as of the last
month for which a Loan Limit Certificate has most recently been delivered
pursuant to Section 5.3 (the “Loan Limit”

8


--------------------------------------------------------------------------------


and such excess being referred to as the “Limiter Excess”), then Borrowers shall
immediately prepay the Obligations in accordance with Section 2.4(d) in an
aggregate amount equal to the Limiter Excess.

(d)           Application of Mandatory Prepayments.  Each prepayment pursuant to
Section 2.4(c) shall, (i) so long as no Event of Default shall have occurred and
be continuing, be applied, first, to the outstanding principal amount of the
Advances that are Base Rate Loans until paid in full, second, to the outstanding
principal amount of the Advances that are LIBOR Rate Loans until paid in full
and third, to cash collateralize the Letters of Credit in an amount equal to
105% of the then extant Letter of Credit Usage, and (ii) if an Event of Default
shall have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(ii).

2.5          Overadvances; Payment at Maturity.  Except as permitted by Section
2.3(d), if, at any time or for any reason, the amount of Obligations owed by
Borrowers to the Lender Group pursuant to Section 2.1 or Section 2.12 is greater
than any of the limitations set forth in Section 2.1 or Section 2.12, as
applicable (an “Overadvance”), Borrowers immediately shall pay to Agent, in
cash, the amount of such excess, which amount shall be used by Agent to reduce
the Obligations in accordance with the priorities set forth in Section 2.4(b). 
Borrowers promise to pay the Obligations (including principal, interest, fees,
costs, and expenses) in Dollars in full on the Maturity Date or, if earlier, on
the date on which the Obligations are declared due and payable pursuant to the
terms of this Agreement.

2.6          Interest Rates and Letter of Credit Fee:  Rates, Payments, and
Calculations.

(a)           Interest Rates.  Except as provided in Section 2.6(c) below, all
Obligations (except for undrawn Letters of Credit and except for Bank Product
Obligations) that have been charged to the Loan Account pursuant to the terms
hereof shall bear interest on the Daily Balance thereof as follows:

(i)            if the relevant Obligation is a LIBOR Rate Loan, at a per annum
rate equal to the LIBOR Rate plus the LIBOR Rate Margin, and

(ii)           otherwise, at a per annum rate equal to the Base Rate.

(b)           Letter of Credit Fee.  Borrowers shall pay Agent (for the ratable
benefit of the Lenders with a Commitment, subject to any agreements between
Agent and individual Lenders), a Letter of Credit fee (in addition to the
charges, commissions, fees, and costs set forth in Section 2.12(e)) which shall
accrue at a rate equal to 1.50% per annum times the Daily Balance of the undrawn
amount of all outstanding Letters of Credit.

(c)           Default Rate.  Upon the occurrence and during the continuation of
an Event of Default (and at the election of Agent or the Required Lenders),

(i)            all Obligations (except for undrawn Letters of Credit and except
for Bank Product Obligations) that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof at
a per annum rate equal to 2 percentage points above the per annum rate otherwise
applicable hereunder, and

(ii)           the Letter of Credit fee provided for in Section 2.6(b) shall be
increased to 2 percentage points above the per annum rate otherwise applicable
hereunder.

(d)           Payment.  Except as provided to the contrary in Section 2.11 or
Section 2.13(a), interest, Letter of Credit fees, and all other fees payable
hereunder shall be due and payable, in arrears, on the first day of each month
at any time that Obligations or Commitments are outstanding.  Borrowers hereby
authorize Agent to, from time to time, without prior notice to Borrowers, and
Agent shall, charge all interest and fees (when due and payable), all Lender
Group Expenses (as and when incurred), all charges,

9


--------------------------------------------------------------------------------


commissions, fees, and costs provided for in Section 2.12(e) (as and when
accrued or incurred), all fees and costs provided for in Section 2.11 (as and
when accrued or incurred), and all other payments as and when due and payable
under any Loan Document (including any amounts due and payable to the Bank
Product Providers in respect of Bank Products up to the amount of the Bank
Product Reserve) to Borrowers’ Loan Account, which amounts thereafter shall
constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances that are Base Rate Loans.  Any interest not paid when due
shall be compounded by being charged to the Loan Account and shall thereafter
constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances that are Base Rate Loans.

(e)           Computation.  All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year for the actual number
of days elapsed.  In the event the Base Rate is changed from time to time
hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.

(f)            Intent to Limit Charges to Maximum Lawful Rate.  In no event
shall the interest rate or rates payable under this Agreement, plus any other
amounts paid in connection herewith, exceed the highest rate permissible under
any law that a court of competent jurisdiction shall, in a final determination,
deem applicable.  Borrowers and the Lender Group, in executing and delivering
this Agreement, intend legally to agree upon the rate or rates of interest and
manner of payment stated within it; provided, however, that, anything contained
herein to the contrary notwithstanding, if said rate or rates of interest or
manner of payment exceeds the maximum allowable under applicable law, then, ipso
facto, as of the date of this Agreement, Borrowers are and shall be liable only
for the payment of such maximum as allowed by law, and payment received from
Borrowers in excess of such legal maximum, whenever received, shall be applied
to reduce the principal balance of the Obligations to the extent of such excess.

2.7          Cash Management.

(a)           Borrowers shall and shall cause each of their U.S. Subsidiaries to
(i) establish and maintain cash management services of a type and on terms
satisfactory to Agent at one or more of the banks set forth on Schedule 2.7(a)
to the Disclosure Letter (each a “Cash Management Bank”), and shall request in
writing and otherwise take such reasonable steps to ensure that all of their and
their U.S. Subsidiaries’ Account Debtors forward payment of the amounts owed by
them directly to such Cash Management Bank, and (ii) deposit or cause to be
deposited promptly, and in any event no later than the first Business Day after
the date of receipt thereof, all of their Collections (including those sent
directly by their Account Debtors to Borrowers or their Subsidiaries) into a
bank account listed on Schedule 2.7(a) (a “Cash Management Account”) at one of
the Cash Management Banks.

(b)           Each Cash Management Bank shall establish and maintain Cash
Management Agreements with Agent and Borrowers, in form and substance reasonably
acceptable to Agent.  Each such Cash Management Agreement shall provide, among
other things, that (i) the Cash Management Bank will comply with any
instructions originated by Agent directing the disposition of the funds in such
Cash Management Account without further consent by Borrowers or their
Subsidiaries, as applicable, (ii) the Cash Management Bank has no rights of
setoff or recoupment or any other claim against the applicable Cash Management
Account, other than for payment of its service fees and other charges directly
related to the administration of such Cash Management Account and for returned
checks or other items of payment, and (iii) upon the instruction of the Agent (a
“Cash Sweep Instruction”), it will forward by daily sweep all amounts in the
applicable Cash Management Account to the Agent’s Account.  Agent agrees not to
issue a Cash Sweep Instruction with respect to the Cash Management Accounts
unless (m) an Event of Default has occurred and is continuing at the time such
Cash Sweep Instruction is issued or (n) as of the most recent date of delivery
of the reports and certificate required under Section 5.2(a), Excess
Availability plus Qualified Cash is less than $25,000,000 (either such event
referred to herein as a “Triggering Event”).  Agent agrees to rescind a Cash
Sweep Instruction (the “Rescission”) if: (x) the Event of Default, if any,
giving rise to the Triggering Event upon which such Cash Sweep Instruction was
issued has been waived in writing in accordance with the terms

10


--------------------------------------------------------------------------------


of this Agreement, (y) no additional Default or Event of Default has occurred
and is continuing prior to the date of the Rescission (the “Rescission Date”) or
is reasonably expected to occur on or immediately after the Rescission Date and
(z) during each of the 30 days immediately prior to and on the Rescission Date,
Excess Availability plus Qualified Cash was and will be $25,000,000 or more.

(c)           So long as no Default or Event of Default has occurred and is
continuing, Administrative Borrower may amend Schedule 2.7(a) to the Disclosure
Letter to add or replace a Cash Management Bank or Cash Management Account;
provided, however, that (i) such prospective Cash Management Bank shall be
reasonably satisfactory to Agent, and (ii) prior to the time of the opening of
such Cash Management Account, a Borrower (or its Subsidiary, as applicable), and
such prospective Cash Management Bank shall have executed and delivered to Agent
a Cash Management Agreement.  Borrowers (or their Subsidiaries, as applicable)
shall close any of their Cash Management Accounts (and establish replacement
cash management accounts in accordance with the foregoing sentence) promptly and
in any event within 30 days of notice from Agent that the creditworthiness of
any Cash Management Bank is no longer acceptable in Agent’s reasonable judgment,
or as promptly as practicable and in any event within 60 days of written notice
from Agent that the operating performance, funds transfer, or availability
procedures or performance of the Cash Management Bank with respect to Cash
Management Accounts or Agent’s liability under any Cash Management Agreement
with such Cash Management Bank is no longer acceptable in Agent’s reasonable
judgment.

(d)           Each Cash Management Account shall be a cash collateral account
subject to a Control Agreement.

2.8          Crediting Payments; Clearance Charge.  The receipt of any payment
item by Agent (whether from transfers to Agent by the Cash Management Banks
pursuant to the Cash Management Agreements or otherwise) shall not be considered
a payment on account unless such payment item is a wire transfer of immediately
available federal funds made to the Agent’s Account or unless and until such
payment item is honored when presented for payment.  Should any payment item not
be honored when presented for payment, then Borrowers shall be deemed not to
have made such payment and interest shall be calculated accordingly.  Anything
to the contrary contained herein notwithstanding, any payment item shall be
deemed received by Agent only if it is received into the Agent’s Account on a
Business Day on or before 11:00 a.m. (California time).  If any payment item is
received into the Agent’s Account on a non-Business Day or after 11:00 a.m.
(California time) on a Business Day, it shall be deemed to have been received by
Agent as of the opening of business on the immediately following Business Day.

2.9          Designated Account.  Agent is authorized to make the Advances, and
Issuing Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d).  Administrative Borrower agrees to establish and maintain the
Designated Account with the Designated Account Bank for the purpose of receiving
the proceeds of the Advances requested by Borrowers and made by Agent or the
Lenders hereunder.  Unless otherwise agreed by Agent and Administrative
Borrower, any Advance, Protective Advance, or Swing Loan requested by Borrowers
and made by Agent or the Lenders hereunder shall be made to the Designated
Account.

2.10        Maintenance of Loan Account; Statements of Obligations.  Agent shall
maintain an account on its books in the name of Borrowers (the “Loan Account”)
on which Borrowers will be charged with all Advances (including Protective
Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders to
Borrowers or for Borrowers’ account, the Letters of Credit issued by Issuing
Lender for Borrowers’ account, and with all other payment Obligations hereunder
or under the other Loan Documents (except for Bank Product Obligations),
including, accrued interest, fees and expenses, and Lender Group Expenses.  In
accordance with Section 2.8, the Loan Account will be credited with all payments
received by Agent from Borrowers or for Borrowers’ account, including all
amounts received in the Agent’s Account from any Cash Management Bank.  Agent
shall render statements regarding the Loan Account to Administrative Borrower,

11


--------------------------------------------------------------------------------


including principal, interest, fees, and including an itemization of all charges
and expenses constituting Lender Group Expenses owing, and such statements,
absent manifest error, shall be conclusively presumed to be correct and accurate
and constitute an account stated between Borrowers and the Lender Group unless,
within 30 days after receipt thereof by Administrative Borrower, Administrative
Borrower shall deliver to Agent written objection thereto describing the error
or errors contained in any such statements.

2.11        Fees.  Borrowers shall pay to Agent, as and when due and payable
under the terms of the Fee Letter, the fees set forth in the Fee Letter.

2.12        Letters of Credit.

(a)           Subject to the terms and conditions of this Agreement, the Issuing
Lender agrees to issue letters of credit for the account of Borrowers (each, an
“L/C”) or to purchase participations or execute indemnities or reimbursement
obligations (each such undertaking, an “L/C Undertaking”) with respect to
letters of credit issued by an Underlying Issuer (as of the Closing Date, the
prospective Underlying Issuer is to be Wells Fargo) for the account of
Borrowers.  Each request for the issuance of a Letter of Credit, or the
amendment, renewal, or extension of any outstanding Letter of Credit, shall be
made in writing by an Authorized Person and delivered to the Issuing Lender and
Agent via hand delivery, telefacsimile, or other electronic method of
transmission reasonably in advance of the requested date of issuance, amendment,
renewal, or extension.  Each such request shall be in form and substance
satisfactory to the Issuing Lender in its Permitted Discretion and shall specify
(i) the amount of such Letter of Credit, (ii) the date of issuance, amendment,
renewal, or extension of such Letter of Credit, (iii) the expiration date of
such Letter of Credit, (iv) the name and address of the beneficiary thereof (or
the beneficiary of the Underlying Letter of Credit, as applicable), and (v) such
other information (including, in the case of an amendment, renewal, or
extension, identification of the outstanding Letter of Credit to be so amended,
renewed, or extended) as shall be necessary to prepare, amend, renew, or extend
such Letter of Credit.  If requested by the Issuing Lender, Borrowers also shall
be an applicant under the application with respect to any Underlying Letter of
Credit that is to be the subject of an L/C Undertaking.  The Issuing Lender
shall have no obligation to issue a Letter of Credit if any of the following
would result after giving effect to the issuance of such requested Letter of
Credit:

(i)            the Letter of Credit Usage would exceed the Loan Limit less the
outstanding amount of Advances, or

(ii)           the Letter of Credit Usage would exceed $10,000,000, or

(iii)          the Letter of Credit Usage would exceed the Maximum Revolver
Amount less the outstanding amount of Advances less the Bank Product Reserve,
and less the aggregate amount of reserves, if any, established by Agent under
Section 2.1(b).

Borrowers and the Lender Group acknowledge and agree that certain Underlying
Letters of Credit may be issued to support letters of credit that already are
outstanding as of the Closing Date.  Each Letter of Credit (and corresponding
Underlying Letter of Credit) shall be in form and substance acceptable to the
Issuing Lender (in the exercise of its Permitted Discretion), including the
requirement that the amounts payable thereunder must be payable in Dollars.  If
Issuing Lender is obligated to advance funds under a Letter of Credit, Borrowers
immediately shall reimburse such L/C Disbursement to Issuing Lender by paying to
Agent an amount equal to such L/C Disbursement not later than 11:00 a.m.,
California time, on the date that such L/C Disbursement is made, if
Administrative Borrower shall have received written or telephonic notice of such
L/C Disbursement prior to 10:00 a.m., California time, on such date, or, if such
notice has not been received by Administrative Borrower prior to such time on
such date, then not later than 11:00 a.m., California time, on the Business Day
that Administrative Borrower receives such notice, if such notice is received
prior to 10:00 a.m., California time, on the date of receipt, and, in the
absence of such reimbursement, the L/C Disbursement immediately and
automatically shall be deemed to be an Advance hereunder and, initially, shall
bear interest at the rate then applicable to Advances that are Base Rate Loans. 
To the extent an L/C

12


--------------------------------------------------------------------------------


Disbursement is deemed to be an Advance hereunder, Borrowers’ obligation to
reimburse such L/C Disbursement shall be discharged and replaced by the
resulting Advance.  Promptly following receipt by Agent of any payment from
Borrowers pursuant to this paragraph, Agent shall distribute such payment to the
Issuing Lender or, to the extent that Lenders have made payments pursuant to
Section 2.12(c) to reimburse the Issuing Lender, then to such Lenders and the
Issuing Lender as their interests may appear.

(b)           Promptly following receipt of a notice of L/C Disbursement
pursuant to Section 2.12(a), each Lender with a Commitment agrees to fund its
Pro Rata Share of any Advance deemed made pursuant to the foregoing subsection
on the same terms and conditions as if Borrowers had requested such Advance and
Agent shall promptly pay to Issuing Lender the amounts so received by it from
the Lenders.  By the issuance of a Letter of Credit (or an amendment to a Letter
of Credit increasing the amount thereof) and without any further action on the
part of the Issuing Lender or the Lenders with Commitments, the Issuing Lender
shall be deemed to have granted to each Lender with a Commitment, and each
Lender with a Commitment shall be deemed to have purchased, a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit, and each such Lender agrees to
pay to Agent, for the account of the Issuing Lender, such Lender’s Pro Rata
Share of any payments made by the Issuing Lender under such Letter of Credit. 
In consideration and in furtherance of the foregoing, each Lender with a
Commitment hereby absolutely and unconditionally agrees to pay to Agent, for the
account of the Issuing Lender, such Lender’s Pro Rata Share of each L/C
Disbursement made by the Issuing Lender and not reimbursed by Borrowers on the
date due as provided in Section 2.12(a), or of any reimbursement payment
required to be refunded to Borrowers for any reason.  Each Lender with a
Commitment acknowledges and agrees that its obligation to deliver to Agent, for
the account of the Issuing Lender, an amount equal to its respective Pro Rata
Share of each L/C Disbursement made by the Issuing Lender pursuant to this
Section 2.12(b) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3.  If any
such Lender fails to make available to Agent the amount of such Lender’s Pro
Rata Share of each L/C Disbursement made by the Issuing Lender in respect of
such Letter of Credit as provided in this Section, such Lender shall be deemed
to be a Defaulting Lender and Agent (for the account of the Issuing Lender)
shall be entitled to recover such amount on demand from such Lender together
with interest thereon at the Defaulting Lender Rate until paid in full.

(c)           Each Borrower hereby agrees to indemnify, save, defend, and hold
the Lender Group harmless from any loss, cost, expense, or liability, and
reasonable attorneys fees incurred by the Lender Group arising out of or in
connection with any Letter of Credit; provided, however, that no Borrower shall
be obligated hereunder to indemnify for any loss, cost, expense, or liability to
the extent that it is caused by the gross negligence or willful misconduct of
the Issuing Lender or any other member of the Lender Group.  Each Borrower
agrees to be bound by the Underlying Issuer’s regulations and interpretations of
any Underlying Letter of Credit or by Issuing Lender’s interpretations of any
L/C issued by Issuing Lender to or for such Borrower’s account, even though this
interpretation may be different from such Borrower’s own, and each Borrower
understands and agrees that the Lender Group shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Borrowers’ instructions or those contained in the Letter of Credit or any
modifications, amendments, or supplements thereto.  Each Borrower understands
that the L/C Undertakings may require Issuing Lender to indemnify the Underlying
Issuer for certain costs or liabilities arising out of claims by Borrowers
against such Underlying Issuer.  Each Borrower hereby agrees to indemnify, save,
defend, and hold the Lender Group harmless with respect to any loss, cost,
expense (including reasonable attorneys fees), or liability incurred by the
Lender Group under any L/C Undertaking as a result of the Lender Group’s
indemnification of any Underlying Issuer; provided, however, that no Borrower
shall be obligated hereunder to indemnify for any loss, cost, expense, or
liability to the extent that it is caused by the gross negligence or willful
misconduct of the Issuing Lender or any other member of the Lender Group.  Each
Borrower hereby acknowledges and agrees that neither the Lender Group nor the
Issuing Lender shall be responsible for delays, errors, or omissions resulting
from the malfunction of equipment in connection with any Letter of Credit.

13


--------------------------------------------------------------------------------


(d)           Each Borrower hereby authorizes and directs any Underlying Issuer
to deliver to the Issuing Lender all instruments, documents, and other writings
and property received by such Underlying Issuer pursuant to such Underlying
Letter of Credit and to accept and rely upon the Issuing Lender’s instructions
with respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.

(e)           Any and all issuance charges, commissions, fees, and costs
incurred by the Issuing Lender relating to Underlying Letters of Credit shall be
Lender Group Expenses for purposes of this Agreement and immediately shall be
reimbursable by Borrowers to Agent for the account of the Issuing Lender; it
being acknowledged and agreed by each Borrower that, as of the Closing Date, the
issuance charge imposed by the prospective Underlying Issuer is .825% per annum
times the undrawn amount of each Underlying Letter of Credit, that such issuance
charge may be changed from time to time, and that the Underlying Issuer also
imposes a schedule of charges for amendments, extensions, drawings, and
renewals.

(f)            If by reason of (i) any change after the Closing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority (except changes of general
applicability in income tax laws), or (ii) compliance by the Underlying Issuer
or the Lender Group with any direction, request, or requirement (irrespective of
whether having the force of law) of any Governmental Authority or monetary
authority including, Regulation D of the Federal Reserve Board as from time to
time in effect (and any successor thereto):

(A)          any reserve, deposit, or similar requirement is or shall be imposed
or modified in respect of any Letter of Credit issued hereunder, or

(B)           there shall be imposed on the Underlying Issuer or the Lender
Group any other condition regarding any Underlying Letter of Credit or any
Letter of Credit issued pursuant hereto;

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower, and Borrowers shall pay on demand such amounts
as Agent may specify to be necessary to compensate the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder.  The determination by Agent of any
amount due pursuant to this Section, as set forth in a certificate setting forth
the calculation thereof in reasonable detail, shall, in the absence of manifest
or demonstrable error, be final and conclusive and binding on all of the parties
hereto.

2.13        LIBOR Option.

(a)           Interest and Interest Payment Dates.  In lieu of having interest
charged at the rate based upon the Base Rate, Borrowers shall have the option
(the “LIBOR Option”) to have interest on all or a portion of the Advances be
charged (whether at the time when made (unless otherwise provided herein), upon
conversion from a Base Rate Loan to a LIBOR Rate Loan, or upon continuation of a
LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of interest based upon the LIBOR
Rate.  Interest on LIBOR Rate Loans shall be payable on the earliest of (i) the
last day of the Interest Period applicable thereto; provided, however, that,
subject to the following clauses (ii) and (iii), in the case of any Interest
Period greater than 3 months in duration, interest shall be payable at 3 month
intervals after the commencement of the applicable Interest Period and on the
last day of such Interest Period, (ii) the date on which all or any portion of
the Obligations are accelerated pursuant to the terms hereof, or (iii) the date
on which this Agreement is terminated pursuant to the terms hereof.  On the last
day of each applicable Interest Period, unless Administrative Borrower properly
has exercised the LIBOR Option with respect thereto, the interest rate
applicable to such LIBOR Rate Loan automatically shall convert to the rate of
interest then applicable to Base Rate Loans of the same type

14


--------------------------------------------------------------------------------


hereunder.  At any time that an Event of Default has occurred and is continuing,
Borrowers no longer shall have the option to request that Advances bear interest
at a rate based upon the LIBOR Rate and Agent shall have the right to convert
the interest rate on all outstanding LIBOR Rate Loans to the rate then
applicable to Base Rate Loans hereunder.

(b)           LIBOR Election.

(i)            Administrative Borrower may, at any time and from time to time,
so long as no Event of Default has occurred and is continuing, elect to exercise
the LIBOR Option by notifying Agent prior to 11:00 a.m. (California time) at
least 3 Business Days prior to the commencement of the proposed Interest Period
(the “LIBOR Deadline”).  Notice of Administrative Borrower’s election of the
LIBOR Option for a permitted portion of the Advances and an Interest Period
pursuant to this Section shall be made by delivery to Agent of a LIBOR Notice
received by Agent before the LIBOR Deadline, or by telephonic notice received by
Agent before the LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR
Notice received by Agent prior to 5:00 p.m. (California time) on the same day). 
Promptly upon its receipt of each such LIBOR Notice, Agent shall provide a copy
thereof to each of the affected Lenders.

(ii)           Each LIBOR Notice shall be irrevocable and binding on Borrowers. 
In connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend,
and hold Agent and the Lenders harmless against any loss, cost, or expense
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs or expenses, “Funding Losses”).  Funding
Losses shall, with respect to Agent or any Lender, be deemed to equal the amount
determined by Agent or such Lender to be the excess, if any, of (1) the amount
of interest that would have accrued on the principal amount of such LIBOR Rate
Loan had such event not occurred, at the LIBOR Rate that would have been
applicable thereto, for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period therefor), minus (2) the amount of interest that would accrue on such
principal amount for such period at the interest rate which Agent or such Lender
would be offered were it to be offered, at the commencement of such period,
Dollar deposits of a comparable amount and period in the London interbank
market.  A certificate of Agent or a Lender delivered to Administrative Borrower
setting forth any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.13 shall be conclusive absent manifest error.

(iii)          Borrowers shall have not more than 7 LIBOR Rate Loans in effect
at any given time.  Borrowers only may exercise the LIBOR Option for LIBOR Rate
Loans of at least $1,000,000 and integral multiples of $500,000 in excess
thereof.

(c)           Conversion.  Borrowers may convert LIBOR Rate Loans to Base Rate
Loans or prepay LIBOR Rate Loans at any time; provided, however, that in the
event that LIBOR Rate Loans are converted or prepaid on any date that is not the
last day of the Interest Period applicable thereto, including as a result of any
automatic prepayment through the required application by Agent of proceeds of
Borrowers’ and their Subsidiaries’ Collections in accordance with Section 2.4(b)
or for any other reason, including early termination of the term of this
Agreement or acceleration of all or any portion of the Obligations pursuant to
the terms hereof, each Borrower shall indemnify, defend, and hold Agent and the
Lenders and their Participants harmless against any and all Funding Losses in
accordance with Section 2.13(b)(ii) above.

(d)           Special Provisions Applicable to LIBOR Rate.

(i)            The LIBOR Rate may be adjusted by Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or

15


--------------------------------------------------------------------------------


obtaining any Eurodollar deposits or increased costs, in each case, due to
changes in applicable law occurring subsequent to the commencement of the then
applicable Interest Period, including changes in tax laws (except changes of
general applicability in income tax laws) and changes in the reserve
requirements imposed by the Board of Governors of the Federal Reserve System (or
any successor), excluding the Reserve Percentage, which additional or increased
costs would increase the cost of funding or maintaining loans bearing interest
at the LIBOR Rate.  In any such event, the affected Lender shall give
Administrative Borrower and Agent notice of such a determination and adjustment
and Agent promptly shall transmit the notice to each other Lender and, upon its
receipt of the notice from the affected Lender, Administrative Borrower may, by
notice to such affected Lender (y) require such Lender to furnish to
Administrative Borrower a statement setting forth the basis for adjusting such
LIBOR Rate and the method for determining the amount of such adjustment, or
(z) repay the LIBOR Rate Loans with respect to which such adjustment is made
(together with any amounts due under Section 2.13(b)(ii)).

(ii)           In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and
Administrative Borrower and Agent promptly shall transmit the notice to each
other Lender and (y) in the case of any LIBOR Rate Loans of such Lender that are
outstanding, the date specified in such Lender’s notice shall be deemed to be
the last day of the Interest Period of such LIBOR Rate Loans, and interest upon
the LIBOR Rate Loans of such Lender thereafter shall accrue interest at the rate
then applicable to Base Rate Loans, and (z) Borrowers shall not be entitled to
elect the LIBOR Option until such Lender determines that it would no longer be
unlawful or impractical to do so.

(e)           No Requirement of Matched Funding.  Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire Eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.  The provisions of this Section shall apply as if each Lender or its
Participants had match funded any Obligation as to which interest is accruing at
the LIBOR Rate by acquiring Eurodollar deposits for each Interest Period in the
amount of the LIBOR Rate Loans.

2.14        Capital Requirements.  If, after the date hereof, any Lender
reasonably determines that (i) the adoption of or change in any law, rule,
regulation or guideline regarding capital requirements for banks or bank holding
companies, or any change in the interpretation or application thereof by any
Governmental Authority charged with the administration thereof, or
(ii) compliance by such Lender or its parent bank holding company with any
guideline, request or directive of any such entity regarding capital adequacy
(whether or not having the force of law), has the effect of reducing the return
on such Lender’s or such holding company’s capital as a consequence of such
Lender’s Commitments hereunder to a level below that which such Lender or such
holding company could have achieved but for such adoption, change, or compliance
(taking into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any amount deemed by such Lender to be material, then
such Lender may, within 180 days of such Lender making such determination,
notify Administrative Borrower and Agent thereof.  Following receipt of such
notice, Borrowers agree to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 90 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error).  In determining such amount,
such Lender may use any reasonable averaging and attribution methods.

16


--------------------------------------------------------------------------------


2.15        Joint and Several Liability of Borrowers.

(a)           Each Borrower is accepting joint and several liability hereunder
and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Lender Group under this Agreement, for the
mutual benefit, directly and indirectly, of each Borrower and in consideration
of the undertakings of the other Borrowers to accept joint and several liability
for the Obligations.

(b)           Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.15), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

(c)           If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other Borrowers will make such payment with respect to, or perform, such
Obligation.

(d)           The Obligations of each Borrower under the provisions of this
Section 2.15 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.

(e)           Except as otherwise expressly provided in this Agreement, each
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of any Advances or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement).  Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower.  Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 2.15 afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its Obligations under this
Section 2.15, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of each Borrower
under this Section 2.15 shall not be discharged except by performance and then
only to the extent of such performance.  The Obligations of each Borrower under
this Section 2.15 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any Borrower or any Agent or Lender.

(f)            Each Borrower represents and warrants to Agent and Lenders that
such Borrower is currently informed of the financial condition of Borrowers and
of all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations.  Each Borrower further
represents and warrants to Agent and Lenders that such Borrower has read and
understands the terms and conditions of the Loan Documents.  Each Borrower
hereby covenants that such Borrower will continue to keep

17


--------------------------------------------------------------------------------


informed of Borrowers’ financial condition, the financial condition of other
guarantors, if any, and of all other circumstances which bear upon the risk of
nonpayment or nonperformance of the Obligations.

(g)           Each Borrower waives all rights and defenses arising out of an
election of remedies by Agent or any Lender, even though that election of
remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed Agent’s or such Lender’s rights of
subrogation and reimbursement against such Borrower by the operation of
Section 580(d) of the California Code of Civil Procedure, any comparable statute
or otherwise.

(h)           Each Borrower waives all rights and defenses that such Borrower
may have because the Obligations are or may become secured by Real Property. 
This means, among other things:

(i)            Agent and Lenders may collect from such Borrower without first
foreclosing on any Real or Personal Property Collateral pledged by Borrowers.

(ii)           If Agent or any Lender forecloses on any Real Property Collateral
pledged by Borrowers:

(A)          The amount of the Obligations may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price.

(B)           Agent and Lenders may collect from such Borrower even if Agent or
Lenders, by foreclosing on the Real Property Collateral, has destroyed any right
such Borrower may have to collect from the other Borrowers.

(i)            The provisions of this Section 2.15 are made for the benefit of
Agent, Lenders and their respective successors and assigns, and may be enforced
by it or them from time to time against any or all Borrowers as often as
occasion therefor may arise and without requirement on the part of Agent, any
Lender, any of their respective successors or assigns first to marshal any of
its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy.  The provisions of this
Section 2.15 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied.  If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.15 will forthwith be reinstated in effect, as though such payment
had not been made.

(j)            Each Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against any other Borrower with respect to
any liability incurred by it hereunder or under any of the other Loan Documents,
any payments made by it to Agent or Lenders with respect to any of the
Obligations or any collateral security therefor until such time as all of the
Obligations have been paid in full in cash.  Any claim which any Borrower may
have against any other Borrower with respect to any payments to any Agent or
Lender hereunder or under any other Loan Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Borrower therefor.

18


--------------------------------------------------------------------------------


3.             CONDITIONS; TERM OF AGREEMENT.

3.1          Conditions Precedent to the Initial Extension of Credit.  The
obligation of each Lender to make its initial extension of credit provided for
hereunder, is subject to the fulfillment, to the satisfaction of Agent and each
Lender of each of the conditions precedent set forth on Schedule 3.1 (the making
of such initial extension of credit by a Lender being conclusively deemed to be
its satisfaction or waiver of the conditions precedent).

3.2          Conditions Precedent to all Extensions of Credit.  The obligation
of the Lender Group (or any member thereof) to make any Advances hereunder at
any time (or to extend any other credit hereunder) at any time shall be subject
to the following conditions precedent:

(a)           the representations and warranties contained in this Agreement or
in the other Loan Documents shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date of such extension of
credit, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date);

(b)           no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof;

(c)           no injunction, writ, restraining order, or other order of any
nature restricting or prohibiting, directly or indirectly, the extending of such
credit shall have been issued and remain in force by any Governmental Authority
against any Borrower, Agent or any Lender; and

(d)           no Material Adverse Change shall have occurred.

3.3          Term.  This Agreement shall continue in full force and effect for a
term ending on February 14, 2010 (the “Maturity Date”).  The foregoing
notwithstanding, the Lender Group, upon the election of the Required Lenders,
shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default.

3.4          Effect of Termination.  On the date of termination of this
Agreement, all Obligations (including contingent reimbursement obligations of
Borrowers with respect to outstanding Letters of Credit and including all Bank
Product Obligations) immediately shall become due and payable without notice or
demand (including the requirement that Borrowers provide (a) Letter of Credit
Collateralization and (b) Bank Product Collateralization).  No termination of
this Agreement, however, shall relieve or discharge Borrowers or their
Subsidiaries of their duties, Obligations, or covenants hereunder or under any
other Loan Document and the Agent’s Liens in the Collateral shall remain in
effect until all Obligations have been paid in full and the Lender Group’s
obligations to provide additional credit hereunder have been terminated.  When
this Agreement has been terminated and all of the Obligations have been paid in
full and the Lender Group’s obligations to provide additional credit under the
Loan Documents have been terminated irrevocably, Agent will, as promptly as
practicable and at Borrowers’ sole expense, execute and deliver any termination
statements, lien releases, mortgage releases, discharges of security interests,
and other similar discharge or release documents (and, if applicable, in
recordable form) as are reasonably necessary to release, as of record, the
Agent’s Liens and all notices of security interests and liens previously filed
by Agent with respect to the Obligations.

3.5          Early Termination by Borrowers.  Borrowers have the option, at any
time upon 10 Business Days prior written notice by Administrative Borrower to
Agent, to terminate this Agreement and terminate the Commitments hereunder by
paying to Agent, in cash, the Obligations (including (a) providing Letter of
Credit Collateralization with respect to the then existing Letter of Credit
Usage and (b) providing Bank Product Collateralization with respect to the then
existing Bank Products), in full.  If Administrative

19


--------------------------------------------------------------------------------


Borrower has sent a notice of termination pursuant to the provisions of this
Section, then the Commitments shall terminate and Borrowers shall be obligated
to repay the Obligations (including (a) providing Letter of Credit
Collateralization with respect to the then existing Letter of Credit Usage and
(b) providing Bank Product Collateralization with respect to the then existing
Bank Products), in full, on the date set forth as the date of termination of
this Agreement in such notice.

4.             REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Credit
Party makes the following representations and warranties to the Lender Group
which shall be true and correct, in all material respects, as of the date
hereof, and shall be true and correct, in all material respects, as of the
Closing Date, and at and as of the date of the making of each Advance (or other
extension of credit) made thereafter, as though made on and as of the date of
such Advance (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

4.1          No Encumbrances.  Each Credit Party and its Subsidiaries has good
and marketable title to, license or other right to use, or a valid leasehold
interest in, their personal property assets and good and marketable title to, or
a valid leasehold interest in, its Real Property, in each case, free and clear
of Liens except for Permitted Liens.

4.2          Accounts.  As to each Account that is identified as an Account of
any Borrower pursuant to any report submitted to Agent, such Account is, unless
otherwise indicated in such report: (a) a bona fide existing payment obligation
of the applicable Account Debtor created by the sale and delivery of Inventory
or the rendition of services to such Account Debtor in the ordinary course of
such Borrower’s business, and (b) owed to such Borrower without any known
defenses, disputes, offsets, counterclaims, or rights of return or cancellation.

4.3          [Reserved]

4.4          Equipment.  Each material item of Equipment of Credit Parties and
their Subsidiaries is used or held for use in their business and is in good
working order, ordinary wear and tear and damage by casualty excepted.

4.5          Location of Inventory and Equipment.  The Inventory and Equipment
(other than vehicles or Equipment out for repair) of any Credit Party or its
Subsidiaries are not stored with a bailee, warehouseman, or similar party and
are located only at, or in-transit to or between, the locations identified on
Schedule 4.5 to the Disclosure Letter (as such Schedule may be updated from time
to time and delivered to Agent by the Credit Parties pursuant to Section 5.9);
provided, however, (a) Inventory and Equipment may be stored with a bailee,
warehouseman or similar party to the extent (i) Agent has received a Collateral
Access Agreement from such bailee, warehouseman or similar party or (ii) the
aggregate book value of all Inventory and Equipment stored with such bailee,
warehouseman or similar party, when aggregated with all other Inventory and
Equipment stored at a location of a Credit Party or Subsidiary of a Credit Party
that is not identified on Schedule 4.5 to the Disclosure Letter, does not exceed
$500,000 at any date of determination and (b) Inventory and Equipment may be
located at locations of a Credit Party or Subsidiary of a Credit Party that are
not identified on Schedule 4.5 to the Disclosure Letter to the extent the
aggregate book value of all Inventory and Equipment at such locations, when
aggregated with all other Inventory and Equipment stored with bailees,
warehouseman or similar parties from whom Agent has not received a Collateral
Access Agreement, does not exceed $500,000 at any date of determination.

4.6          [Reserved]

20


--------------------------------------------------------------------------------


4.7          Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

(a)           The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Credit Party and each of its Subsidiaries
is set forth on Schedule 4.7(a) to the Disclosure Letter (as such schedule may
be updated from time to time and delivered to Agent by the Credit Parties to
reflect changes permitted to be made under Section 6.5).

(b)           The chief executive office of each Credit Party and each of its
Subsidiaries is located at the address indicated on Schedule 4.7(b) to the
Disclosure Letter (as such schedule may be updated from time to time and
delivered to Agent by the Credit Parties to reflect changes permitted to be made
under Section 5.9).

(c)           Each Credit Party’s and each of its U.S. Subsidiaries’ tax
identification numbers and organizational identification numbers, if any, are
identified on Schedule 4.7(c) to the Disclosure Letter (as such schedule may be
updated from time to time and delivered to Agent by the Credit Parties to
reflect changes permitted to be made under Section 5.9).

(d)           As of the Closing Date, no Credit Party or any of its Subsidiaries
holds any commercial tort claims, except as set forth on Schedule 4.7(d) to the
Disclosure Letter.

4.8          Due Organization and Qualification; Subsidiaries.

(a)           Each Credit Party is duly organized and existing and in good
standing under the laws of the jurisdiction of its organization and qualified to
do business in any state where the failure to be so qualified reasonably could
be expected to result in a Material Adverse Change.

(b)           Set forth on Schedule 4.8(b) to the Disclosure Letter (as such
schedule may be updated from time to time and delivered to Agent by the Credit
Parties to reflect changes permitted to be made under Section 5.16), is a
complete and accurate description of the authorized capital Stock of each Credit
Party and each Subsidiary of a Credit Party, by class, and, as of December 28,
2006, a description of the number of shares of each such class that are issued
and outstanding.  Other than as described on Schedule 4.8(b) to the Disclosure
Letter, there are no subscriptions, options, warrants, or calls relating to any
shares of any Credit Party’s or Subsidiary of any Credit Party’s capital Stock,
including any right of conversion or exchange under any outstanding security or
other instrument which, if exercised, could reasonably be expected to cause a
Change of Control or other Event of Default.  As of the date an update to
Schedule 4.8(b) to the Disclosure Letter is delivered annually to Agent at the
time the Credit Parties’ annual financial statements are delivered to Agent
pursuant to Section 5.3, other than as described on such updated
Schedule 4.8(b), there are no subscriptions, options, warrants, or calls
relating to any shares of any Credit Party’s or Subsidiary of any Credit Party’s
capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument.  Other than Permitted Distributions,
no Credit Party or any of its Subsidiaries is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of its capital Stock or any security convertible into or exchangeable for
any of its capital Stock.

(c)           Set forth on Schedule 4.8(c) to the Disclosure Letter (as such
schedule may be updated from time to time and delivered to Agent by the Credit
Parties to reflect changes permitted to be made under Section 5.16 and as such
Schedule is to be updated pursuant to Section 5.20(a)), is, upon and after the
date such Schedule is updated and delivered pursuant to Section 5.20(a), a
complete and accurate list of each Credit Party’s direct and indirect
Subsidiaries, showing:  (i) the jurisdiction of their organization, (ii) the
number of shares of each class of common and preferred Stock authorized for each
of such Subsidiaries, and (iii) the number and the percentage of the outstanding
shares of each such class owned directly or indirectly by the applicable Credit
Party.  All of the outstanding capital Stock of each such Subsidiary has been
validly issued and is fully paid and non-assessable.

21


--------------------------------------------------------------------------------


4.9          Due Authorization; No Conflict.

(a)           As to each Credit Party, the execution, delivery, and performance
by such Credit Party of this Agreement and the Loan Documents to which it is a
party have been duly authorized by all necessary action on the part of such
Credit Party.

(b)           As to each Credit Party, the execution, delivery, and performance
by such Credit Party of this Agreement and the other Loan Documents to which it
is a party do not and will not (i) violate any provision of federal, state, or
local law or regulation applicable to any Credit Party, the Governing Documents
of any Credit Party, or any order, judgment, or decree of any court or other
Governmental Authority binding on any Credit Party, (ii) conflict with, result
in a breach of, or constitute (with due notice or lapse of time or both) a
default under any Material Contract of any Credit Party, (iii) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of any Credit Party, other than Permitted Liens, or
(iv) require any approval of any Credit Party’s interestholders or any approval
or consent of any Person under any Material Contract of any Credit Party, other
than consents or approvals that have been obtained and that are still in force
and effect.

(c)           Other than the filing of financing statements, the recordation of
the Mortgages (if any), the filing of applicable security agreements with the
United States Patent and Trademark Office or United States Copyright Office, and
other filings or actions necessary to perfect Liens granted to Agent in the
Collateral, the execution, delivery, and performance by each Credit Party of
this Agreement and the other Loan Documents to which such Credit Party is a
party do not and will not require any registration with, consent, or approval
of, or notice to, or other action with or by, any Governmental Authority, other
than consents or approvals that have been obtained and that are still in force
and effect.

(d)           As to each Credit Party, this Agreement and the other Loan
Documents to which such Credit Party is a party, and all other documents
contemplated hereby and thereby, when executed and delivered by such Credit
Party will be the legally valid and binding obligations of such Credit Party,
enforceable against such Credit Party in accordance with their respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.

(e)           The Agent’s Liens are validly created, perfected (other than (i)
in respect of motor vehicles and (ii) any Deposit Accounts and Securities
Accounts not subject to a Control Agreement as permitted by Section 6.12, and
subject only to the filing in the applicable jurisdiction of organization of
each Credit Party of financing statements describing the Collateral and, if
applicalble, the recordation of the Mortgages), and first priority Liens,
subject only to Permitted Liens.

4.10        Litigation.  Other than those matters disclosed on Schedule 4.10 to
the Disclosure Letter (as such schedule may be updated from time to time and
delivered to Agent by the Credit Parties) and other than matters arising after
the Closing Date that reasonably could not be expected to result in a Material
Adverse Change, there are no actions, suits, or proceedings pending or, to the
best knowledge of each Credit Party, threatened in writing against any Credit
Party or any of its Subsidiaries.

4.11        No Material Adverse Change.  All financial statements relating to
the Credit Parties and their respective Subsidiaries that have been delivered by
any Credit Party to the Lender Group have been prepared in accordance with GAAP
(except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments) and present fairly in
all material respects, the Credit Parties’ and their respective Subsidiaries’
financial condition as of the date thereof and results of operations for the
period then ended.  There has not been a Material Adverse Change since September
30, 2006.

4.12        Fraudulent Transfer.

22


--------------------------------------------------------------------------------


(a)           Each Borrower is Solvent and the Credit Parties and their
respective Subsidiaries, taken as a whole, are Solvent.

(b)           No transfer of property is being made by any Credit Party or any
of its Subsidiaries and no obligation is being incurred by any Credit Party or
any of its Subsidiaries in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Credit Party or its
Subsidiaries.

4.13        Employee Benefits.

(a)           Set forth on Schedule 4.13(a) to the Disclosure Letter is a
complete and accurate list of all Plans that meet the definition of an “employee
pension benefit plan” under Section 3(2) of ERISA and that are currently
maintained or contributed to by any Credit Party, any of their respective
Subsidiaries or any of their respective ERISA Affiliates as of the Closing Date.

(b)           Each Credit Party, their respective Subsidiaries, and their
respective ERISA Affiliates are in compliance in all material respects with all
applicable provisions and requirements of ERISA and the regulations and
published interpretations thereunder with respect to each Plan, and have
performed all their obligations in all material respects under each Plan.

(c)           No ERISA Event has occurred or is reasonably expected to occur.

(d)           Except to the extent required under Section 4980B of the IRC or
similar state laws, or as described on Schedule 4.13(d) to the Disclosure
Letter, no Plan provides health benefits (through the purchase of insurance or
otherwise) for any retired or former employee of any Credit Party, any of their
respective Subsidiaries or any of their respective ERISA Affiliates.

(e)           As of the most recent valuation date for any Pension Plan, the
amount of unfunded benefit liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), does not exceed $250,000.

(f)            The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereunder will not involve any non-exempt
transaction that is subject to the prohibitions of Section 406 of ERISA or in
connection with which taxes could be imposed for transactions defined in Section
4975(c)(1)(A)-(D) of the IRC.

(g)           All liabilities under each Plan are (i) funded to at least the
minimum level required by law or, if higher, to the level required by the terms
governing the Plans, (ii) insured with a reputable insurance company, (iii)
provided for or recognized in the financial statements most recently delivered
to Agent pursuant to Section 5.3 hereof or (iv) estimated in the formal notes to
the financial statements most recently delivered to Agent pursuant to Section
5.3 hereof.

(h)           To the best knowledge of each Credit Party, there are no
circumstances which may give rise to a material liability in relation to any
Plan which is not funded, insured, provided for, recognized or estimated in the
manner described in subsection (g) above.

(i)            Credit Parties and their respective Subsidiaries are not and will
not be a “plan” within the meaning of Section 4975(e) of the IRC; (ii) excluding
contributions for Plans listed on Schedule 4.13(a) to the Disclosure Letter, the
assets of Credit Parties and their respective Subsidiaries do not and will not
constitute “plan assets” within the meaning of the United States Department of
Labor Regulations set forth in 29 C.F.R. §2510.3-101; (iii) Credit Parties and
their respective Subsidiaries are not and will not be a “governmental plan”
within the meaning of Section 3(32) of ERISA; and (iv) transactions by or with
Credit

23


--------------------------------------------------------------------------------


Parties and their respective Subsidiaries are not and will not be subject to
state statutes applicable to Credit Parties and their respective Subsidiaries
regulating investments of fiduciaries with respect to governmental plans.

4.14        Environmental Condition.  Except as set forth on Schedule 4.14 to
the Disclosure Letter, (a) to each Credit Party’s knowledge, no Credit Party’s
or its Subsidiaries’ properties or assets has ever been used by such Person, or
by previous owners or operators in the disposal of, or to produce, store,
handle, treat, release, or transport, any Hazardous Materials, where such use,
production, storage, handling, treatment, release or transport was in violation,
in any material respect, of any applicable Environmental Law, (b) to each Credit
Party’s knowledge, no Credit Party’s or its Subsidiaries’ properties or assets
has ever been designated or identified in any manner pursuant to any
environmental protection statute as a Hazardous Materials disposal site,
(c) none of the Credit Parties nor any of their respective Subsidiaries have
received notice that a Lien arising under any Environmental Law has attached to
any revenues or to any Real Property owned or operated by any Credit Party or
its Subsidiaries, and (d) none of the Credit Parties nor any of their
Subsidiaries have received a summons, citation, notice, or directive from the
United States Environmental Protection Agency or any other federal or state
governmental agency concerning any action or omission by any Credit Party or any
of its Subsidiaries resulting in the releasing or disposing of Hazardous
Materials into the environment.

4.15        Intellectual Property.  Each Credit Party and each Subsidiary of a
Credit Party owns, or holds licenses in or otherwise has the right to use, all
trademarks, trade names, copyrights, patents, patent rights, and licenses that
are necessary to the conduct of its business as currently conducted, and
attached hereto as Schedule 4.15 to the Disclosure Letter (as such Schedule is
deemed updated to reflect any updates to Schedules 1, 2, 3 and 5 to the
Disclosure Letter made pursuant to the terms of the Security Agreement) is a
true, correct, and complete listing of all such registered patents, patent
applications, trademarks, trademark applications, copyrights and copyright
applications as to which such Credit Party or one of its Subsidiaries is the
owner or is an exclusive licensee.

4.16        Leases.  Each Credit Party and its Subsidiaries enjoy undisturbed
possession under all leases material to their business and to which they are
parties or under which they are operating and all of such material leases are
valid and subsisting and no material default by such Credit Party or its
Subsidiaries exists under any of them.

4.17        Deposit Accounts and Securities Accounts.  Set forth on
Schedule 4.17 to the Disclosure Letter is a listing of all of each Credit
Party’s and its U.S. Subsidiaries’ Deposit Accounts and Securities Accounts,
including, with respect to each bank or securities intermediary (a) the name and
address of such Person, and (b) the account numbers of the Deposit Accounts or
Securities Accounts maintained with such Person.

4.18        Complete Disclosure.  All factual information (taken as a whole)
furnished by or on behalf of any Credit Party or their respective Subsidiaries
in writing to Agent or any Lender (including all information contained in the
Schedules hereto, to the Disclosure Letter or in the other Loan Documents) for
purposes of or in connection with this Agreement, the other Loan Documents, or
any transaction contemplated herein or therein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of any Credit
Party or their respective Subsidiaries in writing to Agent or any Lender will
be, true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided.  On the Closing Date, the Closing Date Projections
represent, and as of the date on which any other Projections are delivered to
Agent, such additional Projections represent the Credit Parties’ good faith
estimate of their and their respective Subsidiaries’ future performance for the
periods covered thereby based upon assumptions believed by the Credit Parties to
be reasonable at the time of the delivery thereof to Agent (it being understood
that such projections and forecasts are subject to uncertainties and
contingencies, many of which are beyond

24


--------------------------------------------------------------------------------


the control of the Credit Parties and their Subsidiaries and no assurances can
be given that such projections or forecasts will be realized).

4.19        Indebtedness.  Set forth on Schedule 4.19 to the Disclosure Letter
is a true and complete list of all Indebtedness of each Credit Party and each
Subsidiary of a Credit Party outstanding immediately prior to the Closing Date
that is to remain outstanding after the Closing Date and such Schedule
accurately sets forth the aggregate principal amount of such Indebtedness, the
amount and frequency of all scheduled payments of such Indebtedness, the
interest rate on such Indebtedness and the maturity date of such Indebtedness.

4.20        Material Contracts.  Set forth on Schedule 4.20 to the Disclosure
Letter (which the Credit Parties may amend from time to time to delete Material
Contracts no longer in effect or to add additional Material Contracts so long as
such amendment occurs by written notice to Agent not less than 5 Business Days
after the date on which a Credit Party enters into such Material Contract after
the Closing Date and a copy thereof is delivered to Agent with such notice) is a
complete and accurate list, of all Material Contracts.  True, correct and
complete copies of all Material Contracts, and all material amendments,
modifications and supplements thereto, have been delivered to Agent.  Except for
matters which, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Change, each Material Contract (other
than those that have expired at the end of their normal terms): (a) is in full
force and effect and is binding upon and enforceable against each Credit Party,
and to the Credit Parties’ best knowledge, each other Person that is a party
thereto in accordance with its terms, (b) has not been otherwise amended or
modified in any manner except to the extent that such amendment or modification
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Change, and (c) is not in default due to the action or
inaction of any Credit Party.

4.21        Issuance of Stock Options.  As of the Closing Date, the Parent has
conducted an initial investigation of the issuance of all Stock options issued
by the Parent since the Parent became a public reporting company under the
Exchange Act in order to determine whether (a) all publicly reported grants were
in fact authorized by appropriate action of the Board of Directors of the Parent
and (b) whether the effective dates of such Stock option grants are consistent
with what is publicly reported and appear in the Parent’s human resource
records.  The results of such investigation have not, in the reasonable
determination of the Parent, resulted in the need for reporting of any matters
to any applicable Governmental Authority or other reporting necessary to comply
with any applicable laws, rules or regulations.

5.             AFFIRMATIVE COVENANTS.

Each Credit Party covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, such Credit Party shall and
shall cause each of their respective Subsidiaries to do all of the following:

5.1          Accounting System.  Maintain a system of accounting that enables
the Credit Parties to produce financial statements in accordance with GAAP and
maintain records pertaining to the Collateral that contain information as from
time to time reasonably may be requested by Agent.  Borrowers also shall keep a
reporting system that shows all additions, sales, claims, returns, and
allowances with respect to their and their Subsidiaries’ sales.

5.2          Collateral Reporting.  Provide Agent (and if so requested by Agent,
with copies for each Lender: (a) as soon as available, but in any event within
10 Business Days after the end of each of Parent’s fiscal months (i) a Loan
Limit Certificate, (ii) a detailed report (which shall include the Borrowers’
internally prepared monthly statement as to compliance with the Investment
Policy and, to the extent not already provided by the applicable banks,
financial institutions and securities intermediaries pursuant to a Control
Agreement, copies of the monthly statements issued by such Persons) regarding
Borrowers’ and their Subsidiaries’ cash and Cash Equivalents, including an
indication of which amounts (A) constitute Qualified Cash, (B) are held by
Second Street or any other Subsidiary of a Borrower that is not a Credit Party,
(C) are

25


--------------------------------------------------------------------------------


held in Deposit Accounts or Securities Accounts not located within the United
States and (D) constitute cash collateral subject to the Lien of any Person
other than Agent, and (iii) a detailed report regarding Borrowers’ and their
Subsidiaries’ deferred revenue analysis, and (b) in the event Excess
Availability plus Qualified Cash is less than $50,000,000 as of any date of
determination or a Default or Event of Default shall have occurred and be
continuing, each of the reports set forth on Schedule 5.2 at the times specified
therein.

5.3          Financial Statements, Reports, Certificates.  Provide Agent (and if
so requested by Agent, with copies for each Lender): (a) as soon as available,
but in any event within 30 days prior to the start of each of Parent’s fiscal
years, copies of Parent’s Projections, in form and substance (including as to
scope and underlying assumptions) satisfactory to Agent, in its Permitted
Discretion, for the forthcoming 3 years, year by year, and for the forthcoming
fiscal year, quarter by quarter, certified by the chief financial officer of
Parent as being such officer’s good faith estimate of the financial performance
of Parent during the period covered thereby, (b) as soon as available, but in
any event within 90 days after the end of each of Parent’s fiscal years,
consolidated and consolidating financial statements of Parent and its
Subsidiaries for each such fiscal year, audited by independent certified public
accountants reasonably acceptable to Agent and certified, without any
qualifications (including any (A) ”going concern” or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or
(C) qualification which relates to the treatment or classification of any item
and which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 6.16), by such accountants to have been prepared
in accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, and statement of cash flow and, if prepared, such
accountants’ letter to management), (c) if and when filed by any Credit Party,
such Credit Party’s Form 10-Q quarterly reports, Form 10-K annual reports, and
Form 8-K current reports filed with the SEC, and (d) in the event Excess
Availability plus Qualified Cash is less than $50,000,000 as of the most recent
date of delivery of the reports and certificate required under Section 5.2(a),
or a Default or Event of Default shall have occurred and be continuing, each of
the financial statements, reports, or other items set forth on Schedule 5.3 at
the times specified therein.  In addition, each Credit Party agrees that none of
its Subsidiaries will have a fiscal year different from that of such Credit
Party.

5.4          Credit Party Reports.  Cause each Credit Party to deliver its
annual financial statements at the time when Parent provides its audited
financial statements to Agent, but only to the extent such Credit Party’s
financial statements are not consolidated with Parent’s financial statements.

5.5          Inspection.  Permit Agent, each Lender (if accompanied by Agent),
and each of their duly authorized representatives or agents to visit any of its
properties and audit and inspect any of its assets or books and records, to
examine and make copies of its books and records, and to discuss its affairs,
finances, and accounts with, and to be advised as to the same by, its officers
and employees at such reasonable times (which, unless a Default or Event of
Default exists, shall be during normal business hours) and intervals (which,
unless a Default or Event of Default exists, shall (a) be no more than twice in
any one calendar year, (b) not occur during the 15 days prior to the end of each
of Parent’s fiscal quarters nor during the 15 days after the end of each of
Parent’s fiscal quarters and (c) not exceed 10 Business Days in duration in the
aggregate during any one calendar year) as Agent or any such Lender may
designate and, so long as no Default or Event of Default exists, with reasonable
prior notice to Administrative Borrower.

5.6          Maintenance of Properties.  Maintain and preserve all of their
properties which are necessary or useful in the proper conduct of their business
in good working order and condition, ordinary wear, tear, and casualty excepted
(and except where the failure to do so could not be expected to result in a
Material Adverse Change), and comply at all times with the provisions of all
material leases to which it is a party as lessee, so as to prevent any loss or
forfeiture thereof or thereunder.

5.7          Taxes.  Cause all assessments and taxes, whether real, personal, or
otherwise, in excess of $250,000, in the aggregate, due or payable by, or
imposed, levied, or assessed against such Credit Party, its Subsidiaries, or any
of their respective assets to be paid in full, before delinquency or before the
expiration of

26


--------------------------------------------------------------------------------


any extension period, except to the extent that the validity of such assessment
or tax shall be the subject of a Permitted Protest.  Each Credit Party will and
will cause their Subsidiaries to make timely payment or deposit of all tax
payments and withholding taxes in excess of $250,000, in the aggregate, required
of them by applicable laws, including those laws concerning F.I.C.A., F.U.T.A.,
state disability, and local, state, and federal income taxes, and will, upon
written request, furnish Agent with proof satisfactory to Agent (such as a copy
of the receipt evidencing payment) indicating that the applicable Credit Party
or Subsidiary of a Credit Party has made such payments or deposits.  It is
understood and agreed that nothing set forth in this Section 5.7 shall preclude
Agent from imposing any reserve under Section 2.1(b) with respect to any unpaid
assessments or taxes.

5.8          Insurance.

(a)           At the Credit Parties’ expense, maintain insurance respecting
their respective, and their respective Subsidiaries’, assets wherever located,
covering loss or damage by fire, theft, explosion, and all other hazards and
risks as the Credit Parties deem advisable in the exercise of their reasonable
business judgment.  The Credit Parties also shall maintain business
interruption, public liability, and product liability insurance, as well as
insurance against larceny, embezzlement, and criminal misappropriation.  All
such policies of insurance shall be in such amounts and with such insurance
companies as are reasonably satisfactory to Agent.  Except as otherwise required
pursuant to Schedule 3.1, within 30 days after the Closing Date, Credit Parties
shall deliver certified copies of all such policies to Agent with an endorsement
naming Agent as a loss payee (as its interests may appear) under a satisfactory
lender’s loss payable endorsement or additional insured, as appropriate.  Each
policy of insurance or endorsement shall contain a clause requiring the insurer
to give not less than 30 days prior written notice to Agent in the event of
cancellation of the policy for any reason whatsoever.

(b)           Administrative Borrower shall give Agent prompt notice of any loss
exceeding $250,000 covered by such insurance.  So long as no Event of Default
has occurred and is continuing, the applicable Credit Party shall have the
exclusive right to adjust any losses payable under any such insurance policies
which are less than $250,000.  Following the occurrence and during the
continuation of an Event of Default, or in the case of any losses payable under
such insurance exceeding $250,000, Agent shall have the exclusive right to
adjust any losses payable under any such insurance policies, without any
liability to any Credit Party whatsoever in respect of such adjustments;
provided, however, so long as (A) no Default or Event of Default shall have
occurred and is continuing, (B) Administrative Borrower shall have given Agent
prior written notice of the applicable Credit Party’s intention to apply such
insurance proceeds to the costs of replacement of the properties or assets that
are the subject of such loss or the cost of purchase or construction of other
assets useful in the business of such Credit Party, (C) such insurance proceeds
are held in a cash collateral account in which Agent has a perfected
first-priority security interest, and (D) the applicable Credit Party completes
such replacement, purchase, or construction within 180 days after the initial
receipt of such insurance proceeds, the applicable Credit Party shall have the
option to apply such insurance proceeds to the costs of replacement of the
property or assets that are the subject of such loss or the costs of purchase or
construction of other assets useful in the business of such Credit Party unless
and to the extent that such applicable period shall have expired without such
replacement, purchase or construction being made or completed, in which case,
any amounts remaining in the cash collateral account shall be paid to Agent and
applied to the Obligations.

(c)           Credit Parties will not, and will not suffer or permit any of
their respective Subsidiaries to, take out separate insurance concurrent in form
or contributing in the event of loss with that required to be maintained under
this Section 5.8, unless Agent is included thereon as an additional insured or a
loss payee, as its interests may appear, under a lender’s loss payable
endorsement.  Administrative Borrower promptly shall notify Agent whenever such
separate insurance is taken out, specifying the insurer thereunder and full
particulars as to the policies evidencing the same, and copies of such policies
promptly shall be provided to Agent.

27


--------------------------------------------------------------------------------


5.9          Location of Inventory and Equipment.  Keep the Credit Parties’ and
their Subsidiaries’ Inventory and Equipment (other than vehicles and Equipment
out for repair and Inventory and Equipment in transit to or between the
locations identified on Schedule 4.5 to the Disclosure Letter) and material
books and records only at the locations identified on Schedule 4.5 to the
Disclosure Letter and their chief executive offices only at the locations
identified on Schedule 4.7(b) to the Disclosure Letter; provided, however, that
(a) Administrative Borrower may amend Schedule 4.5 to the Disclosure Letter or
Schedule 4.7(b) to the Disclosure Letter by written notice to Agent to include
(i) locations for which Agent has received a Collateral Access Agreement or (ii)
other locations within the continental United States to the extent the aggregate
book value of all Inventory and Equipment at such locations does not exceed
$500,000 in the aggregate as of any date of determination and (b) the Credit
Parties agree, upon the request of Agent, to use commercially reasonable efforts
to provide Agent with a Collateral Access Agreement with respect to any location
of Inventory or Equipment of a Credit Party established after the Closing Date
and with respect to any bailee, warehousing or other such arrangement entered
into by a Credit Party after the Closing Date which contain or relate to
Inventory and/or Equipment having a book value in excess of $500,000 in the
aggregate for all such locations or arrangements.  Nothing in this Section 5.9
shall preclude Agent from imposing any reserve under Section 2.1(b) with respect
to any location of Inventory or Equipment for which Agent has not received a
Collateral Access Agreement or has received a Collateral Access Agreement that
is not satisfactory to Agent.

5.10        Compliance with Laws.  Comply with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority,
other than laws, rules, regulations, and orders the non-compliance with which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change.

5.11        Leases.  Pay when due all rents and other material amounts payable
under any material leases to which such Credit Party or any Subsidiary of such
Credit Party is a party or by which any Credit Party’s or any of its
Subsidiaries’ properties and assets are bound, unless such payments are the
subject of a Permitted Protest.

5.12        Existence.  Except as permitted by Section 6.3, at all times
preserve and keep in full force and effect each Credit Party’s and each of its
Subsidiaries’ (a) valid existence, (b) good standing, except as could not
reasonably be expected to result in a Material Adverse Change, and (c) rights,
franchises, permits, licenses, accreditations, authorizations, or other
approvals material to their businesses.

5.13        Environmental.

(a)           Keep any property either owned or operated by any Credit Party or
any Subsidiary of a Credit Party free of any Environmental Liens or post bonds
or other financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, (b) comply with Environmental Laws,
except where failure to do so could not reasonably be expected to result in an
Environmental Lien on any Collateral or result in a Material Adverse Change, and
provide to Agent documentation of such compliance which Agent reasonably
requests, (c) promptly notify Agent of any release of a Hazardous Material in
any reportable quantity from or onto property owned or operated by any Credit
Party or any Subsidiary of a Credit Party and take any Remedial Actions required
to abate said release or otherwise to come into compliance with applicable
Environmental Law, except where failure to come into compliance could not
reasonably be expected to result in an Environmental Lien on any Collateral or
result in a Material Adverse Change, and (d) promptly, but in any event within 5
Business Days of its receipt thereof, provide Agent with written notice of any
of the following:  (i) notice that an Environmental Lien has been filed against
any of the real or personal property of any Credit Party or any Subsidiary of a
Credit Party, (ii) commencement of any Environmental Action or notice that an
Environmental Action will be filed against any Credit Party or any Subsidiary of
a Credit Party, and (iii) notice of a violation, citation, or other
administrative order which reasonably could be expected to result in a Material
Adverse Change.

28


--------------------------------------------------------------------------------


5.14        Disclosure Updates.  Promptly and in no event later than 5 Business
Days after obtaining knowledge thereof, (a) notify Agent if any written
information, exhibit, or report furnished to the Lender Group contained, at the
time it was furnished, any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made and (b) provide to Agent
notice of any changes or other modifications to the Investment Policy.  The
foregoing to the contrary notwithstanding, any notification pursuant to the
foregoing provision will not cure or remedy the effect of the prior untrue
statement of a material fact or omission of any material fact nor shall any such
notification have the effect of amending or modifying this Agreement or any of
the Schedules hereto or to the Disclosure Letter.

5.15        Control Agreements.  Take all reasonable steps requested by Agent in
order for Agent to obtain control in accordance with Sections 8-106, 9-104,
9-105, 9-106, and 9-107 of the Code with respect to (subject to the proviso
contained in Section 6.12) all of its Securities Accounts, Deposit Accounts,
electronic chattel paper, investment property, and letter-of-credit rights.

5.16        Formation of Subsidiaries.  At the time that any Credit Party forms
any direct or indirect Subsidiary or acquires any direct or indirect Subsidiary
after the Closing Date, such Credit Party shall, as Agent may request (a) cause
such new Subsidiary to provide to Agent a joinder hereto, to the Guaranty and
the Security Agreement, together with such other security documents (including
Mortgages with respect to any Real Property of such new Subsidiary having a
value of $250,000 or more) and joinders to such other Loan Documents as Agent
may request, as well as appropriate financing statements (and with respect to
all property subject to a Mortgage, fixture filings), all in form and substance
satisfactory to Agent in its Permitted Discretion (including being sufficient to
grant Agent a first priority Lien (subject to Permitted Liens) in and to the
assets of such newly formed or acquired Subsidiary), (b) provide to Agent a
pledge agreement and appropriate certificates and powers and/or financing
statements, hypothecating all of the direct or beneficial ownership interest in
such new Subsidiary, in form and substance satisfactory to Agent in its
Permitted Discretion, and (c) provide to Agent all other documentation,
including one or more opinions of counsel satisfactory to Agent in its Permitted
Discretion, which in its opinion is appropriate with respect to the execution
and delivery of the applicable documentation referred to above (including
policies of title insurance or other documentation with respect to all property
subject to a Mortgage).  Any document, agreement, or instrument executed or
issued by a Credit Party pursuant to this Section 5.16 shall be a Loan
Document.  Notwithstanding the foregoing, if (x) a Subsidiary that is so formed
or acquired is a Controlled Foreign Corporation, then clause (a) of the
immediately preceding sentence shall not be applicable and, with respect to
clause (b) of the immediately preceding sentence, such pledge shall be limited
to 65% of the voting power of all classes of capital Stock of such Subsidiary
entitled to vote and 100% of all other classes of Stock of such Subsidiary;
provided, that immediately upon any amendment of the IRC that would allow the
pledge of a greater percentage of the voting power of capital Stock in such
Subsidiary without adverse tax consequences, such pledge shall include such
greater percentage of capital Stock of such Subsidiary from that time forward or
(y) at the time of acquisition of any such direct or indirect Subsidiary, the
Credit Party acquiring such Subsidiary delivers to Agent a certificate, duly
executed by the chief financial officer of such Credit Party indicating that
such Subsidiary is to be merged into a Credit Party, then, unless such merger
has not occurred within 30 days after the date of acquisition of such Subsidiary
(or, if such acquisition constituted a Permitted Non-Cash Acquisition, 60 days
after the date of such acquisition), such Subsidiary shall not be required to
execute any joinder or other such documentation as otherwise required by this
Section 5.16; provided, however, with respect to any such Subsidiary to be
merged into a Credit Party, all certificates evidencing the Stock of such
Subsidiary, if any, shall be delivered to Agent along with all related
documentation required under this Section 5.16 within 5 Business Days of the
acquisition of such Subsidiary.

5.17        ERISA Compliance.

(a)           Each Credit Party shall do, and shall cause each of their
respective Subsidiaries and ERISA Affiliates to do, each of the following:  (i)
maintain each Plan in compliance in all material respects with the applicable
provisions of ERISA, the IRC and each other applicable federal or state law;
(ii) cause each

29


--------------------------------------------------------------------------------


Qualified Plan to maintain its qualified status under Section 401(a) of the IRC;
(iii) make all required contributions to each Pension Plan and all material
contributions to each other Plan; (iv) not become a party to any Multiemployer
Plan; (v) ensure that all liabilities under each Plan are (A) funded to at least
the minimum level required by law or, if higher, to the level required by the
terms governing such Plan; (B) insured with a reputable insurance company, if
applicable; and (C) provided for or recognized in the financial statements most
recently delivered to Agent under Section 5.3 (to the extent required by GAAP);
and (vi) ensure that the contributions or premium payments to or in respect of
each Plan are and continue to be promptly paid at no less than the rates
required under the rules of such Plan and in accordance with the most recent
actuarial advice received in relation to such Plan and applicable law.

(b)           Deliver to Agent such certifications or other evidence of
compliance with the provisions of Section 4.13 for any Pension Plans as Agent
may from time to time reasonably request.

(c)           Promptly notify Agent of each of the following ERISA Events
affecting any Credit Party, any of their respective Subsidiaries or any ERISA
Affiliates (but in no event more than ten (10) days after such event), together
with a copy of each notice with respect to such event that may be required to be
filed with a Governmental Authority and each notice delivered by a Governmental
Authority to any Credit Party, any of their respective Subsidiaries or any ERISA
Affiliates with respect to such event:

(i)            an ERISA Event;

(ii)           the adoption of any new Pension Plan by any Credit Party, any of
their respective Subsidiaries or any ERISA Affiliates;

(iii)          the adoption of any amendment to a Pension Plan, if such
amendment will result in a material increase in benefits or unfunded benefit
liabilities (as defined in Section 4001(a)(18) of ERISA); or

(iv)          the commencement of contributions by any Credit Party, any of
their respective Subsidiaries or any ERISA Affiliate to any Plan that is subject
to Title IV of ERISA or section 412 of the IRC;

(d)           Promptly deliver to Agent copies of (i) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by any Credit Party,
any of their respective Subsidiaries or any ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (ii) all notices received by
any Credit Party, any of their respective Subsidiaries or any of their
respective ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event; and (iii) such other documents or governmental reports or filings
relating to any Plan as Agent shall reasonably request.

5.18        Restructuring of Cash Management.  In the event, as of the most
recent date of delivery of the reports and certificate required under Section
5.2(a), Excess Availability plus Qualified Cash is less than $35,000,000 or a
Default or Event of Default has occurred and is continuing, then (a) within 5
Business Days after the date such reports and certificates are delivered, the
Administrative Borrower shall establish two separate Deposit Accounts to serve
as the Designated Account and Cash Management Account of the Administrative
Borrower and provide to Agent, within 5 Business Days after the date such
Deposit Accounts are established, Control Agreements with respect to such
Deposit Accounts and (b) within 5 Business Days after the date such reports and
certificates are delivered, the other Borrowers, as necessary, shall establish
Cash Management Accounts that do not serve as operating Deposit Accounts for
such Borrowers and provide to Agent, within 5 Business Days after the date such
Deposit Accounts are established, Control Agreements with respect to such
Deposit Accounts.

5.19        Further Assurances.  At any time upon the request of Agent, the
Credit Parties shall execute or deliver to Agent, and shall cause their
Subsidiaries to execute or deliver to Agent, any and all financing

30


--------------------------------------------------------------------------------


statements, fixture filings, security agreements, pledges, assignments,
endorsements of certificates of title, mortgages, deeds of trust, opinions of
counsel, and all other documents (collectively, the “Additional Documents”) that
Agent may reasonably request in form and substance satisfactory to Agent in its
Permitted Discretion, to create, perfect, and continue perfected or to better
perfect the Agent’s Liens in all of the properties and assets of such Credit
Parties and their Subsidiaries (whether now owned or hereafter arising or
acquired, tangible or intangible, real or personal), to create and perfect Liens
in favor of Agent in any Real Property acquired by any Credit Party or its
Subsidiaries after the Closing Date which has a value of $250,000 or more, and
in order to fully consummate all of the transactions contemplated hereby and
under the other Loan Documents.  To the maximum extent permitted by applicable
law, the Credit Parties authorize Agent to execute any such Additional Documents
in such Credit Party’s or its Subsidiaries’ names, as applicable, and authorizes
Agent to file such executed Additional Documents in any appropriate filing
office.  Without limiting the foregoing and notwithstanding the provisions of
item (d)(vii) on Schedule 3.1, at any time upon the request of Agent, the Credit
Parties shall cause all original certificates evidencing Stock which is or is
intended to be subject to Agent’s Lien to be promptly delivered to Agent along
with stock powers therefor, executed in blank and otherwise in form and
substance satisfactory to Agent.

5.20        Post Closing Requirements.  Within 30 days after the Closing Date,
deliver to Agent:

(a)           all original certificates evidencing the Stock of all non-U.S.
Subsidiaries of Parent pledged pursuant to the Security Agreement along with
stock powers therefor duly executed in blank and otherwise in form and substance
satisfactory to Agent, or, to the extent no such certificate is available,
evidence of the notation of Agent’s Lien on such Stock in the share registry of
such non-U.S. Subsidiary, together with updated Schedules 4.8(c) and 4 to the
Disclosure Letter which are complete and accurate as of such date;

(b)           evidence, in form and substance satisfactory to Agent, of either
(i) the acknowledgment by the applicable Governmental Authority of the receipt
of all documentation and payments necessary to release the tax Liens listed on
Schedule 5.20(b) to the Disclosure Letter or (ii) the Credit Parties’
non-affiliation with the debtor listed on such tax Liens, it being understood
and agreed that nothing set forth in this Section 5.20(b) shall preclude Agent
from imposing any reserve under Section 2.1(b) with respect to such tax Liens;

(c)           evidence, in form and substance satisfactory to Agent, that Parent
has submitted all filings necessary to register in Parent’s name all
intellectual property listed on Schedule 4.15 to the Disclosure Letter which is
registered in the name of a predecessor in interest to Parent; and

(d)           evidence, in form and substance satisfactory to Agent, that each
Credit Party has filed applications and taken any and all other actions
reasonably necessary to register the set or collection of Copyrights (as defined
in the Security Agreement) relating to each item of Software (as defined in the
Security Agreement), and each new major release of such Software, of such Credit
Party constituting the Required Library (as defined in the Security Agreement)
as of the Closing Date, in good faith and in accordance with the procedures and
regulations of the United States Copyright Office and in a manner sufficient to
impart constructive notice of such Credit Party’s ownership thereof.

6.             NEGATIVE COVENANTS.

Each Credit Party covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, such Credit Party will not
and will not permit any of its Subsidiaries to do any of the following:

6.1          Indebtedness.  Create, incur, assume, suffer to exist, guarantee,
or otherwise become or remain, directly or indirectly, liable with respect to
any Indebtedness, except:

31


--------------------------------------------------------------------------------


(a)           Indebtedness evidenced by this Agreement and the other Loan
Documents, together with Indebtedness owed to Underlying Issuers with respect to
Underlying Letters of Credit,

(b)           Indebtedness set forth on Schedule 4.19 to the Disclosure Letter
and any Refinancing Indebtedness in respect of such Indebtedness,

(c)           Permitted Purchase Money Indebtedness and any Refinancing
Indebtedness in respect of such Indebtedness,

(d)           endorsement of instruments or other payment items for deposit,

(e)           Indebtedness comprising Permitted Investments,

(f)            to the extent subject to the Intercompany Subordination
Agreement, Indebtedness owing to any Credit Party or Subsidiary of a Credit
Party who is a party to the Intercompany Subordination Agreement,

(g)           unsecured Indebtedness under Hedge Agreements entered into in the
ordinary course of business and not for speculative purposes,

(h)           unsecured Indebtedness that is (i) on terms and conditions
satisfactory to Agent and (ii) subordinated to the Obligations pursuant to a
Subordination Agreement satisfactory to Agent in form and substance,

(i)            guaranties by any Credit Party of Indebtedness otherwise
permitted under this Section 6.1,

(j)            unsecured Indebtedness of a Credit Party that is incurred on the
date of the consummation of a Permitted Non-Cash Acquisition solely for the
purpose of consummating such Permitted Non-Cash Acquisition so long as (i) no
Event of Default has occurred and is continuing or would result therefrom, (ii)
such unsecured Indebtedness is not incurred for working capital purposes, (iii)
such unsecured Indebtedness does not mature prior to the date that is 12 months
after the Maturity Date, and (iv) such Indebtedness is subordinated in right of
payment to the Obligations pursuant to a Subordination Agreement satisfactory to
Agent in form and substance;

(k)           Indebtedness in respect of deferred consideration payable under
Section 2.3 of that certain Share Acquisition Agreement, dated as of December 1,
2006, by and among Parent, East Circle Solutions, Inc. and Scott Bieker, as in
effect on the date hereof and disclosed to Agent, and

(l)            other unsecured Indebtedness in an aggregate principal amount not
exceeding $1,000,000 at any one time outstanding;

provided, however, no Credit Party shall guaranty or otherwise become or remain,
directly or indirectly, liable with respect to any obligations of Second Street.

6.2          Liens.  Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.

6.3          Restrictions on Fundamental Changes.  Except for (w) mergers
entered into in connection with Permitted Acquisitions; provided, that, if
Parent is a party to any such merger, Parent must be the surviving entity with
respect to such merger, (x) any merger or dissolution of which Agent has
received prompt written notice and which is a merger or dissolution of (i) a
Borrower with respect to which another

32


--------------------------------------------------------------------------------


Borrower is the surviving entity or recipient of all proceeds of such
dissolution, (ii) a Guarantor with respect to which any Credit Party is the
surviving entity or recipient of all proceeds of such dissolution, or (iii) any
Subsidiary of any Credit Party that is not also a Credit Party with respect to
which a Credit Party or another Subsidiary of a Credit Party (other than Second
Street) is the surviving entity or recipient of all proceeds of such
dissolution, (y) Permitted Dispositions and (z) mergers which will result in the
termination of this Agreement and the repayment in full of the Obligations in
accordance with the terms of this Agreement:

(a)           enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Stock,

(b)           liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution), or

(c)           suspend or go out of a substantial portion of its or their
business.

6.4          Disposal of Assets.  Other than Permitted Dispositions and
Permitted Investments, convey, sell, lease, license, assign, transfer, or
otherwise dispose of (or enter into an agreement to convey, sell, lease,
license, assign, transfer or otherwise dispose of unless, as a result of the
transactions contemplated by such agreement, this Agreement will be terminated
and the Obligations repaid in full in accordance with the terms of this
Agreement) any of the assets of any Credit Party or any Subsidiary of a Credit
Party, whether in one transaction or in a series of transactions.

6.5          Change Name.  Change any Credit Party’s or any of its Subsidiaries’
name, organizational identification number, state of organization, or
organizational identity; provided, however, that a Credit Party or a Subsidiary
of a Credit Party may change its name so long as such Credit Party notifies
Agent thereof in writing and: (a) at the time of such written notification, such
Credit Party provides any financing statements or other such documentation
necessary to perfect and continue perfected the Agent’s Liens and (b) within 5
Business Days after such name change is effective, such Credit Party or such
Subsidiary, as applicable, provides Agent with evidence of such name change
(including copies of any related public filings).

6.6          Nature of Business.  Make any change in the principal nature of
their business as conducted on the Closing Date and disclosed to Agent, other
than engaging in business activities related, complimentary or incidental
thereto; provided, that in the case of Second Street, Second Street shall not
(a) engage in any business activity other than acting as an SEC-registered
broker/dealer that provides independent research and brokerage services to
institutional investors and registered investment advisors on a fully-disclosed
basis, and the ability for such investors and advisors to pay for products and
other third-party provided services through brokerage commissions and other
fee-based arrangements and (b) incur any liabilities other than in the ordinary
course of its business.

6.7          Payments and Amendments.  Except in connection with Refinancing
Indebtedness permitted by Section 6.1,

(a)           optionally prepay, redeem, defease, purchase, or otherwise acquire
any Indebtedness of any Credit Party or any Subsidiary of a Credit Party prior
to the maturity thereof, other than (i) the Obligations in accordance with this
Agreement and (ii) the conversion of Indebtedness to equity and in connection
therewith, payments of cash in lieu of issuing fractional shares of Stock.

(b)           make any payment on account of any Indebtedness if such payment is
not permitted at such time under the Subordination Agreement related to such
Indebtedness (if any), or

(c)           directly or indirectly, amend, modify, alter, increase, or change
any of the terms or conditions of any agreement, instrument, document,
indenture, or other writing evidencing or concerning (i) any Subordinated
Indebtedness unless expressly permitted under the terms of the applicable
Subordination Agreement or (ii) Indebtedness permitted under Section 6.1(b).

33


--------------------------------------------------------------------------------


6.8          [Reserved.]

6.9          Consignments.  Consign any of their Inventory or sell any of their
Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale.

6.10        Distributions.  Except for Permitted Distributions, make any
distribution or declare or pay any dividends (in cash or other property) on, or
purchase, acquire, redeem, or retire any of any Credit Party’s Stock, of any
class, whether now or hereafter outstanding.

6.11        Accounting Methods.  Modify or change their fiscal year or their
method of accounting (other than as may be required to conform to GAAP).

6.12        Investments.  Except for Permitted Investments, directly or
indirectly, make or acquire any Investment, or incur any liabilities (including
contingent obligations) for or in connection with any Investment; provided,
however, that (a) no Credit Party or any of its Subsidiaries (other than Second
Street) shall have cash, Cash Equivalents and other Permitted Investments (other
than in the Cash Management Accounts) in Deposit Accounts or Securities Accounts
(other than Deposit Accounts exclusively used to fund payroll obligations): (i)
located in the United States in an amount in excess of $25,000 in the aggregate
at any one time unless such Credit Party or such Subsidiary, as applicable, and
the applicable securities intermediary or bank have entered into a Control
Agreement governing such cash, Cash Equivalents and other Permitted Investments
in order to perfect (and further establish) the Agent’s Liens therein or (ii)
located outside the United States in an amount in excess of $5,500,000 in the
aggregate at any one time unless such Credit Party or such Subsidiary, as
applicable, and the applicable securities intermediary or bank have entered into
a Control Agreement governing such cash, Cash Equivalents and other Permitted
Investments in order to perfect (and further establish) the Agent’s Liens
therein and (b) Second Street shall not have cash, Cash Equivalents and other
Permitted Investments in an aggregate amount in excess of $5,500,000 for more
than five (5) consecutive Business Days.  Subject to the foregoing proviso, the
Credit Parties shall not and shall not permit their respective Subsidiaries to
establish or maintain any Deposit Account or Securities Account unless Agent
shall have received a Control Agreement in respect of such Deposit Account or
Securities Account.

6.13        Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of any Credit Party except
for:

(a)           transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between Credit Parties or their Subsidiaries
(other than Second Street), on the one hand, and any Affiliate of Credit Parties
or their Subsidiaries (other than Second Street), on the other hand, so long as
such transactions (i) are upon fair and reasonable terms, (ii) are fully
disclosed to Agent if they involve one or more payments by any Credit Party or
any of Subsidiary of a Credit Party in excess of $500,000 for any single
transaction or series of transactions, and (iii) are no less favorable to Credit
Parties or their Subsidiaries, as applicable, than would be obtained in an arm’s
length transaction with a non-Affiliate;

(b)           the payment of reasonable fees, compensation, or employee benefit
arrangements to, and any indemnity provided for the benefit of, officers,
employees and outside directors of Parent and any of its Subsidiaries in the
ordinary course of business and consistent with industry practice;

(c)           transactions contemplated by that certain Service Agreement, dated
May 3, 2004, by and between Parent and Advent Europe Limited, as such agreement
is in effect on the date hereof and disclosed to Agent, and transactions
contemplated by any other agreement on substantially the same terms between any
Credit Party and any of its Subsidiaries; and

(d)           transactions that are expressly permitted under the terms of
Sections 6.3 or 6.4.

34


--------------------------------------------------------------------------------


6.14        Use of Proceeds.  Use the proceeds of the Advances for any purpose
other than (a) to finance the repurchase of Parent’s Stock pursuant to the Stock
Repurchase Program so long as both before and after giving effect to any such
repurchase (i) no Default or Event of Default has occurred or would occur and
(ii) Excess Availability plus Qualified Cash equals or exceeds $25,000,000,
(b) to pay transactional fees, costs, and expenses incurred in connection with
this Agreement, the other Loan Documents, and the transactions contemplated
hereby and thereby, and (c) consistent with the terms and conditions hereof, for
its lawful and permitted purposes.

6.15        [Reserved.]

6.16        Financial Covenant.  In the event either (a) an Event of Default has
occurred and is continuing or (b) as of the most recent date of delivery of the
reports and certificate required under Section 5.2(a), Excess Availability plus
Qualified Cash is less than $50,000,000, have a Leverage Ratio, measured as of
the calendar quarter ending on or immediately prior to such date of
determination, of more than 3.0 to 1.00.

6.17        ERISA.  (a) Terminate or permit any of their ERISA Affiliates to,
terminate any Pension Plan so as to result in any material liability to any
Credit Party or any of its Subsidiaries or any ERISA Affiliate, (b) permit to
exist any ERISA Event, or any other event or condition, which presents the risk
of a material liability to any ERISA Affiliate, (c) make a complete or partial
withdrawal (within the meaning of ERISA Section 4201) from any Multiemployer
Plan so as to result in any material liability to any Credit Party, any of its
Subsidiaries or any ERISA Affiliate, (d) except as may be required by applicable
law, enter into any new Plan or modify any existing Plan so as to increase its
obligations thereunder which could result in any material liability to any ERISA
Affiliate, (e) permit the present value of all nonforfeitable accrued benefits
under any Pension Plan (using the actuarial assumptions utilized by the PBGC
upon termination of a Pension Plan) materially to exceed the fair market value
of Pension Plan assets allocable to such benefits, all determined as of the most
recent valuation date for each such Pension Plan, or (f) engage in any
transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by Agent or any Lender of any of their rights under
this Agreement or the other Loan Documents) to be a non-exempt (under a
statutory or administrative class exemption) prohibited transaction under ERISA
or Section 4975 of the IRC.

7.             EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

7.1          If any Borrower fails to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of 3 Business Days, or
(b) all or any portion of the principal of the Obligations;

7.2          If any Credit Party or any Material Subsidiary of any Credit Party:

(a)           fails to perform or observe any covenant or other agreement
contained in any of Sections 2.7, 5.2, 5.3, 5.4, 5.5, 5.8, 5.12, 5.14, 5.16,
5.17, 5.18, 5.20 and 6.1 through 6.17 of this Agreement or Sections 6, 8 or 10
of the Security Agreement;

(b)           fails to perform or observe any covenant or other agreement
contained in any of Sections 5.6, 5.7, 5.9, 5.10, 5.11, 5.15 and 5.19 of this
Agreement and such failure continues for a period of 10 Business Days after the
earlier of (i) the date on which such failure shall first become known to any
officer of

35


--------------------------------------------------------------------------------


the applicable Credit Party or applicable Material Subsidiary or (ii) written
notice thereof is given to Administrative Borrower by Agent; or

(c)           fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents to which such
Credit Party is a party; in each case, other than any such covenant or agreement
that is the subject of another provision of this Section 7 (in which event such
other provision of this Section 7 shall govern), and such failure continues for
a period of 30 days after the earlier of (i) the date on which such failure
shall first become known to any officer of such Credit Party or (ii) written
notice thereof is given to Administrative Borrower by Agent;

7.3          If any material portion of any Credit Party’s or any of its
Subsidiaries’ assets is attached, seized, subjected to a writ or distress
warrant, or is levied upon, or comes into the possession of any third Person and
the same is not discharged before the earlier of 30 days after the date it first
arises or 5 days prior to the date on which such property or asset is subject to
forfeiture by such Credit Party or the applicable Subsidiary;

7.4          If an Insolvency Proceeding is commenced by any Credit Party or any
Subsidiary of a Credit Party;

7.5          If an Insolvency Proceeding is commenced against any Credit Party
or any Subsidiary of a Credit Party, and any of the following events occur: 
(a) the applicable Credit Party or Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within 60 calendar days of the date
of the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, any Credit Party or any
Subsidiary of a Credit Party, or (e) an order for relief shall have been issued
or entered therein;

7.6          If any Credit Party or any Subsidiary of a Borrower is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of its business affairs;

7.7          If one or more judgments, orders, or awards involving an aggregate
amount of $5,000,000 or more (excluding amounts covered by insurance pursuant to
which the insurer has accepted liability therefor in writing), or any lesser
amount at any time when Availability is less than the amount of such judgment,
order or award, shall, in either case, be entered or filed against any Credit
Party or any Material Subsidiary of any Credit Party or with respect to any of
their respective assets, and the same is not released, discharged, bonded
against, or stayed pending appeal before the earlier of 30 days after the date
it first arises or 5 days prior to the date on which such asset is subject to
being forfeited by the applicable Credit Party or the applicable Material
Subsidiary;

7.8          If, with respect to any other Indebtedness of any Credit Party or
Material Subsidiary of any Credit Party involving an aggregate amount of
$1,000,000 or more or any other Indebtedness which is subject to a Subordination
Agreement, (a) there is a default in one or more agreements to which any Credit
Party or any Material Subsidiary of a Credit Party is a party with one or more
third Persons relative to such Indebtedness, and such default (i) occurs at the
final maturity of the obligations thereunder, or (ii) results in a right by such
third Person(s), irrespective of whether exercised, to accelerate the maturity
of the applicable Credit Party’s or Material Subsidiary’s obligations thereunder
or otherwise seek payment or institute action with respect to such Indebtedness
or (b) any such Indebtedness shall be required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption permitted to be
made under the terms of the Loan Documents), prior to the stated maturity
thereof;

7.9          If any warranty, representation, statement, or Record made herein
or in any other Loan Document or made or delivered to Agent or any Lender in
connection with this Agreement or any other Loan

36


--------------------------------------------------------------------------------


Document by any Credit Party, any Material Subsidiary of a Credit Party or any
of their respective officers, directors or managers proves to be untrue in any
material respect (or in any respect if such warranty, representation or
statement, by its terms, is already subject to a materiality qualifier) as of
the date of issuance or making or deemed making thereof;

7.10        If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor;

7.11        If the Security Agreement or any other Loan Document that purports
to create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien on or security interest in the Collateral covered hereby or
thereby, except as a result of a disposition of the applicable Collateral in a
transaction permitted under this Agreement; or

7.12        Any material provision of any Loan Document shall at any time for
any reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by any Credit Party or any Material Subsidiary of a
Credit Party, or a proceeding shall be commenced by any Credit Party or any
Material Subsidiary of a Credit Party, or by any Governmental Authority having
jurisdiction over any Credit Party or any Material Subsidiary of a Credit Party,
seeking to establish the invalidity or unenforceability thereof, or any Credit
Party or any Material Subsidiary of a Credit Party shall deny that it has any
liability or obligation purported to be created under any Loan Document.

7.13        If there occurs one or more ERISA Events which individually or in
the aggregate results in or otherwise is associated with liability of any Credit
Party, any of its Subsidiaries, or any of their respective ERISA Affiliates
(collectively, the “Controlled Group ERISA Affiliates”) (or is reasonably
likely, as determined in the reasonable discretion of Agent, to result in
liability to any Credit Party, any of its Subsidiaries or any of their
respective Controlled Group ERISA Affiliates in the case of liability of any of
their respective ERISA Affiliates that are not Controlled Group ERISA
Affiliates) in excess of $1,000,000; or there exists, an amount of unfunded
benefit liabilities (as defined in Section 4001(a)(18) of ERISA), individually
or in the aggregate for all Pension Plans maintained, sponsored or obligated to
be contributed by any Credit Party, any of its Subsidiaries or any of their
Controlled Group ERISA Affiliates (excluding for purposes of such computation
any Pension Plans with respect to which assets exceed benefit liabilities) which
exceeds $1,000,000; or there exists, an amount of unfunded benefit liabilities
(as defined in Section 4001(a)(18) of ERISA), individually or in the aggregate
for all Pension Plans maintained, sponsored or obligated to be contributed by
ERISA Affiliate (excluding for purposes of such computation any Pension Plans
with respect to which assets exceed benefit liabilities) which exceeds
$1,000,000 and which is reasonably likely, as determined in the reasonable
discretion of Agent, to result in liability of any Credit Party, any of its
Subsidiaries, or any of their respective Controlled Group ERISA Affiliates.

7.14        [Reserved.]

7.15        If, in the event any bank at which any Cash Management Account is
maintained or any bank at which any Deposit Account of any Credit Party
containing deposits is maintained shall fail to comply with any of the material
terms of any Cash Management Agreement or Control Agreement to which such bank
is a party or any securities intermediary, commodity intermediary or other
financial institution at any time in custody, control or possession of any
investment property of any Credit Party shall fail to comply with any of the
material terms of any Control Agreement to which such Person is a party, and, in
each case, any Credit Party or any Material Subsidiary of any Credit Party fails
to transfer such Deposit Account or Securities Account to a bank, securities
intermediary, commodity intermediary or other financial institution reasonably
satisfactory to the Agent within 30 days from the date such Credit Party or such
Material Subsidiary of a Credit party becomes aware of the failure of such bank,
securities intermediary, commodity intermediary or other financial institution
fails to comply with any of the material terms of the applicable Cash Management
Agreement or Control Agreement.

37


--------------------------------------------------------------------------------


7.16        If any Change of Control shall occur.

8.             THE LENDER GROUP’S RIGHTS AND REMEDIES.

8.1          Rights and Remedies.  Upon the occurrence, and during the
continuation, of an Event of Default, the Required Lenders (at their election
but without notice of their election and without demand) may authorize and
instruct Agent to do any one or more of the following on behalf of the Lender
Group (and Agent, acting upon the instructions of the Required Lenders, shall do
the same on behalf of the Lender Group), all of which are authorized by each
Credit Party:

(a)           Declare all or any portion of the Obligations, whether evidenced
by this Agreement, by any of the other Loan Documents, or otherwise, immediately
due and payable;

(b)           Cease advancing money or extending credit to or for the benefit of
Borrowers under this Agreement, under any of the Loan Documents, or under any
other agreement between Borrowers and the Lender Group;

(c)           Terminate this Agreement and any of the other Loan Documents as to
any future liability or obligation of the Lender Group, but without affecting
any of the Agent’s Liens in the Collateral and without affecting the
Obligations; and

(d)           The Lender Group shall have all other rights and remedies
available at law or in equity or pursuant to any other Loan Document.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 7.4 or Section 7.5, in addition to the remedies
set forth above, without any notice to any Credit Party or any other Person or
any act by the Lender Group, the Commitments shall automatically terminate and
the Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by each Credit Party.

8.2          Remedies Cumulative.  The rights and remedies of the Lender Group
under this Agreement, the other Loan Documents, and all other agreements shall
be cumulative.  The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver.  No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

9.             TAXES AND EXPENSES.

If any Credit Party or any of their respective Subsidiaries fails to pay any
monies (whether taxes, assessments, insurance premiums, or, in the case of
leased properties or assets, rents or other amounts payable under such leases)
due to third Persons, or fails to make any deposits or furnish any required
proof of payment or deposit, all as required under the terms of this Agreement,
then, Agent, in its sole discretion and without prior notice to any such Credit
Party or Subsidiary, may do any or all of the following:  (a) make payment of
the same or any part thereof, (b) set up such reserves against the Availability
or the Maximum Revolver Amount as Agent deems necessary to protect the Lender
Group from the exposure created by such failure, or (c) in the case of the
failure to comply with Section 5.8 hereof, obtain and maintain insurance
policies of the type described in Section 5.8 and take any action with respect
to such policies as Agent deems prudent.  Any such amounts paid by Agent shall
constitute Lender Group Expenses and any such payments shall not constitute an
agreement by the Lender Group to make similar payments in the future or a waiver
by the Lender Group of any Event of Default under this Agreement.  Agent need
not inquire as to, or contest the validity of,

38


--------------------------------------------------------------------------------


any such expense, tax, or Lien and the receipt of the usual official notice for
the payment thereof shall be conclusive evidence that the same was validly due
and owing.

10.          WAIVERS; INDEMNIFICATION.

10.1        Demand; Protest; etc.  Each Credit Party waives demand, protest,
notice of protest, notice of default or dishonor, notice of payment and
nonpayment, nonpayment at maturity, release, compromise, settlement, extension,
or renewal of documents, instruments, chattel paper, and guaranties at any time
held by the Lender Group on which any such Credit Party may in any way be
liable.

10.2        The Lender Group’s Liability for Collateral.  Each Credit Party
hereby agrees that:  (a) so long as Agent complies with its obligations, if any,
under the Code or other applicable law, the Lender Group shall not in any way or
manner be liable or responsible for:  (i) the safekeeping of the Collateral,
(ii) any loss or damage thereto occurring or arising in any manner or fashion
from any cause, (iii) any diminution in the value thereof, or (iv) any act or
default of any carrier, warehouseman, bailee, forwarding agency, or other
Person, and (b) all risk of loss, damage, or destruction of the Collateral shall
be borne by the Credit Parties.

10.3        Indemnification.  Each Credit Party shall jointly and severally pay,
indemnify, defend, and hold the Agent-Related Persons, the Lender-Related
Persons, and each Participant (each, an “Indemnified Person”) harmless (to the
fullest extent permitted by law) from and against any and all claims, demands,
suits, actions, investigations, proceedings, liabilities, fines, penalties and
damages, and all reasonable fees and disbursements of attorneys, experts and
consultants and all other costs and expenses actually incurred in connection
therewith or in connection with the enforcement of this indemnification (as and
when they are incurred and irrespective of whether suit is brought), at any time
asserted against, imposed upon, or incurred by any of them (a) in connection
with or as a result of or related to the execution, delivery, enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or the monitoring of any Credit
Party’s or its Subsidiaries’ compliance with the terms of the Loan Documents,
(b) with respect to any investigation, litigation, or proceeding related to this
Agreement, any other Loan Document, or the use of the proceeds of the credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto and (c) in connection with or arising out of any presence or release of
Hazardous Materials at, on, under, to or from any assets or properties owned,
leased or operated by any Credit Party or any of its Subsidiaries or any
Environmental Actions, Environmental Liabilities and Costs or Remedial Actions
related in any way to any such assets or properties of any Credit Party or any
of its Subsidiaries (all the foregoing, collectively, the “Indemnified
Liabilities”).  The foregoing to the contrary notwithstanding, the Credit
Parties shall have no obligation to any Indemnified Person under this
Section 10.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person.  This provision shall survive the
termination of this Agreement and the repayment of the Obligations.  If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which the Credit Parties were required
to indemnify the Indemnified Person receiving such payment, the Indemnified
Person making such payment is entitled to be indemnified and reimbursed by the
Credit Parties with respect thereto.  WITHOUT LIMITATION, THE FOREGOING
INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED
LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY
NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

10.4        Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Credit Party shall assert, and each Credit Party
hereby waives, any claim against any Indemnified Person, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any
Advance, or Letter of Credit or the use of the proceeds thereof.  No Indemnified
Person shall be liable for any

39


--------------------------------------------------------------------------------


damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

11.          NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by any
Credit Party or Agent to the other relating to this Agreement or any other Loan
Document shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by registered or certified mail (postage
prepaid, return receipt requested), overnight courier, electronic mail (at such
email addresses as Administrative Borrower or Agent, as applicable, may
designate to each other in accordance herewith), or telefacsimile to Borrowers
in care of Administrative Borrower or to Agent, as the case may be, at its
address set forth below:

If to any Credit Party, in care of Administrative Borrower at:

 

ADVENT SOFTWARE, INC.
600 Townsend Street San Francisco, California 94103
Attn:     Chief Financial Officer
             Vice President of Finance
             Chief Legal Officer
Fax No.: (415) 369-2912

 

 

 

with copies to:

 

WILSON, SONSINI, GOODRICH & ROSATI, P.C.
650 Page Mill Road
Palo Alto, California 94304

Attn:  Mark A. Bertelsen, Esq.

Fax No.: (650) 493.6811

 

 

 

If to Agent:

 

WELLS FARGO FOOTHILL, INC.
2450 Colorado Avenue, Suite 3000 West
Santa Monica, CA 90404

Attn:  Business Finance Division Manager
Fax No.: (310) 453-7413

 

 

 

with copies to:

 

BINGHAM MCCUTCHEN LLP

355 South Grand Avenue, Suite 4400
Los Angeles, CA 90071
Attn:  Sandra L. Montgomery, Esq.
Fax No.: (213) 680-6499

 

Agent and the Credit Parties may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other parties.  All notices or demands sent in accordance with this Section 11,
other than notices by Agent in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail.  Each Credit Party acknowledges and agrees that notices
sent by the Lender Group in connection with the exercise of enforcement rights
against Collateral under the provisions of the Code shall be deemed sent when
deposited in the mail or personally delivered, or, where permitted by law,
transmitted by telefacsimile or any other method set forth above.

40


--------------------------------------------------------------------------------


12.          CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE.

(a)           THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF CALIFORNIA.

(b)           THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA,
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND.  EACH CREDIT PARTY AND EACH MEMBER OF THE LENDER
GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

(c)           TO THE EXTENT PERMITTED BY LAW, EACH CREDIT PARTY AND EACH MEMBER
OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS
OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. 
EACH CREDIT PARTY AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

(d)           NOTWITHSTANDING SECTION (c) ABOVE, ALL CLAIMS, CAUSES OF ACTION,
CONTROVERSIES OR OTHER DISPUTES ARISING FROM, OR RELATED TO, THIS AGREEMENT
(EACH, A “CLAIM”), INCLUDING ANY AND ALL QUESTIONS OF LAW OR FACT RELATING
THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY PARTY HERETO, BE HEARD AND
DETERMINED BY A REFEREE PURSUANT TO CHAPTER 6, SECTION 638 ET SEQ., OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE (A “REFERENCE”).  SUCH PARTIES SHALL SELECT A
SINGLE NEUTRAL REFEREE, WHO SHALL BE A RETIRED STATE OR FEDERAL JUDGE.  IN THE
EVENT THAT SUCH PARTIES CANNOT AGREE UPON A REFEREE, THE REFEREE SHALL BE
APPOINTED BY THE APPLICABLE COURT.  THE REFEREE SHALL REPORT A STATEMENT OF
DECISION TO THE COURT.  NOTHING IN THIS SECTION 12(d) SHALL LIMIT THE RIGHT OF
ANY PARTY TO THE REFERENCE AT ANY TIME TO EXERCISE SELF-HELP REMEDIES, FORECLOSE
AGAINST COLLATERAL OR OBTAIN PROVISIONAL REMEDIES.  THE PARTIES TO THE REFERENCE
SHALL BEAR THE FEES AND EXPENSES OF THE REFEREE EQUALLY UNLESS THE REFEREE
ORDERS OTHERWISE.  THE REFEREE SHALL ALSO DETERMINE ALL ISSUES RELATING TO THE
APPLICABILITY, INTERPRETATION AND ENFORCEABILITY OF THIS SECTION 12(d).  THE
PARTIES ACKNOWLEDGE AND AGREE THAT NONE OF THE CLAIMS WILL BE ADJUDICATED OR
HEARD BY A JURY.

41


--------------------------------------------------------------------------------


13.          ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1        Assignments and Participations.

(a)           Any Lender may assign and delegate to one or more assignees (each
an “Assignee”) that are Eligible Transferees all or any portion of the
Obligations, the Commitments and the other rights and obligations of such Lender
hereunder and under the other Loan Documents, in a minimum amount of, unless
waived by the Agent, of $5,000,000 (except such minimum amount shall not apply
to (x) an assignment or delegation by any Lender to any other Lender or an
Affiliate of any Lender or (y) a group of new Lenders, each of whom is an
Affiliate of each other or a fund or account managed by any such new Lender or
an Affiliate of such new Lender to the extent that the aggregate amount to be
assigned to all such new Lenders is at least $5,000,000); provided, however,
that (A) Borrowers and Agent may continue to deal solely and directly with such
Lender in connection with the interest so assigned to an Assignee until
(i) written notice of such assignment, together with payment instructions,
addresses, and related information with respect to the Assignee, have been given
to Administrative Borrower and Agent by such Lender and the Assignee, (ii) such
Lender and its Assignee have delivered to Administrative Borrower and Agent an
Assignment and Acceptance and Agent has notified the assigning Lender of its
receipt thereof in accordance with Section 13.1(b), and (iii) unless waived by
the Agent, the assigning Lender or Assignee has paid to Agent for Agent’s
separate account a processing fee in the amount of $3,500 and (B) unless an
Event of Default then exists, prior to making such an assignment, such assigning
Lender shall use good faith efforts to consult with Administrative Borrower as
to the proposed Assignee.  Anything contained herein to the contrary
notwithstanding, the payment of any fees shall not be required and the Assignee
need not be an Eligible Transferee if such assignment is in connection with any
merger, consolidation, sale, transfer, or other disposition of all or any
substantial portion of the business or loan portfolio of the assigning Lender.

(b)           From and after the date that Agent notifies the assigning Lender
(with a copy to Administrative Borrower) that it has received an executed
Assignment and Acceptance and, if applicable, payment of the required processing
fee, (i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, shall have the rights and obligations of a Lender
under the Loan Documents, and (ii) the assigning Lender shall, to the extent
that rights and obligations hereunder and under the other Loan Documents have
been assigned by it pursuant to such Assignment and Acceptance, relinquish its
rights (except with respect to Section 10.3 hereof) and be released from any
future obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto), and such assignment shall effect
a novation among Borrowers, the assigning Lender and the Assignee; provided,
however, that nothing contained herein shall release any assigning Lender from
obligations that survive the termination of this Agreement, including such
assigning Lender’s obligations under Section 15 and Section 17.9 of this
Agreement.

(c)           By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows:  (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Credit Party or its Subsidiaries or the performance or observance by any Credit
Party or its Subsidiaries of any of its obligations under this Agreement or any
other Loan Document furnished pursuant hereto, (iii) such Assignee confirms that
it has received a copy of this Agreement and the Subordination Agreements (if
any), together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (iv) such Assignee will, independently and without
reliance upon Agent, such assigning Lender or

42


--------------------------------------------------------------------------------


any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement, (v5) such Assignee appoints and
authorizes Agent to take such actions and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to Agent, by the terms
hereof, together with such powers as are reasonably incidental thereto,
(vi) such Assignee agrees that it will perform all of the obligations which by
the terms of this Agreement are required to be performed by it as a Lender and
(vii) such Assignee expressly assumes all rights and obligations of such
assigning Lender under the Subordination Agreements (if any) and agrees to be
bound by the terms thereof.

(d)           Immediately upon Agent’s receipt of the required processing fee,
if applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom.  The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

(e)           Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, however, that (i) the Originating
Lender shall remain a “Lender” for all purposes of this Agreement and the other
Loan Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender, or (E) change
the amount or due dates of scheduled principal repayments or prepayments or
premiums, and (v) all amounts payable by Borrowers hereunder shall be determined
as if such Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement.  The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrowers, the Collections of Borrowers or their Subsidiaries, the Collateral,
or otherwise in respect of the Obligations.  No Participant shall have the right
to participate directly in the making of decisions by the Lenders among
themselves.

(f)            In connection with any such assignment or participation or
proposed assignment or participation, a Lender may, subject to the provisions of
Section 17.9, disclose all documents and information which it now or hereafter
may have relating to the Credit Parties and their respective Subsidiaries and
their respective businesses.

43


--------------------------------------------------------------------------------


(g)           Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR § 203.24, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.

13.2        Successors.  This Agreement shall bind and inure to the benefit of
the respective successors and assigns of each of the parties; provided, however,
that no Credit Party may assign this Agreement or any of its rights or duties
hereunder without the Lenders’ prior written consent and any prohibited
assignment shall be absolutely void ab initio.  No consent to assignment by the
Lenders shall release any Credit Party from its obligations hereunder or under
any other Loan Document.  A Lender may assign this Agreement and the other Loan
Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 hereof and, except as expressly required pursuant to Section 13.1
hereof, no consent or approval by any Credit Party is required in connection
with any such assignment.

14.          AMENDMENTS; WAIVERS.

14.1        Amendments and Waivers.  Except for actions expressly permitted to
be taken by Agent, no amendment or waiver of any provision of this Agreement or
any other Loan Document (other than Bank Product Agreements or the Fee Letter),
and no consent with respect to any departure by any Credit Party or a Subsidiary
of a Credit Party therefrom, shall be effective unless the same shall be in
writing and signed by the Required Lenders (or by Agent at the written request
of the Required Lenders) and then any such waiver or consent shall be effective,
but only in the specific instance and for the specific purpose for which given;
provided, however, that no such waiver, amendment, or consent shall, unless in
writing and signed by all of the Lenders directly affected thereby, do any of
the following:

(a)           increase or extend any Commitment of any Lender,

(b)           postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(c)           reduce the principal of, or the rate of interest on, any loan or
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

(d)           change the Pro Rata Share that is required to take any action
hereunder,

(e)           amend or modify this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

(f)            other than as permitted by Section 15.11, release Agent’s Lien in
and to any of the Collateral,

(g)           change the definition of “Required Lenders” or “Pro Rata Share,”

(h)           contractually subordinate any of the Agent’s Liens,

(i)            other than in connection with a merger, liquidation, dissolution
or sale of such Person expressly permitted by the terms hereof or the other Loan
Documents, release any Credit Party from any obligation for the payment of money
or from any guaranty thereof,

(j)            amend any of the provisions of Sections 2.4(b)(i) or 2.4(b)(ii),

44


--------------------------------------------------------------------------------


(k)           change the definitions of Loan Limit, Maximum Revolver Amount or
change Section 2.1(b), or

(l)            amend any of the provisions of Section 15;

provided further, however, that no amendment, waiver or consent shall, unless in
writing and signed by Agent, Issuing Lender, or Swing Lender, as applicable,
affect the rights or duties of Agent, Issuing Lender, or Swing Lender, as
applicable, under this Agreement or any other Loan Document; and provided
further, however, any amendment or modification that directly affects or alters
the express rights or obligations of any Credit Party shall also require the
consent or agreement of such Credit Party (which, in the case of any Borrower,
may be given by the Administrative Borrower).  The foregoing notwithstanding,
any amendment, modification, waiver, consent, termination, or release of, or
with respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of any Credit Party, shall not require
consent by or the agreement of any Credit Party.  Without limiting the
foregoing, upon the occurrence of an Event of Default, such Event of Default
shall be deemed to continue and exist until such time as it has been waived in
accordance with the terms of this Section 14.1.

14.2        Replacement of Holdout Lender.

(a)           If any action to be taken by the Lender Group or Agent hereunder
requires the unanimous consent, authorization, or agreement of all Lenders, and
a Lender (“Holdout Lender”) fails to give its consent, authorization, or
agreement, then Agent, upon at least 5 Business Days prior irrevocable notice to
the Holdout Lender, may permanently replace the Holdout Lender with one or more
substitute Lenders (each, a “Replacement Lender”), and the Holdout Lender shall
have no right to refuse to be replaced hereunder.  Such notice to replace the
Holdout Lender shall specify an effective date for such replacement, which date
shall not be later than 15 Business Days after the date such notice is given.

(b)           Prior to the effective date of such replacement, the Holdout
Lender and each Replacement Lender shall execute and deliver an Assignment and
Acceptance, subject only to the Holdout Lender being repaid its share of the
outstanding Obligations (including an assumption of its Pro Rata Share of the
Risk Participation Liability) without any premium or penalty of any kind
whatsoever.  If the Holdout Lender shall refuse or fail to execute and deliver
any such Assignment and Acceptance prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance.  The replacement of any Holdout Lender shall be
made in accordance with the terms of Section 13.1.  Until such time as the
Replacement Lenders shall have acquired all of the Obligations, the Commitments,
and the other rights and obligations of the Holdout Lender hereunder and under
the other Loan Documents, the Holdout Lender shall remain obligated to make the
Holdout Lender’s Pro Rata Share of Advances and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit.

14.3        No Waivers; Cumulative Remedies.  No failure by Agent or any Lender
to exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof.  No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated.  No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by the Credit Parties
of any provision of this Agreement.  Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

45


--------------------------------------------------------------------------------


15.          AGENT; THE LENDER GROUP.

15.1        Appointment and Authorization of Agent.  Each Lender hereby
designates and appoints WFF as its representative under this Agreement and the
other Loan Documents and each Lender hereby irrevocably authorizes Agent to
execute and deliver each of the other Loan Documents on its behalf and to take
such other action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.  Agent
agrees to act as such on the express conditions contained in this Section 15. 
The provisions of this Section 15 are solely for the benefit of Agent and the
Lenders, and the Credit Parties and their respective Subsidiaries shall have no
rights as third party beneficiaries of any of the provisions contained herein. 
Any provision to the contrary contained elsewhere in this Agreement or in any
other Loan Document notwithstanding, Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall Agent have
or be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent; it being expressly understood and agreed that the use of the word
“Agent” is for convenience only, that WFF is merely the representative of the
Lenders, and only has the contractual duties set forth herein.  Except as
expressly otherwise provided in this Agreement, Agent shall have and may use its
sole discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents.  Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect:  (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, the Collections of Borrowers and their
Subsidiaries, and related matters, (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of Lenders as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the Collections of Borrowers and their Subsidiaries as provided in the Loan
Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes with respect to the Collateral and the
Collections of Borrowers and their Subsidiaries, (f) perform, exercise, and
enforce any and all other rights and remedies of the Lender Group with respect
to the Credit Parties or their Subsidiaries, the Obligations, the Collateral,
the Collections of Borrowers and their Subsidiaries, or otherwise related to any
of same as provided in the Loan Documents, and (g) incur and pay such Lender
Group Expenses as Agent may deem necessary or appropriate for the performance
and fulfillment of its functions and powers pursuant to the Loan Documents.

15.2        Delegation of Duties.  Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

15.3        Liability of Agent.  None of the Agent Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Credit Party or any of its
Subsidiaries or Affiliates, or any officer or director thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Credit Party or
its Subsidiaries or any other party to any

46


--------------------------------------------------------------------------------


Loan Document to perform its obligations hereunder or thereunder.  No Agent
Related Person shall be under any obligation to any Lender to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of any Credit Party or its Subsidiaries.

15.4        Reliance by Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to any Credit Party or counsel to
any Lender), independent accountants and other experts selected by Agent.  Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

15.5        Notice of Default or Event of Default.  Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Administrative
Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a “notice of default.”  Agent promptly
will notify the Lenders of its receipt of any such notice or of any Event of
Default of which Agent has actual knowledge.  If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify the other
Lenders and Agent of such Event of Default.  Each Lender shall be solely
responsible for giving any notices to its Participants, if any.  Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 8; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.

15.6        Credit Decision.  Each Lender acknowledges that none of the Agent
Related Persons has made any representation or warranty to it, and that no act
by Agent hereinafter taken, including any review of the affairs of any Credit
Party or its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender.  Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of any Credit Party or any other Person party to a Loan
Document, and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers.  Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of any Credit Party or any other Person party to a Loan
Document.  Except for notices, reports, and other documents expressly herein
required to be furnished to the Lenders by Agent, Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, prospects,

47


--------------------------------------------------------------------------------


operations, property, financial and other condition or creditworthiness of any
Credit Party or any other Person party to a Loan Document that may come into the
possession of any of the Agent Related Persons.

15.7        Costs and Expenses; Indemnification.  Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, reasonably attorneys fees
and expenses, fees and expenses of financial accountants, advisors, consultants,
and appraisers, costs of collection by outside collection agencies, auctioneer
fees and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not any Credit Party is obligated to
reimburse Agent or Lenders for such expenses pursuant to this Agreement or
otherwise.  Agent is authorized and directed to deduct and retain sufficient
amounts from the Collections of any Credit Party and their Subsidiaries received
by Agent to reimburse Agent for such out-of-pocket costs and expenses prior to
the distribution of any amounts to Lenders.  In the event Agent is not
reimbursed for such costs and expenses by Borrowers or their Subsidiaries, each
Lender hereby agrees that it is and shall be obligated to pay to Agent such
Lender’s Pro Rata Share thereof.  Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand the Agent
Related Persons (to the extent not reimbursed by or on behalf of any Credit
Party and without limiting the obligation of any Credit Party to do so),
according to their Pro Rata Shares, from and against any and all Indemnified
Liabilities; provided, however, that no Lender shall be liable for the payment
to any Agent Related Person of any portion of such Indemnified Liabilities
resulting solely from such Person’s gross negligence or willful misconduct nor
shall any Lender be liable for the obligations of any Defaulting Lender in
failing to make an Advance or other extension of credit hereunder.  Without
limitation of the foregoing, each Lender shall reimburse Agent upon demand for
such Lender’s Pro Rata Share of any costs or out of pocket expenses (including
attorneys, accountants, advisors, and consultants fees and expenses) incurred by
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that Agent is not
reimbursed for such expenses by or on behalf of any Credit Party.  The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.

15.8        Agent in Individual Capacity.  WFF and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with any Credit Party or its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though WFF were not Agent hereunder, and, in each case, without notice to or
consent of the other members of the Lender Group.  The other members of the
Lender Group acknowledge that, pursuant to such activities, WFF or its
Affiliates may receive information regarding the Credit Parties or their
respective Affiliates or any other Person party to any Loan Documents that is
subject to confidentiality obligations in favor of such Credit Parties,
Affiliates or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. 
The terms “Lender” and “Lenders” include WFF in its individual capacity.

15.9        Successor Agent.  Agent may resign as Agent upon 45 days notice to
the Lenders (unless such notice is waived by the Required Lenders).  If Agent
resigns under this Agreement, the Required Lenders shall appoint a successor
Agent for the Lenders.  If no successor Agent is appointed prior to the
effective date of the resignation of Agent, Agent may appoint, after consulting
with the Lenders, a successor Agent.  If Agent has materially breached or failed
to perform any material provision of this Agreement or of applicable law, the
Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among the Lenders.  In any such event, upon the acceptance
of its appointment as successor Agent hereunder, such successor Agent shall
succeed to all the rights, powers, and duties of the retiring Agent and the term
“Agent” shall mean such successor Agent and the retiring Agent’s appointment,
powers, and duties as Agent shall be terminated.  After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Section 15 shall

48


--------------------------------------------------------------------------------


inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement.  If no successor Agent has accepted
appointment as Agent by the date which is 45 days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
Agent hereunder until such time, if any, as the Lenders appoint a successor
Agent as provided for above.

15.10      Lender in Individual Capacity.  Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with any
Credit Party or its Subsidiaries and Affiliates and any other Person party to
any Loan Documents as though such Lender were not a Lender hereunder without
notice to or consent of the other members of the Lender Group.  The other
members of the Lender Group acknowledge that, pursuant to such activities, such
Lender and its respective Affiliates may receive information regarding a Credit
Party or its Affiliates and any other Person party to any Loan Documents that is
subject to confidentiality obligations in favor of such Credit Party or such
other Person and that prohibit the disclosure of such information to the
Lenders, and the Lenders acknowledge that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver such
Lender will use its reasonable best efforts to obtain), such Lender shall not be
under any obligation to provide such information to them.

15.11      Collateral Matters.

(a)           The Lenders hereby irrevocably authorize Agent, at its option and
in its sole discretion, to release any Lien on any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full of all
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Administrative Borrower
certifies to Agent that the sale or disposition is permitted under Section 6.4
of this Agreement or the other Loan Documents (and Agent may rely conclusively
on any such certificate, without further inquiry), (iii) constituting property
in which no Credit Party or its Subsidiaries owned any interest at the time the
Agent’s Lien was granted nor at any time thereafter, or (iv) constituting
property leased to a Credit Party or its Subsidiaries under a lease that has
expired or is terminated in a transaction permitted under this Agreement. 
Except as provided above, Agent will not execute and deliver a release of any
Lien on any Collateral without the prior written authorization of (y) if the
release is of all or substantially all of the Collateral, all of the Lenders, or
(z) otherwise, the Required Lenders.  Upon request by Agent or Administrative
Borrower at any time, the Lenders will confirm in writing Agent’s authority to
release any such Liens on particular types or items of Collateral pursuant to
this Section 15.11; provided, however, that (1) Agent shall not be required to
execute any document necessary to evidence such release on terms that, in
Agent’s opinion, would expose Agent to liability or create any obligation or
entail any consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of any Credit Party in respect
of) all interests retained by the applicable Credit Party, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

(b)           Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by any Credit Party or any of its
Subsidiaries or is cared for, protected, or insured or has been encumbered, or
that the Agent’s Liens have been properly or sufficiently or lawfully created,
perfected, protected, or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing, except as otherwise
provided herein.

49


--------------------------------------------------------------------------------


15.12      Restrictions on Actions by Lenders; Sharing of Payments.

(a)           Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Credit Party or any of its
Subsidiaries or any deposit accounts of such Credit Party or Subsidiary now or
hereafter maintained with such Lender.  Each of the Lenders further agrees that
it shall not, unless specifically requested to do so in writing by Agent, take
or cause to be taken any action, including, the commencement of any legal or
equitable proceedings to enforce any Loan Document against any Credit Party or
to foreclose any Lien on, or otherwise enforce any security interest in, any of
the Collateral.

(b)           If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.13      Agency for Perfection.  Agent hereby appoints each other Lender as
its agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected only by possession or
control.  Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.

15.14      Payments by Agent to the Lenders.  All payments to be made by Agent
to the Lenders shall be made by bank wire transfer of immediately available
funds pursuant to such wire transfer instructions as each party may designate
for itself by written notice to Agent.  Concurrently with each such payment,
Agent shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.

15.15      Concerning the Collateral and Related Loan Documents.  Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents.  Each member of the Lender Group agrees that any
action taken by Agent in accordance with the terms of this Agreement or the
other Loan Documents relating to the Collateral and the exercise by Agent of its
powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Lenders.

15.16      Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information.  By becoming a party to this Agreement,
each Lender:

(a)           is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report respecting any Credit Party or its Subsidiaries (each a “Report” and
collectively, “Reports”) prepared by or at the request of Agent, and Agent shall
so furnish each Lender with such Reports,

50


--------------------------------------------------------------------------------


(b)           expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c)           expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding a Credit
Party or its Subsidiaries and will rely significantly upon the books and records
of the Credit Parties and their respective Subsidiaries’ books and records, as
well as on representations of such Person’s personnel,

(d)           agrees to keep all Reports and other material, non-public
information regarding the Credit Parties and their respective Subsidiaries and
their operations, assets, and existing and contemplated business plans in a
confidential manner in accordance with Section 17.9, and

(e)           without limiting the generality of any other indemnification
provision contained in this Agreement, agrees:  (i) to hold Agent and any such
other Lender preparing a Report harmless from any action the indemnifying Lender
may take or fail to take or any conclusion the indemnifying Lender may reach or
draw from any Report in connection with any loans or other credit accommodations
that the indemnifying Lender has made or may make to Borrowers, or the
indemnifying Lender’s participation in, or the indemnifying Lender’s purchase
of, a loan or loans of Borrowers; and (ii) to pay and protect, and indemnify,
defend and hold Agent, and any such other Lender preparing a Report harmless
from and against, the claims, actions, proceedings, damages, costs, expenses,
and other amounts (including, attorneys fees and costs) incurred by Agent and
any such other Lender preparing a Report as the direct or indirect result of any
third parties who might obtain all or part of any Report through the
indemnifying Lender.

In addition to the foregoing:  (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Credit Party or its Subsidiaries to Agent that has not
been contemporaneously provided by such Credit Party or its Subsidiaries to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from any Credit Party or its Subsidiaries, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall request of Administrative
Borrower the additional reports or information reasonably specified by such
Lender, and, upon receipt thereof from Administrative Borrower, Agent promptly
shall provide a copy of same to such Lender, and (z) any time that Agent renders
to Administrative Borrower a statement regarding the Loan Account, Agent shall
send a copy of such statement to each Lender.

15.17      Several Obligations; No Liability.  Notwithstanding that certain of
the Loan Documents now or hereafter may have been or will be executed only by or
in favor of Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender.  Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender.  Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group.  No
Lender shall be responsible to any Credit Party or any other Person for any
failure by any other Lender to fulfill its obligations to make credit available
hereunder, nor to advance for it or on its behalf in connection with its
Commitment, nor to take any other action on its behalf hereunder or in
connection with the financing contemplated herein.

51


--------------------------------------------------------------------------------


16.          WITHHOLDING TAXES.

(a)           All payments made by any Borrower hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other
defense.  In addition, all such payments will be made free and clear of, and
without deduction or withholding for, any present or future Taxes, and in the
event any deduction or withholding of Taxes is required, each Borrower shall
comply with the penultimate sentence of this Section 16(a).  “Taxes” shall mean,
any taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding any tax imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein measured by or based on the
net income or net profits of any Lender) and all interest, penalties or similar
liabilities with respect thereto.  If any Taxes are so levied or imposed, each
Borrower agrees to pay the full amount of such Taxes and such additional amounts
as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 16(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrowers shall not be required to increase any such amounts if the
increase in such amount payable results from Agent’s or such Lender’s own (i)
failure to comply with Section 16(b) or Section 16(c) (other than as a result of
a change in law after such Lender becomes a party hereto) or (ii) willful
misconduct or gross negligence (as finally determined by a court of competent
jurisdiction).  Each Borrower will furnish to Agent as promptly as possible
after the date the payment of any Tax is due pursuant to applicable law
certified copies of tax receipts evidencing such payment by any Borrower.  The
Borrowers shall not be required to indemnify any Lender or the Agents, or pay
any additional amounts to any Lender or the Agent, in respect of United States
withholding tax pursuant to this Section 16(a) to the extent that the obligation
to withhold amounts with respect to United States withholding tax existed on the
date such Lender became a party to this Agreement, provided, however, that the
foregoing shall not apply to the extent the indemnity payment or additional
amounts any assignee or transferee (other than a Participant) of a Lender would
be entitled to receive (without regard to this provision of Section 16(a)) do
not exceed the indemnity payment or additional amounts that the Person making
the assignment or transfer to such assignee or transferee (other than a
Participant) would have been entitled to receive in the absence of such
assignment or transfer.

(b)           If a Lender claims an exemption from United States withholding
tax, Lender agrees with and in favor of Agent and any Borrower, to deliver to
Agent:

(i)         if such Lender claims an exemption from United States withholding
tax pursuant to its portfolio interest exception, (A) a statement of the Lender,
signed under penalty of perjury, that it is not a (I) a “bank” as described in
Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of any Borrower (within
the meaning of Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign
corporation related to any Borrower within the meaning of Section 864(d)(4) of
the IRC, and (B) a properly completed and executed IRS Form W-8BEN, before
receiving its first payment under this Agreement and at any other time
reasonably requested by Agent or any Borrower;

(ii)        if such Lender claims an exemption from, or a reduction of,
withholding tax under a United States tax treaty, properly completed and
executed IRS Form W-8BEN before receiving its first payment under this Agreement
and at any other time reasonably requested by Agent or any Borrower;

(iii)       if such Lender claims that interest paid under this Agreement is
exempt from United States withholding tax because it is effectively connected
with a United States trade or business of such Lender, two properly completed
and executed copies of IRS Form W-8ECI before receiving its first payment under
this Agreement and at any other time reasonably requested by Agent or any
Borrower; or

(iv)       such other form or forms, including IRS Form W-9, as may be required
under the IRC or other laws of the United States as a condition to exemption
from, or reduction of, United

52


--------------------------------------------------------------------------------


States withholding or backup withholding tax before receiving its first payment
under this Agreement and at any other time reasonably requested by Agent or any
Borrower.

Lender agrees promptly to notify Agent and Administrative Borrower of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction.

(c)           If a Lender claims an exemption from withholding tax in a
jurisdiction other than the United States, Lender agrees with and in favor of
Agent and Borrowers, to deliver to Agent any such form or forms, as may be
required under the laws of such jurisdiction as a condition to exemption from,
or reduction of, foreign withholding or backup withholding tax before receiving
its first payment under this Agreement and at any other time reasonably
requested by Agent or Administrative Borrower.

Lender agrees promptly to notify Agent and Administrative Borrower of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction.

(d)           If any Lender claims exemption from, or reduction of, withholding
tax and such Lender sells, assigns, grants a participation in, or otherwise
transfers all or part of the Obligations of Borrowers to such Lender, such
Lender agrees to notify Agent and Administrative Borrower of  the percentage
amount in which it is no longer the beneficial owner of Obligations of Borrowers
to such Lender.  To the extent of such percentage amount, Agent and Borrowers
will treat such Lender’s documentation provided pursuant to Sections 16(b) or
16(c) as no longer valid.  With respect to such percentage amount, such
assigning Lender may provide new documentation, pursuant to Sections 16(b) or
16(c), if applicable.

(e)           If any Lender is entitled to a reduction in the applicable
withholding tax, Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable withholding tax after taking into account
such reduction.  If the forms or other documentation required by subsection (b)
or (c) of this Section 16 are not delivered to Agent, then Agent may withhold
from any interest payment to such Lender not providing such forms or other
documentation an amount equivalent to the applicable withholding tax.

(f)            If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Agent did not properly
withhold tax from amounts paid to or for the account of any Lender due to a
failure on the part of the Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
Agent of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Lender
shall indemnify and hold Agent harmless for all amounts paid, directly or
indirectly, by Agent, as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to Agent
under this Section 16, together with all costs and expenses (including attorneys
fees and expenses).  The obligation of the Lenders under this subsection shall
survive the payment of all Obligations and the resignation or replacement of
Agent.

(g)           If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Taxes as to which it has been indemnified by a
Borrower or with respect to which a Borrower has paid additional amounts
pursuant to this Section 16, so long as no Default or Event of Default has
occurred and is continuing, it shall pay to Administrative Borrower, for the
benefit of such Borrower, an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by such Borrower under
this Section 16 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses of Agent or such Lender, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that Borrowers, upon the request of Agent or such Lender,
agree, jointly and severally, to repay the amount paid over to any Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) under this Section 16(g) to Agent or such Lender in the
event Agent or such Lender is required to repay such refund to such Governmental
Authority.

53


--------------------------------------------------------------------------------


This Section 16(g) shall not be construed to require Agent or any Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Borrower or any other Person.

(h)           Any Lender claiming any additional amounts payable pursuant to
this Section 16 agrees to use commercially reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to change the
jurisdiction of its applicable lending office if the making of such a change
would avoid the need for or materially reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable business
judgment of such Lender be otherwise disadvantageous to such Lender.

17.          GENERAL PROVISIONS.

17.1        Effectiveness.  This Agreement shall be binding and deemed effective
when executed by the Credit Parties, Agent, and each Lender whose signature is
provided for on the signature pages hereof.

17.2        Section Headings.  Headings and numbers have been set forth herein
for convenience only.  Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

17.3        Interpretation.  Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or the Credit
Parties, whether under any rule of construction or otherwise.  On the contrary,
this Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

17.4        Severability of Provisions.  Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5        Bank Product Providers.  Each Bank Product Provider shall be deemed
a party hereto for purposes of any reference in a Loan Document to the parties
for whom Agent is acting; it being understood and agreed that the rights and
benefits of such Bank Product Provider under the Loan Documents consist
exclusively of such Bank Product Provider’s right to share in payments and
collections out of the Collateral as more fully set forth herein.  In connection
with any such distribution of payments and collections, Agent shall be entitled
to assume no amounts are due to any Bank Product Provider unless such Bank
Product Provider has notified Agent in writing of the amount of any such
liability owed to it prior to such distribution.

17.6        Lender-Creditor Relationship.  The relationship between the Lenders
and Agent, on the one hand, and Credit Parties, on the other hand, is solely
that of creditor and debtor.  No member of the Lender Group has (or shall be
deemed to have) any fiduciary relationship or duty to any Credit Party arising
out of or in connection with, and there is no agency or joint venture
relationship between the members of the Lender Group, on the one hand, and
Credit Parties, on the other hand, by virtue of any Loan Document or any
transaction contemplated therein.

17.7        Counterparts; Electronic Execution.  This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. 
Any party delivering an executed counterpart of this Agreement by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement.  The foregoing shall apply to each other Loan Document
mutatis mutandis.

54


--------------------------------------------------------------------------------


17.8        Revival and Reinstatement of Obligations.  If the incurrence or
payment of the Obligations by any Credit Party or the transfer to the Lender
Group of any property should for any reason subsequently be declared to be void
or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (each a “Voidable Transfer”), and if the Lender Group is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group is required or elects to
repay or restore, and as to all reasonable costs, expenses, and attorneys fees
of the Lender Group related thereto, the liability of all Credit Parties
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.

17.9        Confidentiality.

(a)           Agent and Lenders each individually (and not jointly or jointly
and severally) agree that material, non-public information regarding the Credit
Parties and their respective Subsidiaries, their operations, assets, and
existing and contemplated business plans shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except:  (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group, (ii) to Subsidiaries and Affiliates of any member of
the Lender Group (including the Bank Product Providers), provided that any such
Subsidiary or Affiliate shall have agreed to receive such information hereunder
subject to the terms of this Section 17.9, (iii) as may be required by statute,
decision, or judicial or administrative order, rule, or regulation, (iv) as may
be agreed to in advance by such Person or as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process, (v) as
to any such information that is or becomes generally available to the public
(other than as a result of prohibited disclosure by Agent or the Lenders),
(vi) in connection with any assignment, participation or pledge of any Lender’s
interest under this Agreement, provided that any such assignee, participant or
pledgee shall have agreed in writing to receive such information hereunder
subject to the terms of this Section, and (vii) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents.  The
provisions of this Section 17.9 shall survive for 2 years after the payment in
full of the Obligations.

(b)           Anything in this Agreement to the contrary notwithstanding, Agent
may provide information concerning the terms and conditions of this Agreement
and the other Loan Documents to loan syndication and pricing reporting services.

17.10      Lender Group Expenses.  Credit Parties agree to pay any and all
Lender Group Expenses promptly after demand therefor by Agent and agrees that
their obligations contained in this Section 17.10 shall survive payment or
satisfaction in full of all other Obligations.

17.11      Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies the Credit Parties that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies the Credit Parties, which information includes the name and address
of each Credit Party and other information that will allow such Lender to
identify the Credit Parties in accordance with the Patriot Act.  Credit Parties
agree to provide all such information to Agent and the Lenders upon request by
Agent at any time.

17.12      Integration.  This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

17.13      Parent as Agent for Borrowers.  Each Borrower hereby irrevocably
appoints Parent as the borrowing agent and attorney-in-fact for all Borrowers
(the “Administrative Borrower”) which appointment

55


--------------------------------------------------------------------------------


shall remain in full force and effect unless and until Agent shall have received
prior written notice signed by each Borrower that such appointment has been
revoked and that another Borrower has been appointed Administrative Borrower. 
Each Borrower hereby irrevocably appoints and authorizes the Administrative
Borrower (i) to provide Agent with all notices with respect to Advances and
Letters of Credit obtained for the benefit of any Borrower and all other notices
and instructions under this Agreement and (ii) to take such action as the
Administrative Borrower deems appropriate on its behalf to obtain Advances and
Letters of Credit and to exercise such other powers as are reasonably incidental
thereto to carry out the purposes of this Agreement.  It is understood that the
handling of the Loan Account and Collateral of Borrowers in a combined fashion,
as more fully set forth herein, is done solely as an accommodation to Borrowers
in order to utilize the collective borrowing powers of Borrowers in the most
efficient and economical manner and at their request, and that Lender Group
shall not incur liability to any Borrower or any other Credit Party as a result
hereof.  Each Borrower expects to derive benefit, directly or indirectly, from
the handling of the Loan Account and the Collateral in a combined fashion since
the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group.  To induce the Lender Group to
do so, and in consideration thereof, each Borrower hereby jointly and severally
agrees to indemnify each member of the Lender Group and hold each member of the
Lender Group harmless against any and all liability, expense, loss or claim of
damage or injury, made against the Lender Group by any Borrower or by any third
party whosoever, arising from or incurred by reason of (a) the handling of the
Loan Account and Collateral of Borrowers as herein provided, (b) the Lender
Group’s relying on any instructions of the Administrative Borrower, or (c) any
other action taken by the Lender Group hereunder or under the other Loan
Documents, except that Borrowers will have no liability to the relevant
Agent-Related Person or Lender-Related Person under this Section 17.13 with
respect to any liability that has been finally determined by a court of
competent jurisdiction to have resulted solely from the gross negligence or
willful misconduct of such Agent-Related Person or Lender-Related Person, as the
case may be.

17.14      Public Disclosure.  Each Credit Party agrees that neither it nor any
of its Affiliates will issue any press release or other disclosure made
generally available to the public using the name of Agent, any Lender or any of
their respective Affiliates or referring to this Agreement or any other Loan
Document without the prior written consent of Agent and such Lender, except to
the extent that such Credit Party or such Affiliate is required to do so under
applicable law (in which event, such Credit Party or such Affiliate, as
applicable, will provide to Agent a copy of such press release or other public
disclosure (other than filings made with the SEC in the ordinary course which
refer to or describe the terms of this Agreement and the Loan Documents) before
issuing such press release or other public disclosure).  Each Credit Party
hereby authorizes Agent and each Lender, with the consent of Administrative
Borrower, to advertise the closing of the transactions contemplated by this
Agreement, and to make appropriate announcements of the financial arrangements
entered into among the parties hereto, as Agent and the Lenders shall deem
appropriate, including announcements commonly known as tombstones, in such trade
publications, business journals, newspapers of general circulation and to such
selected parties as Agent or such Lender shall deem appropriate.

17.15      Electronic Delivery of Certain Information.  With respect to
information on Schedules to this Agreement or the Disclosure Letter permitted to
be updated by the Credit Parties after the Closing Date and documents required
to be delivered pursuant to Section 5.3, such information may be delivered
pursuant to the transmission of written notice to Agent including a link to a
webpage accessible by Agent containing such information and specific
identification of (a) the Schedule to be updated and (b) the specific location
of such information on such webpage.

[Signature pages follow.]

 

56


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

ADVENT SOFTWARE, INC.,
a Delaware corporation

 

 

 

 

 

 

 

 

By: /s/ Graham V. Smith

 

 

 

 

 

Graham V. Smith

 

 

Executive Vice President, Chief Financial Officer

 

 

 

 

 

HUB DATA INCORPORATED,
a Massachusetts corporation

 

 

 

 

 

 

 

 

By: /s/ Graham V. Smith

 

 

Graham V. Smith

 

 

Executive Vice President, Chief Financial Officer

 

 

 

 

 

MICROEDGE, INC.,
a New York corporation

 

 

 

 

 

 

 

 

By: /s/ Graham V. Smith

 

 

Graham V. Smith

 

 

Executive Vice President, Chief Financial Officer

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.,
a California corporation,
as Agent and as a Lender

 

 

 

 

 

 

 

 

By: /s/ Alexander E. Hechler

 

 

Alexander E. Hechler

 

 

Vice President

 

57


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

 

 

 

 

1.

 

DEFINITIONS AND CONSTRUCTION

 

 

 

 

 

1.1

 

Definitions

 

 

 

 

 

1.2

 

Accounting Terms

 

 

 

 

 

1.3

 

Code

 

 

 

 

 

1.4

 

Construction

 

 

 

 

 

1.5

 

Schedules and Exhibits

 

 

 

2.

 

LOAN AND TERMS OF PAYMENT

 

 

 

 

 

2.1

 

Revolver Advances

 

 

 

 

 

2.2

 

[Reserved]

 

 

 

 

 

2.3

 

Borrowing Procedures and Settlements

 

 

 

 

 

2.4

 

Payments

 

 

 

 

 

2.5

 

Overadvances; Payment at Maturity

 

 

 

 

 

2.6

 

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations

 

 

 

 

 

2.7

 

Cash Management

 

 

 

 

 

2.8

 

Crediting Payments; Clearance Charge

 

 

 

 

 

2.9

 

Designated Account

 

 

 

 

 

2.10

 

Maintenance of Loan Account; Statements of Obligations

 

 

 

 

 

2.11

 

Fees

 

 

 

 

 

2.12

 

Letters of Credit

 

 

 

 

 

2.13

 

LIBOR Option

 

 

 

 

 

2.14

 

Capital Requirements

 

 

 

3.

 

CONDITIONS; TERM OF AGREEMENT

 

 

 

 

 

3.1

 

Conditions Precedent to the Initial Extension of Credit

 

 

 

 

 

3.2

 

Conditions Precedent to all Extensions of Credit

 

 

 

 

 

3.3

 

Term

 

 

 

 

 

3.4

 

Effect of Termination

 

 

 

 

 

3.5

 

Early Termination by Borrowers

 

 

 

4.

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

4.1

 

No Encumbrances

 

 

 

 

 

4.2

 

Accounts

 

 

 

 

 

4.3

 

[Reserved]

 

 

 

 

 

4.4

 

Equipment

 

 

 

 

 

4.5

 

Location of Inventory and Equipment

 

 

 

 

i


--------------------------------------------------------------------------------


 

 

4.6

 

[Reserved]

 

 

 

 

 

4.7

 

Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims

 

 

 

 

 

4.8

 

Due Organization and Qualification; Subsidiaries

 

 

 

 

 

4.9

 

Due Authorization; No Conflict

 

 

 

 

 

4.10

 

Litigation

 

 

 

 

 

4.11

 

No Material Adverse Change

 

 

 

 

 

4.12

 

Fraudulent Transfer

 

 

 

 

 

4.13

 

Employee Benefits

 

 

 

 

 

4.14

 

Environmental Condition

 

 

 

 

 

4.15

 

Intellectual Property

 

 

 

 

 

4.16

 

Leases

 

 

 

 

 

4.17

 

Deposit Accounts and Securities Accounts

 

 

 

 

 

4.18

 

Complete Disclosure

 

 

 

 

 

4.19

 

Indebtedness

 

 

 

 

 

4.20

 

Material Contracts

 

 

 

 

 

4.21

 

Issuance of Stock Options

 

 

 

5.

 

AFFIRMATIVE COVENANTS

 

 

 

 

 

5.1

 

Accounting System

 

 

 

 

 

5.2

 

Collateral Reporting

 

 

 

 

 

5.3

 

Financial Statements, Reports, Certificates

 

 

 

 

 

5.4

 

Credit Party Reports

 

 

 

 

 

5.5

 

Inspection

 

 

 

 

 

5.6

 

Maintenance of Properties

 

 

 

 

 

5.7

 

Taxes

 

 

 

 

 

5.8

 

Insurance

 

 

 

 

 

5.9

 

Location of Inventory and Equipment

 

 

 

 

 

5.10

 

Compliance with Laws

 

 

 

 

 

5.11

 

Leases

 

 

 

 

 

5.12

 

Existence

 

 

 

 

 

5.13

 

Environmental

 

 

 

 

 

5.14

 

Disclosure Updates

 

 

 

 

 

5.15

 

Control Agreements

 

 

 

 

 

5.16

 

Formation of Subsidiaries

 

 

 

 

ii


--------------------------------------------------------------------------------


 

 

5.17

 

ERISA Compliance

 

 

 

 

 

5.18

 

Restructuring of Cash Management

 

 

 

 

 

5.19

 

Further Assurances

 

 

 

 

 

5.20

 

Post Closing Requirements

 

 

 

6.

 

NEGATIVE COVENANTS

 

 

 

 

 

6.1

 

Indebtedness

 

 

 

 

 

6.2

 

Liens

 

 

 

 

 

6.3

 

Restrictions on Fundamental Changes

 

 

 

 

 

6.4

 

Disposal of Assets

 

 

 

 

 

6.5

 

Change Name

 

 

 

 

 

6.6

 

Nature of Business

 

 

 

 

 

6.7

 

Payments and Amendments

 

 

 

 

 

6.8

 

[Reserved.]

 

 

 

 

 

6.9

 

Consignments

 

 

 

 

 

6.10

 

Distributions

 

 

 

 

 

6.11

 

Accounting Methods

 

 

 

 

 

6.12

 

Investments

 

 

 

 

 

6.13

 

Transactions with Affiliates

 

 

 

 

 

6.14

 

Use of Proceeds

 

 

 

 

 

6.15

 

[Reserved.]

 

 

 

 

 

6.16

 

Financial Covenant

 

 

 

 

 

6.17

 

ERISA

 

 

 

7.

 

EVENTS OF DEFAULT

 

 

 

8.

 

THE LENDER GROUP’S RIGHTS AND REMEDIES

 

 

 

 

 

8.1

 

Rights and Remedies

 

 

 

 

 

8.2

 

Remedies Cumulative

 

 

 

9.

 

TAXES AND EXPENSES

 

 

 

10.

 

WAIVERS; INDEMNIFICATION

 

 

 

 

 

10.1

 

Demand; Protest; etc

 

 

 

 

 

10.2

 

The Lender Group’s Liability for Collateral

 

 

 

 

 

10.3

 

Indemnification

 

 

 

 

 

10.4

 

Waiver of Consequential Damages, Etc

 

 

 

11.

 

NOTICES

 

 

 

 

iii


--------------------------------------------------------------------------------


 

12.

 

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE

 

 

 

13.

 

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

 

 

 

 

 

13.1

 

Assignments and Participations

 

 

 

 

 

13.2

 

Successors

 

 

 

14.

 

AMENDMENTS; WAIVERS

 

 

 

 

 

14.1

 

Amendments and Waivers

 

 

 

 

 

14.2

 

Replacement of Holdout Lender

 

 

 

 

 

14.3

 

No Waivers; Cumulative Remedies

 

 

 

15.

 

AGENT; THE LENDER GROUP

 

 

 

 

 

15.1

 

Appointment and Authorization of Agent

 

 

 

 

 

15.2

 

Delegation of Duties

 

 

 

 

 

15.3

 

Liability of Agent

 

 

 

 

 

15.4

 

Reliance by Agent

 

 

 

 

 

15.5

 

Notice of Default or Event of Default

 

 

 

 

 

15.6

 

Credit Decision

 

 

 

 

 

15.7

 

Costs and Expenses; Indemnification

 

 

 

 

 

15.8

 

Agent in Individual Capacity

 

 

 

 

 

15.9

 

Successor Agent

 

 

 

 

 

15.10

 

Lender in Individual Capacity

 

 

 

 

 

15.11

 

Collateral Matters

 

 

 

 

 

15.12

 

Restrictions on Actions by Lenders; Sharing of Payments

 

 

 

 

 

15.13

 

Agency for Perfection

 

 

 

 

 

15.14

 

Payments by Agent to the Lenders

 

 

 

 

 

15.15

 

Concerning the Collateral and Related Loan Documents

 

 

 

 

 

15.16

 

Field Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information

 

 

 

 

 

15.17

 

Several Obligations; No Liability

 

 

 

16.

 

WITHHOLDING TAXES

 

 

 

17.

 

GENERAL PROVISIONS

 

 

 

 

 

17.1

 

Effectiveness

 

 

 

 

 

17.2

 

Section Headings

 

 

 

 

 

17.3

 

Interpretation

 

 

 

 

 

17.4

 

Severability of Provisions

 

 

 

 

 

17.5

 

Bank Product Providers

 

 

 

 

iv


--------------------------------------------------------------------------------


 

 

17.6

 

Lender-Creditor Relationship

 

 

 

 

 

17.7

 

Counterparts; Electronic Execution

 

 

 

 

 

17.8

 

Revival and Reinstatement of Obligations

 

 

 

 

 

17.9

 

Confidentiality

 

 

 

 

 

17.10

 

Lender Group Expenses

 

 

 

 

 

17.11

 

Patriot Act

 

 

 

 

 

17.12

 

Integration

 

 

 

 

 

17.13

 

Parent as Agent for Borrowers

 

 

 

 

 

17.14

 

Public Disclosure

 

 

 

 

 

17.15

 

Electronic Delivery of Certain Information

 

 

 

 

v


--------------------------------------------------------------------------------


EXHIBITS AND SCHEDULES
TO CREDIT AGREEMENT

Exhibit A-1

Form of Assignment and Acceptance

Exhibit C-1

Form of Compliance Certificate

Exhibit L-1

Form of LIBOR Notice

Exhibit L-2

Form of Loan Limit Certificate

 

 

Schedule A-1

Agent’s Account

Schedule C-1

Commitments

 

 

Schedule 1.1

Definitions

Schedule 3.1

Conditions Precedent

Schedule 5.2

Collateral Reporting

Schedule 5.3

Financial Statements, Reports, Certificates

 

1


--------------------------------------------------------------------------------


Schedule C-1

Commitments

Lender

 

Commitment

 

Wells Fargo Foothill, Inc.

 

$75,000,000

 

 

 

 

 

All Lenders

 

$75,000,000

 

 

 

1


--------------------------------------------------------------------------------


SCHEDULE 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“Account” means an account as that term is defined in the Code.

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Administrative Borrower or its Subsidiaries.

“Additional Documents” has the meaning specified therefor in Section 5.19.

“Administrative Borrower” has the meaning specified therefor in Section 17.13.

“Advances” has the meaning specified therefor in Section 2.1(a).

“Acquisition” means (a) a Stock Acquisition, or (b) an Asset Acquisition, as the
context requires.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of Section 6.13 of the Agreement: (a) any
Person which owns directly or indirectly 10% or more of the Stock having
ordinary voting power for the election of directors or other members of the
governing body of a Person or 10% or more of the partnership or other ownership
interests of a Person (other than as a limited partner of such Person) shall be
deemed an Affiliate of such Person, (b) each director (or comparable manager) of
a Person shall be deemed to be an Affiliate of such Person, and (c) each
partnership in which a Person is a general partner shall be deemed an Affiliate
of such Person.

“Agent” has the meaning specified therefor in the preamble to the Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

“Agent’s Liens” means the Liens granted by any Credit Party to Agent under the
Loan Documents.

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

“Asset Acquisition” means the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of any other Person.

“Assignee” has the meaning specified therefor in Section 13.1(a).


--------------------------------------------------------------------------------


“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

“Authorized Person” means any officer or employee of Administrative Borrower.

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Advances under Section 2.1 of the Agreement (after
giving effect to all then outstanding Obligations (other than Bank Product
Obligations) and all sublimits and reserves then applicable hereunder).

“Bank Product” means any financial accommodation extended to any Credit Party or
its Subsidiaries by a Bank Product Provider (other than pursuant to the
Agreement) including:  (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash management,
including controlled disbursement, accounts or services, or (g) transactions
under Hedge Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by any Credit Party or its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers in an amount determined by Agent as
sufficient to satisfy the reasonably estimated credit exposure with respect to
the then existing Bank Products.

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by any Credit Party or its
Subsidiaries to any Bank Product Provider pursuant to or evidenced by the Bank
Product Agreements and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all such amounts that any Credit Party or
its Subsidiaries are obligated to reimburse to Agent or any member of the Lender
Group as a result of Agent or such member of the Lender Group purchasing
participations from, or executing indemnities or reimbursement obligations to, a
Bank Product Provider with respect to the Bank Products provided by such Bank
Product Provider to any Credit Party or its Subsidiaries.

“Bank Product Provider” means Wells Fargo or any of its Affiliates.

“Bank Product Reserve” means, as of any date of determination, the lesser of
(a) $7,500,000, and (b) the amount of reserves that Agent has established (based
upon the Bank Product Providers’ reasonable determination of the credit exposure
of the Credit Parties’ and their respective Subsidiaries in respect of Bank
Products) in respect of Bank Products then provided or outstanding.

“Bankruptcy Code” means Title 11 of the United States Code.

“Base LIBOR Rate” means the rate per annum, determined by Agent in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate, to be the rate at which Dollar deposits
(for delivery on the first day of the requested Interest Period) are offered to
major banks in the London interbank market 2 Business Days prior to the
commencement of the requested Interest Period, for a term and in an amount
comparable to the Interest Period and the amount of the LIBOR Rate Loan
requested (whether as an initial LIBOR Rate Loan or as a continuation of a LIBOR
Rate Loan or as a conversion of a Base Rate Loan to a LIBOR Rate Loan) by
Administrative Borrower in accordance with the Agreement, which determination
shall be conclusive in the absence of manifest error.

2


--------------------------------------------------------------------------------


“Base Rate” means, the rate of interest announced, from time to time, within
Wells Fargo at its principal office in San Francisco as its “prime rate”, with
the understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.

“Base Rate Loan” means the portion of the Advances that bears interest at a rate
determined by reference to the Base Rate.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Credit Party or any Subsidiary or ERISA Affiliate of any
Credit Party has been an “employer” (as defined in Section 3(5) of ERISA) within
the past six years.

“Board of Directors” means the board of directors (or comparable managers) of
Parent (or as the context may require, of any Credit Party) or any committee
thereof duly authorized to act on behalf of the board of directors (or
comparable managers).

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the Agreement.

“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case
of a Swing Loan, or by Agent in the case of a Protective Advance.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of California or
New York, except that, if a determination of a Business Day shall relate to a
LIBOR Rate Loan, the term “Business Day” also shall exclude any day on which
banks are closed for dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 2 years from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) Deposit

3


--------------------------------------------------------------------------------


Accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the amount maintained with any such other
bank is less than or equal to $100,000 and is insured by the Federal Deposit
Insurance Corporation, and (f) Investments in money market funds substantially
all of whose assets are invested in the types of assets described in clauses (a)
through (e) above.

“Cash Management Account” has the meaning specified therefor in Section 2.7(a).

“Cash Management Agreements” means those certain cash management agreements, in
form and substance satisfactory to Agent, each of which is among Administrative
Borrower or one of its Subsidiaries, Agent, and one of the Cash Management
Banks.

“Cash Management Bank” has the meaning specified therefor in Section 2.7(a).

“Cash Sweep Instruction” has the meaning specified therefor in Section 2.7(b).

“Change of Control” means that (a) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act), other than Permitted Holders,
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 25%, or more, of the Stock of Parent having the right
to vote for the election of members of the Board of Directors, (c) a majority of
the members of the Board of Directors do not constitute Continuing Directors or
(d) other than pursuant to a transaction permitted under Section 6.3, any Credit
Party fails to own and control, directly or indirectly, 100% of the Stock of
each of its Subsidiaries.

“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) hereunder or the date on which Agent sends Administrative
Borrower a written notice that each of the conditions precedent set forth on
Schedule 3.1 either have been satisfied or have been waived.

“Code” means the California Uniform Commercial Code.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Credit Party or its Subsidiaries in or upon
which a Lien is granted under any of the Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Credit Party’s or its Subsidiaries’ books and records, Equipment or
Inventory, in each case, in form and substance satisfactory to Agent.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

“Commitment” means, with respect to each Lender, its Commitment, and, with
respect to all Lenders, their Commitments, in each case as such Dollar amounts
are set forth beside such Lender’s name under the applicable heading on
Schedule C-1 or in the Assignment and Acceptance pursuant to which such Lender
became a Lender hereunder, as such amounts may be reduced or increased from time
to time pursuant to assignments made in accordance with the provisions of
Section 13.1 or pursuant to Section 2.1(d).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Parent to Agent.

4


--------------------------------------------------------------------------------


“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent (or any Credit Party, as the context
may require) on the Closing Date, and (b) any individual who becomes a member of
the Board of Directors after the Closing Date if such individual was appointed
or nominated for election to the Board of Directors by a majority of the
Continuing Directors, but excluding any such individual originally proposed for
election in opposition to the Board of Directors in office at the Closing Date
in an actual or threatened election contest relating to the election of the
directors (or comparable managers) of Parent (or any Credit Party, as the
context may require) and whose initial assumption of office resulted from such
contest or the settlement thereof.

“Control Agreement” means a control agreement, in form and substance
satisfactory to Agent, executed and delivered by a Credit Party or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

“Controlled Foreign Corporation” means a “controlled foreign corporation” as
defined in the IRC.

“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Credit Parties” means, collectively, Borrowers and the Guarantors, and “Credit
Party” means any one of them.

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that fails to make any Advance (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans.

“Deposit Account” means any deposit account as that term is defined in the Code.

“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1 to the Disclosure Letter.

“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
the Disclosure Letter.

“Disclosure Letter” means that certain Disclosure Letter, dated the date hereof,
delivered by the Credit Parties to Agent, in form and substance satisfactory to
the Agent.

“Dollars” or “$” means United States dollars.

“EBITDA” means, with respect to any fiscal period, Parent’s and its
Subsidiaries’ (a) consolidated net earnings (or loss), minus (b) the sum of (i)
extraordinary gains and interest income for such period and (ii) software
development costs to the extent capitalized during such period, plus

5


--------------------------------------------------------------------------------


(c) the sum of (i) interest expense, income taxes and depreciation and
amortization for such period, (ii) non-cash charges for Stock based compensation
to employees of Parent or its Subsidiaries for the 12 calendar month period
ending on the last day of such fiscal period and (iii) during the period from
October 1, 2006 through December 31, 2007, non-cash restructuring charges; in
each case, determined on a consolidated basis in accordance with GAAP.  For the
purposes of calculating EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”), if at any time during such Reference
Period (and after the Closing Date) Parent or any of its Subsidiaries shall have
made a Permitted Acquisition, EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto in accordance with Regulation
S-X promulgated under the Exchange Act or in such other manner acceptable to the
Agent as if the Permitted Acquisition occurred on the first day of such
Reference Period.

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, financial institution or fund that is engaged in making, purchasing, or
otherwise investing in commercial loans in the ordinary course of its business
and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Lender or Affiliate (other than individuals) of a Lender,
(e) so long as no Event of Default has occurred and is continuing, any other
Person approved by Agent and Administrative Borrower (which approval of
Administrative Borrower shall not be unreasonably withheld, delayed, or
conditioned), and (f) during the continuation of an Event of Default, any other
Person approved by Agent.

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials from (a) any assets, properties, or
businesses of any Credit Party, any Subsidiary of a Credit Party, or any of
their predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Credit Party, any Subsidiary of a Credit Party, or any of their predecessors
in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Credit Party or any Subsidiary of a Credit Party, relating to the environment,
the effect of the environment on employee health, or Hazardous Materials, in
each case as amended from time to time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all reasonable fees, disbursements and expenses of counsel,
experts, or consultants, and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, or Remedial Action required, by any Governmental Authority or any third
party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment as that term is defined in the Code.

 

6


--------------------------------------------------------------------------------


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate” means each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations”, under “common
control” or an “affiliated service group” with any Credit Party or any of their
respective Subsidiaries within the meaning of Section 414(b), (c) or (m) of the
IRC, required to be aggregated with any Credit Party or any of their respective
Subsidiaries under Section 414(o) of the IRC, or is, or within the last six
years was, under “common control” with any Credit Party or any of their
respective Subsidiaries, within the meaning of Section 4001(a)(14) of ERISA.

“ERISA Event” means (a) a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such Section with respect to a Pension Plan,
excluding, however, such events as to which the PBGC by regulation has waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event; (b) the applicability of the requirements of
Section 4043(b) of ERISA with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, to any Pension Plan where an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such plan within the following 30
days; (c) a withdrawal by any Credit Party, any of their respective
Subsidiaries, or any ERISA Affiliate from a Pension Plan or the termination of
any Pension Plan resulting in liability under Sections 4063 or 4064 of ERISA;
(d) the withdrawal of any Credit Party, any of their respective Subsidiaries, or
ERISA Affiliate in a complete or partial withdrawal (within the meaning of
Section 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefor, or the receipt by any Credit Party, any of their
respective Subsidiaries, or ERISA Affiliate of notice from any Multiemployer
Plan that it is in reorganization or insolvency pursuant to Section 4241 or 4245
of ERISA;  (e) the filing of a notice of intent to terminate, the treatment of a
plan amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (f) the imposition of liability on any Credit Party, any of
their respective Subsidiaries, or any ERISA Affiliate pursuant to Sections
4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA; (g) the failure by any Credit Party, any of their respective
Subsidiaries, or any ERISA Affiliate to make any required contribution to a
Pension Plan (or the failure to make a required contribution in any material
respect with respect to any Plan that is not a Pension Plan or a Multiemployer
Plan), or the failure to meet the minimum funding standard of Section 412 of the
IRC with respect to any Pension Plan (whether or not waived in accordance with
Section 412(d) of the IRC) or the failure to make by its due date a required
installment under Section 412(m) of the IRC with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (h) an
event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (i) the
imposition of any material liability under Title I or Title IV of ERISA, other
than PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Credit Party, any of their respective Subsidiaries or any ERISA Affiliate;
(j) an application for a funding waiver under Section 303 of ERISA or an
extension of any amortization period pursuant to Section 412 of the IRC with
respect to any Pension Plan; (k) the occurrence of a non-exempt prohibited
transaction under Sections 406 or 407 of ERISA for which any Credit Party, or
any of their respective Subsidiaries, may be directly or indirectly liable and
which is reasonably expected to result in a material liability to any Credit
Party or any of their respective Subsidiaries; (l) a material violation of the
applicable requirements of Section 404 or 405 of ERISA or the exclusive benefit
rule under Section 401(a) of the IRC by any fiduciary or disqualified person for
which any Credit Party, any of their respective Subsidiaries or any ERISA
Affiliate may be directly or indirectly liable; (m) the occurrence of an act or
omission which could give rise to the imposition on any Credit Party, any of
their respective Subsidiaries, or any ERISA Affiliate of material fines,
material penalties, material taxes or material related charges under Chapter 43
of the IRC or under Sections 409, 502(c), (i) or (1) or 4071 of ERISA; (n) the
assertion of a material claim

7


--------------------------------------------------------------------------------


(other than routine claims for benefits) against any Plan or the assets thereof,
or against any Credit Party or any of their respective Subsidiaries in
connection with any such Plan; (o) receipt from the Internal Revenue Service of
notice of the failure of any Qualified Plan to qualify under Section 401(a) of
the IRC, or the failure of any trust forming part of any Qualified Plan to fail
to qualify for exemption from taxation under Section 501(a) of the IRC; (p) the
imposition of any lien on any of the rights, properties or assets of any Credit
Party, any of their respective Subsidiaries, or any ERISA Affiliate, in either
case pursuant to Section 302(f) of ERISA or Title IV of ERISA or to the penalty
or excise tax provisions of the IRC or to Section 401(a)(29) or 412(n) of the
IRC; or (q) the establishment or amendment by any Credit Party or any of their
respective Subsidiaries, of any “welfare plan”, as such term is defined in
Section 3(1) of ERISA, that provides post-employment health benefits in a manner
that would materially increase the liability of any Credit Party or any of their
respective Subsidiaries.

“Event of Default” has the meaning specified therefor in Section 7.

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Borrowers and their Subsidiaries aged in excess of their historical levels with
respect thereto and all book overdrafts of Borrowers and their Subsidiaries in
excess of their historical practices with respect thereto, in each case as
determined by Agent in its Permitted Discretion.

“Exchange Act” means the Securities Exchange Act of 1934.

“Fee Letter” means that certain fee letter, dated as of the date hereof, among
Borrowers and Agent, in form and substance satisfactory to Agent.

“Funded Indebtedness” means, as of any date of determination, all Indebtedness
for borrowed money or letters of credit of Parent, determined on a consolidated
basis in accordance with GAAP, that by its terms matures more than one year
after the date of calculation, and any such Indebtedness maturing within one
year from such date that is renewable or extendable at the option of Parent or
its Subsidiaries, as applicable, to a date more than one year from such date,
including, in any event, but without duplication, with respect to Parent and its
Subsidiaries, the Revolver Usage, and the amount of their Capital Lease
Obligations.

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning specified therefor in Section 2.13(b)(ii).

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

“Guarantors” means any Person at any time providing a guaranty in favor of
Agent, for the benefit of the Lender Group and the Bank Product Providers, with
respect to the Obligations or whose assets are otherwise pledged as security for
the repayment of the Obligations; and “Guarantor” means any one of them.

8


--------------------------------------------------------------------------------


“Guaranty” means any guaranty at any time executed and delivered by any
Guarantor in favor of Agent, for the benefit of the Lender Group and the Bank
Product Providers, whether by execution of a joinder to the guaranty described
in the foregoing clause (a) or otherwise.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means any and all agreements, or documents now existing or
hereafter entered into by any Credit Party or any of its Subsidiaries that
provide for an interest rate, credit, commodity or equity swap, cap, floor,
collar, forward foreign exchange transaction, currency swap, cross currency rate
swap, currency option, or any combination of, or option with respect to, these
or similar transactions, for the purpose of hedging such Credit Party’s or any
of its Subsidiaries’ exposure to fluctuations in interest or exchange rates,
loan, credit exchange, security or currency valuations or commodity prices.

“Holdout Lender” has the meaning specified therefor in Section 14.2(a).

“Indebtedness” means, without duplication, (a) all obligations for borrowed
money, (b) all obligations evidenced by bonds, debentures, notes, or other
similar instruments and all reimbursement or other obligations in respect of
letters of credit, bankers acceptances, interest rate swaps, hedges, derivatives
or other similar products, (c) all obligations as a lessee under Capital Leases,
(d) all obligations or liabilities of others secured by a Lien on any asset of a
Person or its Subsidiaries, irrespective of whether such obligation or liability
is assumed, (e) all obligations to pay the deferred purchase price of assets
(other than trade payables incurred in the ordinary course of business and
repayable in accordance with customary trade practices), including, without
limitation, earn-outs and other similar obligations, whether contingent or
otherwise, (f) all obligations owing under Hedge Agreements, and (g) any
obligation guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses (a)
through (f) above.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3.

“Indemnified Person” has the meaning specified therefor in Section 10.3.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief and
including the appointment of a trustee, receiver, administrative receiver,
administrator or similar Person.

“Intercompany Subordination Agreement” means a subordination agreement executed
and delivered by the Credit Parties and each of their respective Subsidiaries
and Agent, the form and substance of which is satisfactory to Agent.

9


--------------------------------------------------------------------------------


“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3 or 6 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, 3 or 6 months after the date on which the Interest Period
began, as applicable, and (e) Borrowers (or Administrative Borrower on behalf
thereof) may not elect an Interest Period which will end after the Maturity
Date.

“Inventory” means inventory as that term is defined in the Code.

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practice), purchases or other acquisitions of
Indebtedness, Stock, or all or substantially all of the assets of such other
Person (or of any division or business line of such other Person), and any other
items that are or would be classified as investments on a balance sheet prepared
in accordance with GAAP.

“Investment Policy” means Parent’s cash management policy described on Schedule
I-1 to the Disclosure Letter, as the same may be revised after the Closing Date
pursuant to the approval of the Board of Directors of Parent and disclosed to
Agent.

“IRC” means the Internal Revenue Code of 1986.

“Issuing Lender” means WFF or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent, agrees, in such Lender’s
sole discretion, to become an Issuing Lender for the purpose of issuing L/Cs or
L/C Undertakings pursuant to Section 2.12.

“L/C” has the meaning specified therefor in Section 2.12(a).

“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“L/C Undertaking” has the meaning specified therefor in Section 2.12(a).

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
the Agreement, and shall include any other Person made a party to the Agreement
in accordance with the provisions of Section 13.1.

“Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by any Credit Party or its Subsidiaries
under any of the Loan

10


--------------------------------------------------------------------------------


Documents that are paid, advanced, or incurred by the Lender Group, (b) fees or
charges paid or incurred by Agent in connection with the Lender Group’s
transactions with the Credit Parties or their respective Subsidiaries,
including, fees or charges for photocopying, notarization, couriers and
messengers, telecommunication, public record searches (including tax lien,
litigation, and Uniform Commercial Code searches and including searches with the
patent and trademark office, the copyright office, or the department of motor
vehicles), filing, recording, publication, appraisal (including periodic
collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation) contained in the Agreement or
the Fee Letter, real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) costs and expenses incurred by Agent
in the disbursement of funds to Borrowers or other members of the Lender Group
(by wire transfer or otherwise), (d) charges paid or incurred by Agent resulting
from the dishonor of checks, (e) reasonable costs and expenses paid or incurred
by the Lender Group to correct any default or enforce any provision of the Loan
Documents, or in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) audit fees and expenses of Agent related to any inspections or
audits to the extent of the fees and charges (and up to the amount of any
limitation) contained in the Agreement or the Fee Letter, (g) reasonable costs
and expenses of third party claims or any other suit paid or incurred by the
Lender Group in enforcing or defending the Loan Documents or in connection with
the transactions contemplated by the Loan Documents or the Lender Group’s
relationship with any Credit Party or any Subsidiary of a Credit Party,
including without limitation, amounts incurred or paid in connection with
Indemnified Liabilities as set forth in Section 10.3, (h) Agent’s and each
Lender’s reasonable costs and expenses (including reasonable attorneys’ fees)
incurred in advising, structuring, drafting, reviewing, administering,
syndicating, or amending the Loan Documents, and (i) Agent’s and each Lender’s
reasonable costs and expenses (including reasonable attorneys, accountants,
consultants, and other advisors fees and expenses) incurred in terminating,
enforcing (including reasonably attorneys, accountants, consultants, and other
advisors fees and expenses incurred in connection with a “workout,” a
“restructuring,” or an Insolvency Proceeding concerning any Credit Party or any
Subsidiary of a Credit Party or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether suit is
brought, or in taking any Remedial Action concerning the Collateral.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent) to be held by Agent
for the benefit of those Lenders with a Revolver Commitment in an amount equal
to 105% of the then existing Letter of Credit Usage, (ii) causing the Underlying
Letters of Credit to be returned to the Issuing Lender, or (iii) providing Agent
with a standby letter of credit, in form and substance reasonably satisfactory
to Agent, from a commercial bank acceptable to the Agent (in its sole
discretion) in an equal to 105% of the then existing Letter of Credit Usage.

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

“Leverage Ratio” means, as of any date of determination, (a) the amount of
Parent’s Funded Indebtedness as of such date, divided by (b) Parent’s EBITDA for
the 12 month period ended as of such date.

“LIBOR Deadline” has the meaning specified therefor in Section 2.13(b)(i).

11


--------------------------------------------------------------------------------


“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Option” has the meaning specified therefor in Section 2.13(a).

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent by dividing (a) the Base LIBOR Rate for such
Interest Period, by (b) 100% minus the Reserve Percentage.  The LIBOR Rate shall
be adjusted on and as of the effective day of any change in the Reserve
Percentage.

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

“LIBOR Rate Margin” means 1.50 percentage points.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease, any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing or
and/or any delivery of stock certificates or other negotiable collateral to any
creditor.

“Limiter Excess” has the meaning specified therefor in Section 2.4(c).

“Line Increase” has the meaning specified therefor in Section 2.1(d).

“Loan Account” has the meaning specified therefor in Section 2.10.

“Loan Documents” means the Agreement, the Additional Documents, the Bank Product
Agreements, the Loan Limit Certificates, the Cash Management Agreements, the
Control Agreements, the Copyright Security Agreement, the Disclosure Letter, the
Fee Letter, the Guaranty, the Intercompany Subordination Agreement, the Letters
of Credit, the Mortgages, the Patent Security Agreement, the Perfection
Certificate, the Security Agreement, the Subordination Agreements, the Trademark
Security Agreement, any note or notes executed by a Borrower in connection with
the Agreement and payable to a member of the Lender Group and any other
agreement entered into, now or in the future, by any Credit Party or any of
their respective Subsidiaries and any member of the Lender Group in connection
with the Agreement.

“Loan Limit” has the meaning specified therefor in Section 2.4(c).

“Loan Limit Certificate” means a certificate in the form of Exhibit L-2.

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or financial condition of
either (i) any Borrower who, as of any date of determination, contributed 10% or
more of the TTM Recurring Revenue most recently reported to Agent pursuant to a
Loan Limit Certificate or (ii) the Credit Parties and their respective
Subsidiaries, taken as a whole, (b) a material impairment of the ability to
perform its material obligations under the Loan Documents to which it is a party
with respect to either (i) any Borrower who, as of any date of determination, is
a Material Subsidiary or (ii) the Credit Parties and their respective
Subsidiaries, taken as a whole, (c) a material impairment of the Lender Group’s
ability to enforce the Obligations or realize upon the Collateral, or (d) a
material impairment of the enforceability or priority of the Agent’s Liens with
respect to the Collateral as a result of an action or failure to act on the part
of any Credit Party or a Subsidiary of a Credit Party.

12


--------------------------------------------------------------------------------


“Material Contracts” means each contract or agreement required to be filed with
the SEC as an exhibit to Parent’s most recent Annual Report on Form 10-K and
Quarterly Report(s) on Form 10-Q pursuant to the requirements of clauses (2),
(4), (9) or (10) of Item 601(b) of Regulation S-K (other than those which have
expired, terminated or are otherwise no longer in effect).

“Material Subsidiary” means any Subsidiary of a Credit Party who contributed 10%
or more of the TTM Recurring Revenue most recently reported to Agent pursuant to
a Loan Limit Certificate.

“Maturity Date” has the meaning specified therefor in Section 3.3.

“Maximum Revolver Amount” means $75,000,000, as such amount may be increased
pursuant to Section 2.1(d).

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Mortgage Policy” means any and all mortgagee title insurance policies (or
marked commitments to issue the same), in form and substance satisfactory to
Agent in its Permitted Discretion, for the Real Property Collateral, issued by a
title insurance company satisfactory to Agent in amounts satisfactory to Agent,
assuring Agent that the Mortgages on such Real Property Collateral are valid and
enforceable first priority mortgage Liens thereon free and clean of all defects
and encumbrances except Permitted Liens.

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Borrower or a
Subsidiary of a Borrower in favor of Agent, in form and substance satisfactory
to Agent, that encumber the Real Property Collateral.

“Multiemployer Plan” means a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Credit Party, any of its Subsidiaries, or
any ERISA Affiliate makes, is making, is obligated, or within the last six years
has been obligated, to make contributions.

“Obligations” means (a) all loans, Advances, debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), contingent reimbursement obligations
with respect to outstanding Letters of Credit, premiums, liabilities (including
all amounts charged to Borrowers’ Loan Account pursuant to the Agreement),
obligations (including indemnification obligations), fees (including the fees
provided for in the Fee Letter), charges, costs, Lender Group Expenses
(including any fees or expenses that accrue after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), lease payments, guaranties,
covenants, and duties of any kind and description owing by Borrowers to the
Lender Group pursuant to or evidenced by the Loan Documents and irrespective of
whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that Borrowers are required to pay or reimburse by the Loan Documents, by law or
otherwise in connection with the Loan Documents, and (b) all Bank Product
Obligations.  Any reference in the Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

“Originating Lender” has the meaning specified therefor in Section 13.1(e).

“Overadvance” has the meaning specified therefor in Section 2.5.

 

13


--------------------------------------------------------------------------------


“Parent” has the meaning specified therefor in the preamble to the Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e).

“Patent Security Agreement” has the meaning specified therefor in the Security
Agreement.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, as amended from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Pension Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (a) that is or was within the last six
years maintained or sponsored by any Credit Party, any of its Subsidiaries, or
any ERISA Affiliate or to which any Credit Party, any of its Subsidiaries, or
any ERISA Affiliate has within the last six years made, or was obligated to
make, contributions, and (b) that is or was subject to Section 412 of the IRC,
Section 302 of ERISA or Title IV of ERISA.

“Perfection Certificate” means the representations and warranties of officers
form submitted by Agent to Administrative Borrower, together with the Credit
Parties’ completed responses to the inquiries set forth therein, the form and
substance of such responses to be satisfactory to Agent in its Permitted
Discretion.

“Permitted Acquisition” means (a) a Permitted Cash Acquisition, or (b) a
Permitted Non-Cash Acquisition, as the context requires.

“Permitted Cash Acquisition” means any Acquisition as to which each of the
following is applicable;

(a)           such Acquisition qualifies as a Permitted Non-Cash Acquisition
except that the consideration payable in respect of the proposed Acquisition
includes some form of consideration other than solely the consideration
specified in clause (b) of the definition of Permitted Non-Cash Acquisition;

(b)           Parent has provided Agent with forecasted balance sheets, profit
and loss statements, and cash flow statements of the Person to be acquired, all
prepared on a basis consistent with such Person’s historical financial
statements, together with appropriate supporting details and a statement of
underlying assumptions for the 1 year period following the date of the proposed
Acquisition (on a quarter by quarter basis), in form and substance (including as
to scope and underlying assumptions) reasonably satisfactory to Agent;

(c)           Borrowers shall have Availability plus Qualified Cash in an amount
equal to $25,000,000 immediately after giving effect to the consummation of the
proposed Acquisition,


(D)                   THE ASSETS BEING ACQUIRED (OTHER THAN A DE MINIMIS AMOUNT
OF ASSETS IN RELATION TO THE ASSETS BEING ACQUIRED) ARE LOCATED WITHIN THE
UNITED STATES OR THE PERSON WHOSE STOCK IS BEING ACQUIRED IS ORGANIZED IN A
JURISDICTION LOCATED WITHIN THE UNITED STATES,


(E)                   THE CASH PORTION OF THE PURCHASE CONSIDERATION PAYABLE IN
RESPECT OF ALL PERMITTED CASH ACQUISITIONS, IN THE AGGREGATE (INCLUDING THE
PROPOSED ACQUISITION AND INCLUDING DEFERRED PAYMENT OBLIGATIONS) SHALL NOT
EXCEED $20,000,000 IN THE AGGREGATE; PROVIDED, HOWEVER, THAT

14


--------------------------------------------------------------------------------



THE CASH PORTION OF THE PURCHASE PRICE OF ANY SINGLE PERMITTED CASH ACQUISITION
OR SERIES OF RELATED PERMITTED CASH ACQUISITIONS SHALL NOT EXCEED $5,000,000 IN
THE AGGREGATE,


(F)                    IN THE CASE OF AN ASSET ACQUISITION (AND NOTWITHSTANDING
ANY CONTRARY PROVISIONS OF SECTION 5.16 OR ANY OTHER CONTRARY PROVISION OF THE
AGREEMENT), BORROWER OR THE GUARANTOR, AS APPLICABLE, SHALL HAVE EXECUTED AND
DELIVERED ANY AND ALL DOCUMENTATION REASONABLY REQUESTED BY AGENT IN ORDER TO
PROVIDE AGENT WITH A FIRST PRIORITY PERFECTED SECURITY INTEREST, SUBJECT TO
PERMITTED LIENS, IN SUCH ASSETS, AND


(G)                   IN THE CASE OF A STOCK ACQUISITION (AND NOTWITHSTANDING
ANY CONTRARY PROVISIONS OF SECTION 5.16 OR ANY OTHER CONTRARY PROVISION OF THE
AGREEMENT), (I) THE PERSON WHOSE STOCK IS BEING ACQUIRED SHALL HAVE EXECUTED AND
DELIVERED ANY AND ALL DOCUMENTATION REASONABLY REQUESTED BY AGENT IN ORDER TO
BECOME A GUARANTOR, (II) THE PERSON WHOSE STOCK IS BEING ACQUIRED SHALL HAVE
EXECUTED AND DELIVERED ANY AND ALL DOCUMENTATION REASONABLY REQUESTED BY AGENT
IN ORDER TO PROVIDE AGENT WITH A FIRST PRIORITY PERFECTED SECURITY INTEREST,
SUBJECT TO PERMITTED LIENS, IN THE ASSETS OF SUCH PERSON, AND (III) THE OWNER OF
THE STOCK SUBJECT TO SUCH STOCK ACQUISITION SHALL HAVE EXECUTED AND DELIVERED
ANY AND ALL DOCUMENTATION REASONABLY REQUESTED BY AGENT IN ORDER TO PROVIDE
AGENT WITH A FIRST PRIORITY PERFECTED SECURITY INTEREST IN SUCH STOCK.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a lender of the same type as WFF) business judgment.

“Permitted Dispositions” means (a) sales or other dispositions of Equipment that
is worn, damaged, or obsolete in the ordinary course of business, (b) sales of
Inventory to buyers in the ordinary course of business, (c) the use or transfer
of money or Cash Equivalents in a manner that is not prohibited by the terms of
the Agreement or the other Loan Documents, (d) the licensing, on a non-exclusive
basis, of patents, trademarks, copyrights, and other intellectual property
rights in the ordinary course of business and (e) transfers of assets (i) of a
Borrower to another Borrower, (ii) of a Guarantor to any Credit Party, (iii) of
a Subsidiary of any Credit Party that is not also a Credit Party to a Credit
Party or another U.S. Subsidiary of a Credit Party, (iv) of a Subsidiary that is
a Controlled Foreign Corporation of any Credit Party to any Credit Party or
Subsidiary of any Credit Party, (v) made in connection with transactions
permitted under Sections 6.2, 6.3, 6.10, 6.12 or 6.14, or (vi) which do not
involve assets having a book value in excess of $100,000 in the aggregate during
any one calendar year.

“Permitted Distributions” means (a) repurchases or redemptions of the Stock of
Parent held by its employees, officers or directors pursuant to any employee
stock ownership plan thereof which are made upon the termination, retirement or
death of any such employee, officer or director (as applicable) in accordance
with the provisions of such plan so long as the aggregate amount paid in
connection with such repurchases or redemptions does not exceed $250,000 in any
fiscal year of Parent, (b) repurchases of the Stock of Parent pursuant to the
Stock Repurchase Program so long as both before and after giving effect to any
such repurchase (i) no Default or Event of Default has occurred or would occur
and (ii) Excess Availability plus Qualified Cash equals or exceeds $25,000,000,
(c) distributions or declarations and payment of dividends by any Subsidiary of
a Credit Party that is not itself a Credit Party to its parent entity, by any
Subsidiary of a Borrower to such Borrower or by any Subsidiary of a Guarantor
that is not a Borrower to such Guarantor, (d) the purchase of fractional shares
of Stock of Parent arising out of stock splits, dividends or combinations or the
conversion of any convertible securities to the extent such stock splits,
dividends or combinations or the conversion of any convertible securities are
otherwise permitted under the Agreement and (e) dividends payable wholly in
common Stock.

“Permitted Holder” means any of the Persons identified on Schedule P-1 to the
Disclosure Letter.

15


--------------------------------------------------------------------------------


“Permitted Investments” means (a) Investments in cash and Cash Equivalents,
(b) in the case of the Credit Parties and their respective Subsidiaries,
Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) Investments received in settlement of amounts due to a Credit
Party or any Subsidiary of a Credit Party effected in the ordinary course of
business or owing to a Credit Party or any Subsidiary of a Credit Party as a
result of Insolvency Proceedings involving an Account Debtor or upon the
foreclosure or enforcement of any Lien in favor of a Credit Party or any
Subsidiary of a Credit Party, (e) Investments existing on the Closing Date that
are set forth on Schedule P-2 to the Disclosure Letter, it being understood and
agreed that, except as otherwise permitted under another provision of the
Agreement, no further Investments are permitted with respect to any Investment
listed on Schedule P-2 to the Disclosure Letter, including, without limitation,
with respect to Second Street, (f) Investments arising as a result of Hedge
Agreements permitted under Section 6.1(g), (g) Investments arising as a result
of Indebtedness permitted under Section 6.1(f), (h) Investments by any
Subsidiary of any Credit Party that is not itself a Credit Party made in a
Credit Party or any other Subsidiary of any Credit Party, (i) Investments by any
Guarantor in any Borrower or by any Borrower in any other Borrower, (j) loans by
a Credit Party or Subsidiary of a Credit Party to its officers, directors and
employees for travel, entertainment, relocation, and other ordinary course
business expenses to the extent the aggregate outstanding amount of such loans
does not exceed $100,000 as of any date of determination, (k) Permitted
Acquisitions and the creation of any Subsidiaries in order to consummate any
Permitted Acquisition, (l) Investments made in accordance with the Investment
Policy other than Investments made in Second Street; provided, however, in the
event any changes are made to the Investment Policy after the date hereof which
Agent, in its Permitted Discretion, deems materially adverse to the interests of
the Lender Group, Agent may revise this clause (l) as deemed necessary by Agent
as a result of such changes, including, without limitation, to exclude any
Investments which would not have been permitted under the Investment Policy as
in effect on the Closing Date, and (m) other Investments not exceeding $500,000
in the aggregate during any calendar year which are not made with respect to
Second Street Securities.

“Permitted Liens” means (a) Liens held by Agent to secure the Obligations,
(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over the
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests, (c) judgment Liens that do not constitute an
Event of Default under Section 7.7 of the Agreement, (d) Liens set forth on
Schedule P-4 to the Disclosure Letter to the extent such Liens secure only the
Indebtedness secured by such Liens on the Closing Date and any permitted
Refinancing Indebtedness in respect thereof, (e) the interests of lessors under
operating leases, (f) purchase money Liens or the interests of lessors under
Capital Leases to the extent that such Liens or interests secure Permitted
Purchase Money Indebtedness and so long as (i) such Lien attaches only to the
asset purchased or acquired and the proceeds thereof and (ii) such Lien only
secures the Indebtedness that was incurred to acquire the asset purchased or
acquired or any Refinancing Indebtedness in respect thereof, (g) Liens arising
by operation of law in favor of warehousemen, landlords, carriers, mechanics,
materialmen, laborers, or suppliers, incurred in the ordinary course of
Borrowers’ business and not in connection with the borrowing of money, and which
Liens either (i) are for sums not yet delinquent, or (ii) are the subject of
Permitted Protests, (h) Liens on amounts deposited in connection with obtaining
worker’s compensation or other unemployment insurance, (i) Liens on amounts
deposited in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money, (j) Liens on amounts deposited as security for surety or
appeal bonds in connection with obtaining such bonds in the ordinary course of
business, (k) with respect to any Real Property, easements, rights of way, and
zoning restrictions that (i) do not materially interfere with or impair the use
or operation thereof and (ii) are not Environmental Liens, (l) bankers’ Liens,
rights of set-off and similar rights and remedies arising by law or contract in
favor of banks, brokerage firms and other such financial institutions with
respect to cash and securities deposited with such banks, brokerage firms and
other such financial institutions to the extent such Liens, rights and remedies

16


--------------------------------------------------------------------------------


secure or extend solely to amounts due as a result of the administration or
maintenance of such deposited cash and securities, (m) Liens securing the
payment of insurance premiums financed by an insurance financing company to the
extent such Liens extend to returned premiums on the insurance policies so
financed, (n) the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business, (o) the Lien of Silicon Valley Bank on certificate of deposit number
8800060926, issued in the amount of $1,255,680 to Parent by Silicon Valley Bank
to the extent such Lien secures only the reimbursement obligations of Parent
with respect to letter of credit number SVBSF003903 issued by Silicon Valley
Bank for the benefit of Toda Development, Inc. in the face amount of $1,255,680
and fees due in relation thereto and (p) to the extent the Credit Parties comply
with the provisions of Section 5.20(b) within the time frames specified therein,
the Liens listed on Schedule 5.20(b); provided, however, in no event shall any
Permitted Lien include the delivery of any certificates evidencing Stock which
is or is intended to be subject to Agent’s Lien to any Person other than Agent
or a securities intermediary who has executed a Control Agreement with respect
to such Stock in favor of Agent.

“Permitted Non-Cash Acquisition” means any Acquisition so long as:

(a)           no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of the proposed Acquisition,

(b)           the consideration payable in respect of the proposed Acquisition
shall be composed solely of (i) common Stock of Parent or (ii) proceeds of
Indebtedness incurred pursuant to Section 6.1(j);

(c)           no Indebtedness will be incurred, assumed, or would exist with
respect to Parent or its Subsidiaries as a result of such Acquisition, other
than Indebtedness, which, if incurred by a Credit Party, would be permitted
under Section 6.1 and no Liens will be incurred, assumed, or would exist with
respect to the assets of Parent or its Subsidiaries as a result or such
Acquisition other than Liens, which, if existing with respect to a Credit Party,
would constitute Permitted Liens;

(d)           Parent has provided Agent with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis, created by adding
the historical combined financial statements of Parent (including the combined
financial statements of any other Person or assets that were the subject of a
prior Permitted Acquisition during the relevant period) to the historical
consolidated financial statements of the Person to be acquired (or the
historical financial statements related to the assets to be acquired) pursuant
to the proposed Acquisition (adjusted to eliminate expense items that would not
have been incurred and to include income items that would have been recognized,
in each case, if the combination had been accomplished at the beginning of the
relevant period; such eliminations and inclusions to be mutually and reasonably
agreed upon by Parent and Agent), Parent and its Subsidiaries, regardless of
whether or not the Credit Parties are then required to be in compliance with
Section 6.16, (i) would have been in compliance with the financial covenants in
Section 6.16 for the 12 month period ended immediately prior to the proposed
date of consummation of such proposed Acquisition, and (ii) are projected to be
in compliance with the financial covenants in Section 6.16 for the 12 month
period ended one year after the proposed date of consummation of such proposed
Acquisition, together with copies of all such historical financial statements of
the Person or assets being acquired,

(e)           Parent has provided Agent with written notice of the proposed
Acquisition at least 30 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 5 Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,
which agreement and documents must be reasonably acceptable to Agent,

17


--------------------------------------------------------------------------------


(f)            the assets being acquired (other than a de minimis amount of
assets in relation to Parent and its Subsidiaries’ total assets), or the Person
whose Stock is being acquired, are useful in or engaged in, as applicable, the
business of Parent and its Subsidiaries or a business reasonably related
thereto,

(g)           the subject assets or Stock, as applicable, are being acquired
directly by a Credit Party, and (i) in the case of an Asset Acquisition, such
Credit Party, as applicable, shall have executed and delivered or authorized, as
applicable, any and all documentation reasonably requested by the Agent in order
to include the newly acquired assets within the collateral hypothecated under
the Loan Documents, and (ii) in the case of a Stock Acquisition, the applicable
Credit Parties, shall have complied with Section 5.16 of the Agreement and

(h)           the proposed Acquisition shall be consensual and shall have been
approved by the board of directors (or comparable managers) of the applicable
counterparties to such Acquisition.

“Permitted Protest” means the right of any Credit Party or any of its
Subsidiaries to protest any Lien (other than any Lien that secures the
Obligations), taxes (other than payroll taxes or taxes that are the subject of a
United States federal tax lien), or rental payment, provided that (a) a reserve
with respect to such obligation is established on such Person’s books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by such Person in good faith, and
(c) Agent is satisfied that, while any such protest is pending, there will be no
impairment of the enforceability, validity, or priority of any of the Agent’s
Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness of any Credit Party or its Subsidiaries incurred
after the Closing Date in an aggregate principal amount outstanding at any one
time not in excess of $5,000,000.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Plan” means (a) an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan which is or was within the last six years
maintained or sponsored by any Credit Party or any of its Subsidiaries or to
which any Credit Party or any of its Subsidiaries has within the last six years
made, or was obligated to make, contributions, (b) a Pension Plan, or (c) a
Qualified Plan.

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination:

(a)           with respect to a Lender’s obligation to make Advances and right
to receive payments of principal, interest, fees, costs, and expenses with
respect thereto, (i) prior to the Commitments being terminated or reduced to
zero, the percentage obtained by dividing (y) such Lender’s Commitment, by
(z) the aggregate Commitments of all Lenders, and (ii) from and after the time
that the Commitments have been terminated or reduced to zero, the percentage
obtained by dividing (y) the aggregate outstanding principal amount of such
Lender’s Advances by (z) the aggregate outstanding principal amount of all
Advances,

18


--------------------------------------------------------------------------------


(b)           with respect to a Lender’s obligation to participate in Letters of
Credit, to reimburse the Issuing Lender, and right to receive payments of fees
with respect thereto, (i) prior to the Commitments being terminated or reduced
to zero, the percentage obtained by dividing (y) such Lender’s Commitment, by
(z) the aggregate Commitments of all Lenders, and (ii) from and after the time
that the Commitments have been terminated or reduced to zero, the percentage
obtained by dividing (y) the aggregate outstanding principal amount of such
Lender’s Advances by (z) the aggregate outstanding principal amount of all
Advances, and

(d)           with respect to all other matters as to a particular Lender
(including the indemnification obligations arising under Section 15.7), the
percentage obtained by dividing (i) such Lender’s Commitment, by (ii) the
aggregate amount of Commitments of all Lenders; provided, however, that in the
event the Commitments have been terminated or reduced to zero, Pro Rata Share
under this clause shall be the percentage obtained by dividing (A) the
outstanding principal amount of such Lender’s Advances plus such Lender’s
ratable portion of the Risk Participation Liability with respect to outstanding
Letters of Credit, by (B) the outstanding principal amount of all Advances plus
the aggregate amount of the Risk Participation Liability with respect to
outstanding Letters of Credit.

“Protective Advances” has the meaning specified therefor in Section 2.3(d).

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

“Qualified Cash” means, as of any date of determination, (a) the amount of
unrestricted cash and Cash Equivalents of Borrowers and their Subsidiaries
(other than Second Street or any other Subsidiary that is not a Credit Party)
that is in Deposit Accounts or in Securities Accounts, or any combination
thereof, and which such Deposit Account or Securities Account is the subject of
a Control Agreement and is maintained by a branch office of the bank or
securities intermediary located within the United States and (b) 75% of the
value of Permitted Investments made pursuant to the Investment Policy which do
not constitute cash or Cash Equivalents to the extent held in Deposit Accounts
or Securities Accounts which are subject to a Control Agreement and are
maintained by a branch office of the bank or securities intermediary located
within the United States; provided, however, (i) with respect to any
determination of Qualified Cash made to determine compliance with the terms of
the Credit Agreement or any other Loan Document, at least 50% of such Qualified
Cash must constitute cash and Cash Equivalents as described in the foregoing
clause (a) and (ii) in the event any changes are made to the Investment Policy
after the date hereof which Agent, in its Permitted Discretion, deems materially
adverse to the interests of the Lender Group, Agent may revise the definition of
“Qualified Cash” as deemed necessary by Agent as a result of such changes,
including, without limitation, to exclude or reduce the amount of Qualified Cash
arising from any Investments which would not have been permitted under the
Investment Policy as in effect on the Closing Date.

“Qualified Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (a) that is or was within the last six
years maintained or sponsored by any Credit Party, any of its Subsidiaries or
any ERISA Affiliate or to which any Credit Party, any of its Subsidiaries or any
ERISA Affiliate has within the last six years made or was obligated to make,
contributions, and (b) that is intended to be tax-qualified under Section 401(a)
of the IRC.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Credit Party or a Subsidiary of any Credit Party and
the improvements thereto.

“Real Property Collateral” means any Real Property of any Credit Party or any
Subsidiary of a Credit Party which is subject to Agent’s Lien.

19


--------------------------------------------------------------------------------


“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Recurring Revenue” means, with respect to any fiscal period, Parent’s and its
Subsidiaries’ recurring revenues arising from the (i) license portion of term
contracts, (ii) maintenance portion of term contracts, (iii) perpetual
maintenance contracts, (iv) annual subscription contracts including Advent
Custodial Data, Hub Market Data, Corporate Actions and Advent Back Office
Services; in each case, determined on a consolidated basis in accordance with
GAAP.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as: (a) such refinancings, renewals, or extensions do not
result in an increase in the principal amount of the Indebtedness so refinanced,
renewed, or extended, (b) such refinancings, renewals, or extensions do not
result in an increase by more than two (2) percentage points in the interest
rate with respect to the Indebtedness so refinanced, renewed, or extended, (c)
such refinancings, renewals, or extensions do not result in a shortening of the
average weighted maturity of the Indebtedness so refinanced, renewed, or
extended, nor are they on terms or conditions that, taken as a whole, are
materially more burdensome or restrictive to the Credit Parties, (d) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Obligations, then the terms and conditions of the refinancing,
renewal, or extension must include subordination terms and conditions that are
at least as favorable to the Lender Group as those that were applicable to the
refinanced, renewed, or extended Indebtedness, and (e) the Indebtedness that is
refinanced, renewed, or extended is not recourse to any Person that is liable on
account of the Obligations or any Collateral other than those Persons which were
already obligated with respect to, or Collateral that was already pledged as,
and permitted under the Agreement to be collateral for, the Indebtedness that
was refinanced, renewed, or extended.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.

“Replacement Lender” has the meaning specified therefor in Section 14.2(a).

“Report” has the meaning specified therefor in Section 15.16.

“Required Availability” means that the sum of (a) Excess Availability, plus
(b) Qualified Cash exceeds $100,000,000.

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (d) of the definition of Pro Rata Shares) exceed 50.1%;
provided, however, if there are two or more Lenders as of any such date of
determination, then “Required Lenders” must also be comprised of at least two
Lenders.

“Rescission” has the meaning specified therefor in Section 2.7(b).

“Rescission Date” has the meaning specified therefor in Section 2.7(b).

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or

20


--------------------------------------------------------------------------------


emergency reserves) that are in effect on such date with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) of that Lender,
but so long as such Lender is not required or directed under applicable
regulations to maintain such reserves, the Reserve Percentage shall be zero.

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrowers to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrowers,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Second Street” means Second Street Securities, Inc., a Delaware corporation.

“Secretary” means, with respect to any Person, the duly elected or appointed
secretary or other officer of such Person charged with keeping the corporate
records of such Person.

“Securities Account” means a “securities account” as that term is defined in the
Code.

“Security Agreement” means a security agreement, in form and substance
satisfactory to Agent, executed and delivered by the Credit Parties in favor of
Agent, together with all supplements executed in connection therewith.

“Settlement” has the meaning specified therefor in Section 2.3(e)(i).

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i).

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

“Stock Repurchase Program” means Stock repurchase programs approved by the Board
of Directors of Parent from time to time, consistent with past practice.

“Subordination Agreements” means, collectively, the Intercompany Subordination
Agreement, the terms and conditions of any document governing Indebtedness of
any Credit Party and/or its Subsidiaries which provide that such Indebtedness is
subordinated to the Obligations in right of payment and/or that any Liens
securing such Indebtedness are subordinate to Agent’s Liens and all other
subordination or intercreditor agreements at any time entered into by any Person
in favor of Agent and the Lenders with respect to Indebtedness owed or Liens
granted to such Person by any Credit Party and/or its Subsidiaries.

21


--------------------------------------------------------------------------------


“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Successful Syndication” means that one or more Lenders other than WFF,
satisfactory to Agent, hold a portion of the Commitment (after giving effect to
any increase to the Commitment to be made pursuant to Section 2.1(d)) equal to
the amount of the Line Increase.

“Swing Lender” means WFF or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent agrees, in such Lender’s
sole discretion, to become the Swing Lender under Section 2.3(b).

“Swing Loan” has the meaning specified therefor in Section 2.3(b).

“Taxes” has the meaning specified therefor in Section 16(a).

“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Triggering Event” has the meaning specified therefor in Section 2.7(b).

“TTM Recurring Revenue” means, as of any date of determination, Recurring
Revenue for the 12 calendar month period ending immediately prior to such date
of determination.

“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrowers.

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

“United States” means the United States of America.

“U.S. Subsidiary” means any Subsidiary of a Person that is not a Controlled
Foreign Corporation.

“Voidable Transfer” has the meaning specified therefor in Section 17.8.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“WFF” means Wells Fargo Foothill, Inc., a California corporation.

 

22


--------------------------------------------------------------------------------


SCHEDULE 3.1

The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of Agent
and each Lender (the making of such initial extension of credit by any Lender
being conclusively deemed to be its satisfaction or waiver of the following), of
each of the following conditions precedent:

(a)           the Closing Date shall occur on or before February 17, 2007;

(b)           Agent shall have received a letter duly executed by each Credit
Party authorizing Agent to file appropriate financing statements in such office
or offices as may be necessary or, in the opinion of Agent, desirable to perfect
the security interests to be created by the Loan Documents;

(c)           Agent shall have received and been satisfied with its review of:
(i) evidence that appropriate financing statements have been duly filed in such
office or offices as may be necessary or, in the opinion of Agent, desirable to
perfect the Agent’s Liens in and to the Collateral, (ii) searches reflecting the
filing of all such financing statements, (iii) evidence that no Liens, other
than Permitted Liens or Liens which will be released as of the Closing Date or
pursuant to Section 5.20(c) of the Agreement, exist with respect to any Credit
Party or their respective assets in favor of any Person other than Agent and
(iv) such other public records searches as to liens, judgments, litigation,
bankruptcy filings and intellectual property registrations as Agent may request;

(d)           Agent shall have received each of the following documents, in form
and substance satisfactory to Agent, duly executed, and each such document shall
be in full force and effect:

(i)         the Cash Management Agreements,

(ii)        the Control Agreements,

(iii)       the Disclosure Letter,

(iv)       the Fee Letter,

(v)        the Intercompany Subordination Agreement;

(vi)       the Perfection Certificate, and

(vii)      the Security Agreement, together with (A) except as otherwise
provided for by Sections 5.20(a) and (b), all certificates representing the
shares of Stock pledged thereunder (other than the certificates representing the
Stock described on Schedule P-2) along with Stock powers with respect thereto
endorsed in blank and (B) all promissory notes pledged, if any, thereunder along
with allonges endorsing such notes to Agent;

(e)           Agent shall have received a certificate from the Secretary of each
Credit Party (i) attesting to the resolutions of such Credit Party’s Board of
Directors authorizing its execution, delivery, and performance of this Agreement
and the other Loan Documents to which such Credit Party is a party,
(ii) authorizing specific officers of such Credit Party to execute the same, and
(iii) attesting to the incumbency and signatures of such specific officers of
such Credit Party;

(f)            Agent shall have received copies of each Credit Party’s Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary of such Credit Party and


--------------------------------------------------------------------------------


(as applicable) the Secretary of State (or other such official) of the
jurisdiction of such Credit Party’s organization;

(g)           Agent shall have received a certificate of status with respect to
each Credit Party, dated within 10 days of the Closing Date, such certificate to
be issued by the appropriate officer of the jurisdiction of organization of such
Credit Party, which certificate shall indicate that such Credit Party is in good
standing in such jurisdiction;

(h)           Agent shall have received certificates of status with respect to
each Credit Party, each dated within 30 days of the Closing Date, such
certificates to be issued by the appropriate officer of the jurisdictions (other
than the jurisdiction of organization of such Credit Party) in which its failure
to be duly qualified or licensed would constitute a Material Adverse Change,
which certificates shall indicate that such Credit Party is in good standing in
such jurisdictions;

(i)            Agent shall have received a certificate of insurance, together
with the endorsements thereto, as are required by Section 5.8, the form and
substance of which shall be satisfactory to Agent;

(j)            Agent shall have received an opinion of the Credit Parties’
counsel in form and substance satisfactory to Agent;

(k)           As of the Closing Date, Borrowers shall have the Required
Availability after giving effect to the initial extensions of credit to be made
hereunder on the Closing Date (if any) and the payment of all fees and expenses
required to be paid by Borrowers on the Closing Date under this Agreement or the
other Loan Documents;

(l)            Agent shall have completed its business, legal, and collateral
due diligence, including (i) a collateral audit and review of the Credit
Parties’ and their respective Subsidiaries’ books and records and verification
of the Credit Parties’ representations and warranties to the Lender Group, the
results of which shall be satisfactory to Agent, and (ii) an inspection of each
of the locations where the Credit Parties’ and their respective Subsidiaries’
Inventory is located, the results of which shall be satisfactory to Agent;

(m)          Agent shall have received unaudited balance sheets and statements
of income of Parent for the calendar month ending November 30, 2006 materially
consistent with the Projections previously provided to Agent, in form and
substance satisfactory to Agent

(n)           Agent shall have received completed reference checks with respect
to each Credit Party’s senior management, and any required Patriot Act
compliance, the results of which are satisfactory to Agent in its sole
discretion;

(o)           Borrowers shall have paid, by wire transfer of immediately
available funds, all Lender Group Expenses incurred in connection with the
transactions evidenced by this Agreement;

(p)           Agent shall have received copies of each Material Contract,
together with a certificate of the Secretary of Parent certifying each such
document as being a true, correct, and complete copy thereof and the results of
Agent’s and its counsel’s review thereof shall be satisfactory to Agent;

(q)           The Credit Parties and each of their respective Subsidiaries shall
have received all licenses, approvals or evidence of other actions required by
any Governmental Authority in connection with the execution and delivery by the
Credit Parties of the Loan Documents or with the consummation of the
transactions contemplated thereby; and

2


--------------------------------------------------------------------------------


(r)            all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance satisfactory to Agent.

3


--------------------------------------------------------------------------------


SCHEDULE 5.2

Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:

Weekly (no later than the first Business Day of each week)

 

(a)  a detailed report regarding Borrowers’ and their Subsidiaries’ cash and
Cash Equivalents, including an indication of which accounts constitute Qualified
Cash.

 

 

 

Monthly (no later than the 10th day of each month)

 

(b)  a report regarding Borrowers’ and their Subsidiaries’ accrued, but unpaid,
ad valorem taxes.

(c)  a detailed aging, by total, of Borrowers’ Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Borrowers have implemented
electronic reporting),

(d)  a summary aging, by vendor, of Borrowers’ and their Subsidiaries’ accounts
payable and any book overdrafts (delivered electronically in an acceptable
format, if Borrowers have implemented electronic reporting) and an aging, by
vendor, of any held checks, and

(e)  a reconciliation of Accounts, trade accounts payable, and Inventory of
Borrowers’ general ledger accounts to their monthly financial statements
including any book reserves related to each category.

 

 

 

Quarterly

 

(f)  a detailed list of Borrowers’ and their Subsidiaries’ customers, with
address and contact information.

 

 

 

Upon request by Agent

 

(g)  copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the sole discretion of Agent, from time to time, and

(h)  such other reports as to the Collateral or the financial condition of the
Credit Parties and their respective Subsidiaries, as Agent may reasonably
request.

 

 

1


--------------------------------------------------------------------------------


SCHEDULE 5.3

Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, or other items set forth set forth below at the following times in form
satisfactory to Agent:

as soon as available, but in any event within 30 days (45 days in the case of a
month that is the end of one of Parent’s fiscal quarters) after the end of each
month during each of Parent’s fiscal years

 

(a)  an unaudited consolidated and consolidating balance sheet, income
statement, and statement of cash flow covering Parent’s and its Subsidiaries’
operations during such period, and

 

(b)  a Compliance Certificate.

 

 

 

as soon as available, but in any event within 90 days after the end of each of
Parent’s fiscal years

 

(c)  a Compliance Certificate.

 

 

 

if and when filed by any Credit Party,

 

(d)  any other information that is provided by Parent to its shareholders
generally.

 

 

 

promptly, but in any event within 5 days after a Credit Party has knowledge of
any event or condition that constitutes a Default or an Event of Default,

 

(e)  notice of such event or condition and a statement of the curative action
that such Credit Party proposes to take with respect thereto.

 

 

 

promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on any Credit Party or any
Subsidiary of a Credit Party,

 

(f)  notice of all actions, suits, or proceedings brought by or against any
Credit Party or any Subsidiary of a Credit Party before any Governmental
Authority which reasonably could be expected to result in a Material Adverse
Change.

 

 

 

upon the request of Agent,

 

(g)  any other information reasonably requested relating to the financial
condition of any Credit Party or their respective Subsidiaries.

 

 

1


--------------------------------------------------------------------------------


SECURITY AGREEMENT

This SECURITY AGREEMENT (this “Agreement”) is made this 14th day of February,
2007, among the Grantors listed on the signature pages hereof and those
additional entities that hereafter become parties hereto by executing the form
of Supplement attached hereto as Annex 1 (collectively, jointly and severally,
the “Grantors” and each individually a “Grantor”), and WELLS FARGO FOOTHILL,
INC., in its capacity as administrative agent for the Lender Group and the Bank
Product Providers (together with its successors and assigns in such capacity,
“Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated of even date herewith
(as amended, restated, supplemented or otherwise modified from time to time,
including all schedules and exhibits thereto or to the Disclosure Letter, the
“Credit Agreement”) among ADVENT SOFTWARE, INC., a Delaware corporation
(“Parent”) and each of Parent’s Subsidiaries signatory thereto (such
Subsidiaries, together with Parent and any other Person at any time party
thereto as a Borrower, are referred to hereinafter each individually as a
“Borrower” and collectively, as “Borrowers”), the lenders from time to time
party thereto as “Lenders” (“Lenders”), and Agent, the Lender Group is willing
to make certain financial accommodations available to Borrowers from time to
time pursuant to the terms and conditions thereof, and

WHEREAS, Agent has agreed to act as agent for the benefit of the Lender Group
and the Bank Product Providers in connection with the transactions contemplated
by the Credit Agreement and the other Loan Documents, and

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents and to induce the Lender Group to make and extend
the financial accommodations to Borrowers as provided for in the Credit
Agreement, Grantors have agreed to grant a continuing security interest in and
to the Collateral in order to secure the prompt and complete payment, observance
and performance of, among other things, (a) all of the present and future
obligations of Grantors arising from this Agreement, the Credit Agreement, and
the other Loan Documents, including, without limitation, under the Guaranty, (b)
all Bank Product Obligations, and (c) all Obligations of any Borrower
(including, without limitation, any interest, fees or expenses that accrue after
the filing of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any Insolvency Proceeding), plus
reasonable attorneys fees and expenses if the obligations represented thereunder
are collected by law, through an attorney-at-law, or under advice therefrom
(clauses (a), (b), and (c) being hereinafter referred to as the “Secured
Obligations”), by the granting of the security interests contemplated by this
Agreement, and

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

1.             Defined Terms. All capitalized terms used herein (including,
without limitation, in the preamble and recitals hereof) without definition
shall have the meanings ascribed thereto in the Credit Agreement.  Any terms
used in this Agreement that are defined in the Code shall be construed and
defined as set forth in the Code unless otherwise defined herein or in the
Credit Agreement; provided, however, that to the extent that the Code is used to
define any term herein and such term is defined differently in different
Articles of the Code, the definition of such term contained in Article 9 of the
Code shall govern.  In addition to those terms defined elsewhere in this
Agreement, as used in this Agreement, the following terms shall have the
following meanings:


--------------------------------------------------------------------------------


(a)        “Accounts” means accounts as that term is defined in the Code.

(b)           “Agent” has the meaning set forth in the preamble hereto.

(c)           “Agreement” has the meaning set forth in the preamble hereto.

(d)           “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, all of each Grantor’s Records relating to such
Grantor’s business operations or financial condition, and all of each Grantor’s
goods or General Intangibles related to such information).

(e)           “Borrower” and “Borrowers” have the meanings set forth in the
recitals hereto.

(f)            “Chattel Paper” means chattel paper (as that term is defined in
the Code) and, in any event, including, without limitation, tangible chattel
paper and electronic chattel paper.

(g)           “Code” means the California Uniform Commercial Code, as in effect
from time to time; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection, priority,
or remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of California, the term “Code” shall mean the Uniform Commercial Code
as enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.

(h)           “Collateral” has the meaning set forth in Section 2.

(i)            “Commercial Tort Claims” means commercial tort claims (as that
term is defined in the Code).

(j)            “Copyrights” means all of the following (whether now owned or
hereafter adopted or acquired by a Grantor): copyrights and copyright
registrations, including, without limitation, the copyright registrations and
recordings thereof and all applications in connection therewith listed on
Schedule 1 to the Disclosure Letter, and (i) all restorations, reversions,
renewals, reissues, continuations or extensions thereof, (ii) all income,
royalties, damages and payments now and hereafter due and/or payable under and
with respect thereto, including, without limitation, payments under all licenses
entered into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (iii) the right to sue for past, present and
future infringements and dilutions thereof, (iv) the goodwill of each Grantor’s
business symbolized by the foregoing and connected therewith, and (v) all of
each Grantor’s rights corresponding thereto throughout the world.

(k)           “Copyright Security Agreement” means each Copyright Security
Agreement among Grantors, or any of them, and Agent, for the benefit of the
Lender Group and the Bank Product Providers, in substantially the form of
Exhibit A attached hereto, pursuant to which Grantors have granted to Agent, for
the benefit of the Lender Group and the Bank Product Providers, a security
interest in all their respective Copyrights.

(l)            “Credit Agreement” has the meaning set forth in the recitals
hereto.

(m)          “Deposit Account” means deposit account as that term is defined in
the Code.

(n)           “Equipment” means equipment as that term is defined in the Code.

(o)           “General Intangibles” means general intangibles (as that term is
defined in the Code) and, in any event, including, without limitation, payment
intangibles, contract rights, rights to payment, rights

2


--------------------------------------------------------------------------------


arising under common law, statutes, or regulations, choses or things in action,
goodwill (including the goodwill associated with any Trademark, Patent, or
Copyright), Patents, Trademarks, Copyrights, URLs and domain names, industrial
designs, other industrial or Intellectual Property or rights therein or
applications therefor, whether under license or otherwise, rights in programs,
programming materials, blueprints, drawings, purchase orders, customer lists,
monies due or recoverable from pension funds, route lists, rights to payment and
other rights under any royalty or licensing agreements, including Intellectual
Property Licenses, infringement claims, rights in computer programs, information
contained on computer disks or tapes, software, literature, reports, catalogs,
pension plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, uncertificated securities, and any other
personal property other than Commercial Tort Claims, money, Accounts, Chattel
Paper, Deposit Accounts, goods, Investment Related Property, Negotiable
Collateral, and oil, gas, or other minerals before extraction.

(p)           “Grantor” and “Grantors” have the meanings set forth in the
preamble hereto.

(q)           “Intellectual Property” means, with respect to any Grantor, any
and all of such Grantor’s rights to Intellectual Property licensed to such
Grantor under any Intellectual Property License, Patents, Copyrights,
Trademarks, the goodwill associated with and symbolized by such Trademarks,
confidential and proprietary information, trade secrets and know-how (including
without limitation processes, schematics, databases, formulae, drawings,
prototypes, models, designs, technical data, drawings, specifications, customer
and supplier lists, pricing and cost information, and business and marketing
plans and proposals), all Software (including object and source code, data and
related documentation), Internet web sites, inventions and all other
Intellectual Property or proprietary rights and claims or causes of action
arising out of or related to any infringement, misappropriation or other
violation of any of the foregoing, including without limitation rights to
recover for past, present and future violations thereof.

(r)            “Intellectual Property Licenses” means rights under or interest
in any patent, trademark, copyright or other Intellectual Property, including
software license agreements with any other party but specifically excluding
commercial off-the-shelf software licenses to a Grantor, whether the applicable
Grantor is a licensee or licensor under any such license agreement, including,
without limitation, the license agreements listed on Schedule 2 to the
Disclosure Letter and made a part hereof.

(s)           “Inventory” means inventory as that term is defined in the Code.

(t)            “Investment Related Property” means (i) investment property (as
that term is defined in the Code), and (ii) all of the following regardless of
whether classified as investment property under the Code:  all Pledged
Interests, Pledged Operating Agreements, and Pledged Partnership Agreements.

(u)           “Lenders” has the meaning set forth in the recitals hereto.

(v)           “Negotiable Collateral” means letters of credit, letter of credit
rights, instruments, promissory notes, drafts, and documents (as such terms may
be defined in the Code).

(w)          “Parent” has the meaning set forth in the recitals hereto.

(x)            “Patents” means all of the following (whether now owned or
hereafter adopted or acquired by a Grantor): discoveries and ideas, whether
patentable or not, and all patents, registrations and patent applications,
including, without limitation, the patents and patent applications listed on
Schedule 3 to the Disclosure Letter, and (i) all reissues, continuations,
continuations-in-part, substitutes, extensions or renewals thereof and
improvements thereon, (ii) all income, royalties, damages and payments now and
hereafter due and/or payable under and with respect thereto, including, without
limitation, payments under all licenses entered into in connection therewith and
damages and payments for past or future infringements or dilutions thereof,
(iii) the right to sue for past, present and future infringements and dilutions
thereof, and (iv) all of each Grantor’s rights corresponding thereto throughout
the world.

3


--------------------------------------------------------------------------------


(y)           “Patent Security Agreement” means each Patent Security Agreement
among Grantors, or any of them, and Agent, for the benefit of the Lender Group
and the Bank Product Providers, in substantially the form of Exhibit B attached
hereto, pursuant to which Grantors have granted to Agent, for the benefit of the
Lender Group and the Bank Product Provider, a security interest in all their
respective Patents.

(z)            “Pledged Companies” means each Person listed on Schedule 4 to the
Disclosure Letter as a “Pledged Company”, together with each other Person, all
or a portion of whose Stock, is acquired or otherwise owned by a Grantor after
the Closing Date.

(aa)         “Pledged Interests” means all of each Grantor’s right, title and
interest in and to all of the Stock now or hereafter owned by such Grantor,
regardless of class or designation, including, without limitation, in each of
the Pledged Companies, and all substitutions therefor and replacements thereof,
all proceeds thereof and all rights relating thereto, including, without
limitation, any certificates representing the Stock, the right to request after
the occurrence and during the continuation of an Event of Default that such
Stock be registered in the name of Agent or any of its nominees, the right to
receive any certificates representing any of the Stock and the right to require
that such certificates be delivered to Agent together with undated powers or
assignments of investment securities with respect thereto, duly endorsed in
blank by such Grantor, all warrants, options, share appreciation rights and
other rights, contractual or otherwise, in respect thereof and of all dividends,
distributions of income, profits, surplus, or other compensation by way of
income or liquidating distributions, in cash or in kind, and cash, instruments,
and other property from time to time received, receivable, or otherwise
distributed in respect of or in addition to, in substitution of, on account of,
or in exchange for any or all of the foregoing.

(bb)         “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit C to this Agreement.

(cc)         “Pledged Notes” has the meaning set forth in Section 5(g).

(dd)         “Pledged Operating Agreements” means all of each Grantor’s rights,
powers, and remedies under the limited liability company operating agreements of
the Pledged Companies that are limited liability companies.

(ee)         “Pledged Partnership Agreements” means all of each Grantor’s
rights, powers, and remedies under the partnership agreements of each of the
Pledged Companies that are partnerships, if any.

(ff)           “Proceeds” has the meaning set forth in Section 2.

(gg)         “Records” means information that is inscribed on a tangible medium
or which is stored in an electronic or other medium and is retrievable in
perceivable form.

(hh)         “Required Library” means, as of any date of determination, the
Copyrights of the Grantors that are based on or derived from the Software or
other technology of the Grantors which, as of such date of determination, give
rise to not less than 90% of Recurring Revenues for the twelve month period
ending immediately prior to such date of determination.

(ii)           “Secured Obligations” has the meaning set forth in the recitals
hereto.

(jj)           “Securities Accounts” means securities accounts as that term is
defined in the Code.

(kk)         “Security Interest” has the meaning set forth in Section 2.

(ll)           “Software” means any computer software, computer programs and
computer systems (including all databases, compilations, tool sets, compilers,
higher level or proprietary languages, related

4


--------------------------------------------------------------------------------


documentation and materials, whether in source code, object code or human
readable form) sold, marketed, distributed, licensed or maintained by each
Grantor, and any computer software and computer programs necessary for the
conduct of the business of each Grantor.

(mm)       “Supporting Obligations” means supporting obligations (as such term
is defined in the Code), including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, documents, General Intangibles, instruments,
or Investment Related Property.

(nn)         “Trademarks” means all of the following (whether now owned or
hereafter adopted or acquired by a Grantor): trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, brand names, certification marks, collective marks,
d/b/a’s, internet domain names, logos, symbols, trade dress, assumed names,
fictitious names, trade names, and other indicia of origin, including, without
limitation, the trade names, registered trademarks, trademark applications,
registered service marks and service mark applications listed on Schedule 5 to
the Disclosure Letter, and (i) all reissues, continuations, extensions,
modifications and renewals thereof, (ii) all income, royalties, damages and
payments now and hereafter due and/or payable under and with respect thereto,
including, without limitation, payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (iii) the right to sue for past, present and future
infringements and dilutions thereof, (iv) the goodwill of each Grantor’s
business symbolized by the foregoing and connected therewith, and (v) all of
each Grantor’s rights corresponding thereto throughout the world.

(oo)         “Trademark Security Agreement” means each Trademark Security
Agreement among Grantors, or any of them, and Agent, for the benefit of the
Lender Group and the Bank Product Providers, in substantially the form of
Exhibit D attached hereto, pursuant to which Grantors have granted to Agent, for
the benefit of the Lender Group and the Bank Product Providers, a security
interest in all their respective Trademarks.

(pp)         “URL” means “uniform resource locator,” an internet web address.

2.             Grant of Security.  Each Grantor hereby unconditionally grants
and pledges to Agent (and its agents and designees), for the benefit of the
Lender Group and the Bank Product Providers, a continuing security interest in
all personal property, of such Grantor whether now owned or hereafter acquired
or arising and wherever located (hereinafter referred to as the “Security
Interest”), including, without limitation, such Grantor’s right, title, and
interest in and to the following, whether now owned or hereafter acquired or
arising and wherever located (the “Collateral”):

(a)           all of such Grantor’s Accounts;

(b)           all of such Grantor’s Books;

(c)           all of such Grantor’s Chattel Paper;

(d)           all of such Grantor’s interest with respect to any Deposit
Account;

(e)           all of such Grantor’s Equipment and fixtures;

(f)            all of such Grantor’s General Intangibles;

(g)           all of such Grantor’s Inventory;

(h)           all of such Grantor’s Investment Related Property;

5


--------------------------------------------------------------------------------


(i)            all of such Grantor’s Negotiable Collateral;

(j)            all of such Grantor’s rights in respect of Supporting
Obligations;

(k)           all of such Grantor’s interests in Commercial Tort Claims,
including, without limitation those Commercial Tort Claims listed on Schedule 6
to the Disclosure Letter;

(l)            all of such Grantor’s money, Cash Equivalents, or other assets of
such Grantor that now or hereafter come into the possession, custody, or control
of Agent (or its agent or designee) or any other member of the Lender Group;

(m)          all of the proceeds and products, whether tangible or intangible,
of any of the foregoing, including proceeds of insurance or commercial tort
claims covering or relating to any or all of the foregoing, and any and all
Accounts, Books, Chattel Paper, Deposit Accounts, Equipment, General
Intangibles, Inventory, Investment Related Property, Negotiable Collateral,
Supporting Obligations, Commercial Tort Claims, money, or other tangible or
intangible property resulting from the sale, lease, license, exchange,
collection, or other disposition of any of the foregoing, the proceeds of any
award in condemnation with respect to any of the property of Grantors, any
rebates or refunds, whether for taxes or otherwise, and all proceeds of any such
proceeds, or any portion thereof or interest therein, and the proceeds thereof,
and all proceeds of any loss of, damage to, or destruction of the above, whether
insured or not insured, and, to the extent not otherwise included, any
indemnity, warranty, or guaranty payable by reason of loss or damage to, or
otherwise with respect to any of the foregoing Collateral (the “Proceeds”). 
Without limiting the generality of the foregoing, the term “Proceeds” includes
whatever is receivable or received when Investment Related Property or proceeds
are sold, exchanged, collected, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes, without limitation,
proceeds of any indemnity or guaranty payable to any Grantor or Agent from time
to time with respect to any of the Investment Related Property.

Notwithstanding the foregoing or anything else contained herein to the contrary,
“Collateral” shall not include (x) any rights or interests in any lease,
license, contract, or agreement, as such, or the assets subject thereto if under
the terms of such lease, license, contract, or agreement, or applicable law with
respect thereto, the valid grant of a Lien therein or in such assets to Agent is
prohibited and such prohibition has not been or is not waived or the consent of
the other party to such lease, license, contract, or agreement has not been or
is not otherwise obtained or under applicable law such prohibition cannot be
waived; (y) any application for a trademark (including, without limitation,
intent-to-use trademark or service applications and any goodwill associated
therewith) that would otherwise be deemed invalidated, cancelled or abandoned
due to the grant of a Lien thereon unless and until such time as the grant of
such Lien will not affect the validity of such trademark; and (z) any of the
outstanding Stock of any subsidiary of a Grantor that is a Controlled Foreign
Corporation in excess of 65% of the voting power of all classes of capital Stock
of such Controlled Foreign Corporation entitled to vote; provided, that
immediately upon any amendment of the IRC that would allow for a grant of
security interest in a greater percentage of the voting power of capital Stock
of any such subsidiary of such Grantor without adverse tax consequences,
“Collateral” shall include such greater percentage of such Stock of such
subsidiary from that time forward; provided, that the foregoing exclusions shall
in no way be (i) construed to apply if any such prohibition would be rendered
ineffective under the Code (including Sections 9-406, 9-407 and 9-408 thereof)
or other applicable law (including the Bankruptcy Code) or principles of equity,
(ii) construed so as to limit, impair or otherwise affect Agent’s unconditional
continuing Liens upon any rights or interests of any Grantor in or to the
proceeds thereof (including proceeds from the sale, license, lease or other
disposition thereof), including monies due or to become due under any such
lease, license, contract, or agreement (including any Accounts), or (iii)
construed to apply at such time as the condition causing such prohibition shall
be remedied and, to the extent severable, “Collateral” shall include any portion
of such lease, license, contract, agreement or assets subject thereto that does
not result in such prohibition.

3.             Security for Obligations.  This Agreement and the Security
Interest created hereby secures the payment and performance of all of the
Secured Obligations, whether now existing or arising hereafter. 

6


--------------------------------------------------------------------------------


Without limiting the generality of the foregoing, this Agreement secures the
payment of all amounts which constitute part of the Obligations and would be
owed by Grantors, or any of them, to Agent, the Lender Group, the Bank Product
Providers or any of them, but for the fact that they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving any
Grantor.

4.             Grantors Remain Liable.  Anything herein to the contrary
notwithstanding, (a) each of the Grantors shall remain liable under the
contracts and agreements included in the Collateral, including, without
limitation, the Pledged Operating Agreements and the Pledged Partnership
Agreements, to perform all of the duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (b) the exercise by Agent or
any other member of the Lender Group of any of the rights hereunder shall not
release any Grantor from any of its duties or obligations under such contracts
and agreements included in the Collateral, and (c) none of the members of the
Lender Group shall have any obligation or liability under such contracts and
agreements included in the Collateral by reason of this Agreement, nor shall any
of the members of the Lender Group be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.  Until an Event of Default
shall occur and be continuing, except as otherwise provided in this Agreement,
the Credit Agreement, or any other Loan Document, Grantors shall have the right
to possession and enjoyment of the Collateral for the purpose of conducting the
ordinary course of their respective businesses, subject to and upon the terms
hereof and of the Credit Agreement and the other Loan Documents.  Without
limiting the generality of the foregoing, it is the intention of the parties
hereto that record and beneficial ownership of the Pledged Interests, including,
without limitation, all voting, consensual, and dividend rights, shall remain in
the applicable Grantor until the occurrence of an Event of Default and until
Agent shall notify the applicable Grantor of Agent’s exercise of voting,
consensual, and/or dividend rights with respect to the Pledged Interests
pursuant to Section 15 hereof.

5.             Representations and Warranties.  Each Grantor hereby represents
and warrants as follows:

(a)           The exact legal name of each of the Grantors is set forth on the
signature pages of this Agreement or a written notice provided to Agent pursuant
to Section 6.5 of the Credit Agreement.

(b)           Schedule 7 to the Disclosure Letter sets forth all Real Property
owned by Grantors as of the Closing Date.

(c)           Subject only to Permitted Liens, each Grantor owns, holds licenses
in or otherwise has the right to use all Intellectual Property rights that are
necessary, in the reasonable business judgment of such Grantor, to the conduct
of its business as currently conducted and, as of the Closing Date, no Grantor
has any interest in, or title to, any such registered Copyrights, Intellectual
Property Licenses (other than licenses of Intellectual Property to a customer of
a Grantor made in the ordinary course of business), registered Patents, or
registered Trademarks except as set forth on Schedules 1, 2, 3 and 5,
respectively, to the Disclosure Letter.  As of the Closing Date and thereafter,
as of the most recent date of delivery of any updated Schedules to the
Disclosure Letter pursuant to Sections 6(g)(v) and 6(g)(vii), the registered
Copyrights, Intellectual Property Licenses (other than licenses of Intellectual
Property to a customer of a Grantor made in the ordinary course of business),
registered Patents and registered Trademarks set forth on Schedules 1, 2, 3 and
5 to the Disclosure Letter constitute a true, correct and complete listing of
all registered Copyrights, Intellectual Property Licenses (other than licenses
of Intellectual Property to a customer of a Grantor made in the ordinary course
of business), registered Patents and registered Trademarks that are material to
the conduct of the business of such Grantor.  This Agreement is effective to
create a valid and continuing Lien on such Copyrights, Intellectual Property
Licenses (and all other licenses of such Grantor’s Intellectual Property under
which such Grantor is a licensor), Patents and Trademarks, and, upon filing of
the Copyright Security Agreement with the United States Copyright Office and
filing of the Patent Security Agreement and the Trademark Security Agreement
with the United States Patent and Trademark Office, and the filing of
appropriate financing statements in the jurisdictions listed on Schedule 8 to
the Disclosure Letter, all action necessary or desirable to protect and perfect
the Security Interest in and to each Grantor’s Patents, Trademarks, and
Copyrights will have been taken and such perfected Security Interests will be
enforceable as such as against any and all creditors of and

7


--------------------------------------------------------------------------------


purchasers from any Grantor.  As of the Closing Date and thereafter, as of the
most recent date of delivery of any updated Schedules to the Disclosure Letter
pursuant to Sections 6(g)(v) and 6(g)(vii), no Grantor has any interest in any
Copyright that is material to the operation of such Grantor’s business, except
for those Copyrights identified on Schedule 2 to the Disclosure Letter which
have been registered with the United States Copyright Office.  With respect to
each item of Intellectual Property constituting the Required Library as of any
date of determination occurring after the Closing Date, each Grantor will have,
as and when required under the terms of this Agreement, filed applications and
taken any and all other actions reasonably necessary to register the set or
collection of Copyrights relating to each item of Software (and each new major
release of such Software) of such Grantor and its Subsidiaries constituting the
Required Library as of such date, in good faith and in accordance with the
procedures and regulations of the United States Copyright Office and in a manner
sufficient to impart constructive notice of such Grantor’s ownership thereof.

(d)           This Agreement creates a valid security interest in the Collateral
of each Grantor, to the extent a security interest therein can be created under
the Code, securing the payment and performance of the Secured Obligations. 
Except to the extent a security interest in the Collateral cannot be perfected
by the filing of a financing statement under the Code, all filings and other
actions necessary or desirable to perfect and protect such security interest
have been duly taken or will have been taken upon the filing of financing
statements listing each applicable Grantor, as a debtor, and Agent, as secured
party, in the jurisdictions listed next to such Grantor’s name on Schedule 8 to
the Disclosure Letter.  Upon the making of such filings, Agent shall have a
first priority perfected security interest in the Collateral of each Grantor to
the extent such security interest can be perfected by the filing of a financing
statement.  All action by any Grantor necessary to protect and perfect such
security interest on each item of Collateral has been duly taken.

(e)           With respect to the Pledged Interests, (i) except for the Security
Interest created hereby, each Grantor is and will at all times be the sole
holder of record and the legal and beneficial owner, free and clear of all Liens
other than Permitted Liens, of the Pledged Interests indicated on Schedule 4 to
the Disclosure Letter as being owned by such Grantor and, when acquired by such
Grantor, any Pledged Interests acquired after the Closing Date; (ii) all of the
Pledged Interests are duly authorized, validly issued, fully paid and
nonassessable and the Pledged Interests constitute or will constitute the
percentage of the issued and outstanding Equity Interests of the Pledged
Companies of the applicable Grantor identified on Schedule 4 to the Disclosure
Letter as supplemented or modified by any Pledged Interests Addendum or any
Supplement to this Agreement; (iii) each Grantor has the right and requisite
authority to pledge the Investment Related Property pledged by such Grantor to
Agent as provided herein; (iv) all actions necessary or desirable to perfect,
establish the first priority of, or otherwise protect, Agent’s Liens in the
Investment Related Property, and the proceeds thereof, have been duly taken, (A)
upon the execution and delivery of this Agreement, (B) upon the taking of
possession by Agent (or its agent or designee) of any certificates constituting
the Pledged Interests, to the extent such Pledged Interests are represented by
certificates, together with undated powers endorsed in blank by the applicable
Grantor, (C) upon the filing of financing statements in the applicable
jurisdiction set forth on Schedule 8 to the Disclosure Letter for such Grantor
with respect to the Pledged Interests of such Grantor that are not represented
by certificates, and (D) with respect to any Securities Accounts, upon the
delivery of Control Agreements with respect thereto; and (v) each Grantor has
delivered to and deposited with Agent (or, with respect to any Pledged Interests
created or obtained after the Closing Date, will deliver and deposit in
accordance with Sections 6(a) and 8 hereof) all certificates representing the
Pledged Interests owned by such Grantor to the extent such Pledged Interests are
represented by certificates, and undated powers endorsed in blank with respect
to such certificates.  None of the Pledged Interests owned or held by such
Grantor has been issued or transferred in violation of any securities
regulation, securities disclosure or similar laws of any jurisdiction to which
such issuance or transfer may be subject.

(f)            No consent, approval, authorization, or other order or other
action by, and no notice to or filing with, any Governmental Authority or any
other Person is required (i) for the grant of a Security Interest by such
Grantor in and to the Collateral pursuant to this Agreement or for the
execution, delivery, or performance of this Agreement by such Grantor, or (ii)
for the exercise by Agent of the voting or other rights provided for in this
Agreement with respect to the Investment Related Property or the remedies in
respect of

8


--------------------------------------------------------------------------------


the Collateral pursuant to this Agreement, except as may be required in
connection with such disposition of Investment Related Property by laws
affecting the offering and sale of securities generally.

(g)           There is no default, breach, violation or event of acceleration
existing under any promissory note having a face amount of $100,000 or more for
any one such note or $250,000 or more in the aggregate for all such notes (as
defined in the Code) constituting Collateral and pledged hereunder (the “Pledged
Notes”) and no event has occurred or circumstance exists which, with the passage
of time or the giving of notice, or both, would constitute a default, breach,
violation or event of acceleration under the Pledged Notes.  Such Grantor, if it
is an obligee under a Pledged Note, has not waived any default, breach,
violation or event of acceleration under such Pledged Notes.  The proceeds of
the loans evidenced by the Pledged Notes have been fully disbursed and such
Grantor has no obligation to make any future advances or other disbursements
under or in respect of the Pledged Notes.

(h)           Except to the extent that such Grantor, in its reasonable business
judgment, no longer deems such Intellectual Property to be necessary to the
conduct of its business and such Intellectual Property does not then constitute
part of the Required Library, such Grantor has made in good faith and in
accordance with the procedures and regulations of the United States Copyright
Office and the United States Patent and Trademark Office, as applicable, all
payments, filings and recordations necessary to protect and maintain its
interest in the Intellectual Property identified on Schedules 1, 2, 3 and 5 to
the Disclosure Letter in the United States in a manner sufficient to claim in
the public record such Grantor’s ownership thereof, including (i) making all
necessary registration, maintenance, and renewal fee payments; and (ii) filing
all necessary documents, including all applications for registration of such
Intellectual Property.

(i)            Such Grantor has and enforces a policy requiring all employees,
consultants and contractors likely to participate in the development or creation
of Intellectual Property to execute appropriate assignment agreements, pursuant
to which each such employee, consultant or contractor has assigned to such
Grantor all of its rights, including all rights in Intellectual Property, in and
to all ideas, inventions, processes, works of authorship and other work products
that relate to such Grantor’s business and that were conceived, created,
authored or developed during the term of such employee’s, consultant’s or
contractor’s employment or engagement by such Grantor.  No past or present
employee or contractor of Grantor has any ownership interest, license,
permission or other right in or to any Intellectual Property that is material to
the conduct of any such Grantor’s business, except that, to the extent necessary
for the conduct of their work for or on behalf of any Grantor, (i) employees of
each Grantor may have permission to use Intellectual Property and (ii)
contractors may have permission to use or license rights in Intellectual
Property of such Grantor.

(j)            Such Grantor has taken all actions reasonably necessary to
protect the confidentiality of the Intellectual Property that is material to the
conduct of its business, including (A) protecting the secrecy and
confidentiality of its confidential information and trade secrets by having and
enforcing a policy requiring all current employees, consultants, licensees,
vendors and contractors to execute appropriate confidentiality agreements;
(B) taking all actions reasonably necessary to ensure that no trade secret falls
or has fallen into the public domain; and (C) protecting the secrecy and
confidentiality of the source code of all computer software programs and
applications of which it is the owner or licensee by having and enforcing a
policy requiring any licensees (or sublicensees) of such source code to enter
into license agreements with appropriate use and non-disclosure restrictions.

(k)           With respect to the Patents, Trademarks and Copyrights owned by
each Grantor that are material to the business of such Grantor: (i) such
Grantor’s right, title, and interest in and to such items are free and clear of
any Liens other than Permitted Liens; (ii) the item is not subject to any
outstanding injunction, judgment, order, decree, ruling, or charge of
infringement or misappropriation; (iii) no action, suit, proceeding, hearing,
investigation, charge of infringement or misappropriation, complaint, claim, or
demand is currently pending and, to the knowledge of such Grantor, no action,
suit, proceeding, hearing, investigation, charge, complaint, claim or demand has
been threatened which challenges the legality, validity, enforceability, use, or
ownership of the item; and (iv) no license thereof has been granted by such
Grantor which either (A) restricts,

9


--------------------------------------------------------------------------------


in any material respect, such Grantor’s use of such Patents, Trademarks or
Copyrights or (B) restricts any sublicense of such Patents, Trademarks or
Copyrights granted to Agent under this Agreement.

(l)            With respect to each Intellectual Property License, (i) such
Intellectual Property License is legal, valid, binding, enforceable, and in full
force and effect (except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally) against the Grantor that is
a party to thereto and, to the knowledge of such Grantor, the other parties
thereto; and (ii) neither such Grantor nor, to the knowledge of such Grantor,
any other party (x) to any material Intellectual Property License is in breach
or default, and no event has occurred which with notice or lapse of time would
constitute a breach or default or permit termination, modification, or
acceleration thereunder and (y) to any material Intellectual Property License is
in material breach or default, and no event has occurred which with notice or
lapse of time would constitute a breach or default or permit termination,
modification, or acceleration thereunder.

(m)          No claim has been made in writing or, to the best of each Grantor’s
knowledge, threatened in writing, that the conduct of any Grantor’s business as
currently conducted or the use by any Grantor of any material Intellectual
Property does or may violate, in any material respects, the Intellectual
Property rights of any Person.  No Grantor has received any written charge,
complaint, claim, demand, or notice alleging any such infringement or
misappropriation (including any claim that any Grantor must license or refrain
from using any Intellectual Property rights of any third party).  To the best of
each Grantor’s knowledge, no third party has infringed upon or misappropriated
in any material respect any material Intellectual Property rights of any
Grantor.

(n)           No claim has been made in writing and is continuing or, to the
best of such Grantor’s knowledge, threatened that the use by such Grantor of any
Intellectual Property that is material to the conduct of its business does or
may violate the Intellectual Property rights of any Person.  To the best of such
Grantor’s knowledge, there is currently no infringement or unauthorized use of
any item of Intellectual Property contained on Schedules 1, 2, 3 or 5 to the
Disclosure Letter.

(o)           No Grantor has any Commercial Tort Claim for an amount in excess
of $100,000 in any one instance or $250,000 in the aggregate for all such claims
other than those set forth on Schedule 6 to the Disclosure Letter.

6.             Covenants.  Each Grantor, jointly and severally, covenants and
agrees with Agent and the Lender Group that from and after the date of this
Agreement and until the date of termination of this Agreement in accordance with
Section 22 hereof:

(a)           Possession of Collateral.  In the event that any Collateral,
including Proceeds, is evidenced by or consists of Negotiable Collateral,
Investment Related Property, Chattel Paper, and if and to the extent that
perfection or priority of Agent’s Security Interest is dependent on or enhanced
by possession and such collateral has a value of $100,000 or more in any one
instance or $250,000 or more in the aggregate, as reasonably determined by
Agent, the applicable Grantor, immediately upon the request of Agent and in
accordance with Section 8 hereof, shall execute such other documents and
instruments as shall be requested by Agent or, if applicable, endorse and
deliver physical possession of such Negotiable Collateral, Investment Related
Property, or Chattel Paper to Agent (or its agent or designee), together with
such undated powers endorsed in blank as shall be requested by Agent.  Such
Grantor hereby acknowledges and agrees that any such agent or designee of Agent
shall be deemed to be a “secured party” with respect to such Collateral for all
purposes.

 

10


--------------------------------------------------------------------------------


(b)           Chattel Paper.

(i)         Each Grantor shall take all steps reasonably necessary to grant
Agent control of all electronic Chattel Paper having a value of $100,000 or more
in any one instance or $250,000 or more in the aggregate in accordance with the
Code and all “transferable records” as that term is defined in Section 16 of the
Uniform Electronic Transaction Act and Section 201 of the federal Electronic
Signatures in Global and National Commerce Act as in effect in any relevant
jurisdiction;

(ii)        If any Grantor retains possession of any Chattel Paper or
instruments (which retention of possession shall be subject to the extent
permitted hereby and by the Credit Agreement), promptly upon the request of
Agent, such Chattel Paper and instruments having a value of $100,000 or more in
any one instance or $250,000 or more in the aggregate shall be marked with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the Security Interest of Wells Fargo Foothill, Inc., as Agent for
the benefit of the Lender Group and the Bank Product Providers”;

(c)           Control Agreements.

(i)         Except to the extent otherwise permitted by the Credit Agreement,
each Grantor shall obtain an authenticated Control Agreement, from each bank
holding a Deposit Account for such Grantor.

(ii)        Except to the extent otherwise permitted by the Credit Agreement,
each Grantor shall obtain authenticated Control Agreements, from each issuer of
uncertificated securities, securities intermediary, or commodities intermediary
issuing or holding any financial assets or commodities to or for any Grantor.

(d)           Letter of Credit Rights.  Each Grantor that is or becomes the
beneficiary of a letter of credit having a face amount of $100,000 or more in
any one instance or $250,000 or more in the aggregate shall promptly (and in any
event within 5 Business Days after becoming a beneficiary) notify Agent thereof
and, upon the request by Agent, enter into a tri-party agreement with Agent and
the issuer and/or confirmation bank with respect to letter-of-credit rights (as
that term is defined in the Code) assigning such letter-of-credit rights to
Agent and directing all payments thereunder to Agent’s Account, all in form and
substance satisfactory to Agent.

(e)           Commercial Tort Claims.  Each Grantor shall promptly (and in any
event within 5 Business Days of receipt thereof) notify Agent in writing upon
incurring or otherwise obtaining a Commercial Tort Claim for an amount in excess
of $100,000 in any one instance or $250,000 in the aggregate for all such claims
after the date hereof against any third party and, upon request of Agent,
promptly amend Schedule 6 to the Disclosure Letter, authorize the filing of
additional financing statements or amendments to existing financing statements
and do such other acts or things deemed necessary or desirable by Agent to give
Agent a first priority, perfected security interest in any such Commercial Tort
Claim.

(f)            Government Contracts.  If any Account or Chattel Paper arises out
of a contract or contracts with the United States of America or any department,
agency, or instrumentality thereof pursuant to which $100,000 or more may be
paid in any one instance or $250,000 or more may be paid in the aggregate for
all such contracts, the applicable Grantor shall promptly (and in any event
within 5 Business Days of the creation thereof) notify Agent thereof in writing
and execute any instruments or take any steps reasonably required by Agent in
order that all moneys due or to become due under such contract or contracts
shall be assigned to Agent, for the benefit of the Lender Group and the Bank
Product Providers, and notice thereof given under the Assignment of Claims Act
of 1940, as amended (31 U.S.C. 3727; 41 U.S.C. 15), or other applicable law.

(g)           Intellectual Property.

11


--------------------------------------------------------------------------------


(i)         Upon request of Agent, in order to facilitate filings with the
United States Patent and Trademark Office and the United States Copyright
Office, each Grantor shall execute and deliver to Agent one or more Copyright
Security Agreements, Trademark Security Agreements, and/or Patent Security
Agreements to evidence Agent’s Lien on such Grantor’s Patents, Trademarks,
and/or Copyrights, and the General Intangibles of such Grantor relating thereto
or represented thereby.

(ii)        Each Grantor shall have the duty, to the extent necessary, in the
reasonable business judgment of such Grantor, in the operation of such Grantor’s
business, (A) to promptly sue for infringement, misappropriation, or dilution
and to recover any and all damages for such infringement, misappropriation, or
dilution of any Intellectual Property, (B) to prosecute diligently any trademark
application or service mark application that is part of the Trademarks pending
as of the date hereof or hereafter until the termination of this Agreement, (C)
to prosecute diligently any patent application that is part of the Patents
pending as of the date hereof or hereafter until the termination of this
Agreement, and (D) to take all reasonable and necessary action to preserve and
maintain all of such Grantor’s Trademarks, Patents, Copyrights, Intellectual
Property Licenses, and its rights therein, including the filing of applications
for renewal, affidavits of use, affidavits of noncontestability and opposition
and interference and cancellation proceedings.  Each Grantor shall promptly file
an application with the United States Copyright Office for any Copyright that
has not been registered with the United States Copyright Office if such
Copyright is material to the operation of such Grantor’s business.  Any expenses
incurred in connection with the foregoing shall be borne by the Grantors.  Each
Grantor further agrees not to abandon any Trademark, Patent, Copyright, or
Intellectual Property License that is necessary, in the reasonable business
judgment of such Grantor, in the operation of such Grantor’s business or which
then constitutes part of the Required Library without the prior written consent
of Agent.

(iii)       Each Grantor acknowledges and agrees that the Lender Group shall
have no duties with respect to the Trademarks, Patents, Copyrights, or
Intellectual Property Licenses.  Without limiting the generality of this Section
6(g), each Grantor acknowledges and agrees that no member of the Lender Group
shall be under any obligation to take any steps necessary to preserve rights in
the Trademarks, Patents, Copyrights, or Intellectual Property Licenses against
any other Person, but any member of the Lender Group may do so at its option
from and after the occurrence and during the continuance of an Event of Default,
and all expenses incurred in connection therewith (including, without
limitation, reasonable fees and expenses of attorneys and other professionals)
shall be for the sole account of Borrowers and shall be chargeable to the Loan
Account.

(iv)       Except to the extent that such Grantor, in its reasonable business
judgment, no longer deems such Intellectual Property to be necessary, in the
reasonable business judgment of such Grantor, to the conduct of its business and
such Intellectual Property does not then constitute part of the Required
Library, such Grantor agrees to take all necessary steps, including making all
necessary payments and filings in connection with registration, maintenance, and
renewal of Copyrights, Trademarks, and Patents in the United States Copyright
Office, the United States Patent and Trademark Office, any other appropriate
government agencies in foreign jurisdictions or in any court, to maintain each
such Intellectual Property right; provided, however, no Grantor shall, either
itself or through any agent, employee, licensee, or designee, file an
application for the registration of any Copyright with the United States
Copyright Office or any similar office or agency, except in compliance with the
provisions of Sections 6(g)(v) and (vi).  Grantor hereby agrees to take, or
cause to be taken, corresponding steps with respect to each new or acquired
Intellectual Property right to which it is now or later becomes entitled that
are necessary, in the reasonable business judgment of such Grantor, to the
conduct of its business or then constitute part of the Required Library.  Any
expenses incurred in connection with such activities shall be borne solely by
such Grantor.  In no event shall any Grantor, either itself or through any
agent, employee, licensee, or designee, file an application for the registration
of any Patent, Trademark, or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency without complying with this Section 6(g).

12


--------------------------------------------------------------------------------


(v)        Within 10 Business Days after the end of each of Parent’s fiscal
quarters, such Grantor shall deliver to Agent documentation reasonably
satisfactory to Agent identifying the Copyrights, whether created or acquired
before or after the Closing Date, comprising the Required Library (including any
supporting documentation relating to the determination of the composition of the
Required Library) as of the end of such fiscal quarter, the percentage of the
aggregate amount of Recurring Revenue generated for the preceding quarter by
and/or arising from each such Copyright and the registration number issued for
each such Copyright by the U.S. Copyright Office.  No more than 20 Business Days
following each such date of delivery, such Grantor shall file applications and
take any and all other actions necessary to register or record a transfer of
ownership, as applicable, to such Grantor with respect to each such Copyright
comprising the Required Library as of such date which on the applicable date of
delivery is not already the subject of a valid registration or an application
therefor diligently prosecuted with the United States Copyright Office (or any
similar office of any other jurisdiction in which Copyrights are used)
identifying such Grantor as the sole claimant thereof in a manner sufficient to
claim in the public record such Grantor’s ownership thereof.

(vi)       Without limiting any other provision hereof, within 5 Business Days
following the date of registration of or recordation of transfer of ownership,
as applicable, to such Grantor of any Copyrights, such Grantor shall cause to be
prepared, executed, and delivered to Agent (A) a Copyright Security Agreement or
supplemental schedules to the Copyright Security Agreement reflecting the
security interest of Agent in such Copyrights, which supplemental schedules
shall be in form and content suitable for recordation with the United States
Copyright Office (or any similar office of any other jurisdiction in which
Copyrights are used) so as to give constructive notice, when so recorded, of the
transfer by such Grantor to Agent of a security interest in such Copyrights and
(B) any other documentation as Agent reasonably deems necessary in order to
perfect, and confirm and continue the perfection of, Agent’s Liens on such
Copyrights following such recordation.

(vii)      Without limiting any other provision hereof, within 10 Business Days
after the end of each of Parent’s fiscal quarters, such Grantor shall (A)
provide Agent with a written report of all new Patents and Trademarks that are
registered or the subject of pending applications for registrations, which were
acquired, generated or filed by such Grantor during such quarter, and (B) cause
to be prepared, executed, and delivered to Agent supplemental schedules to the
applicable Loan Documents to identify such Copyright, Patent and Trademark
registrations and applications therefor as being subject to the security
interests created thereunder.

(viii)     Such Grantor shall take the actions necessary, as determined by such
Grantor in its reasonable business judgment, to protect the confidentiality of
the Intellectual Property that is material to the conduct of its business
including (A) protecting the secrecy and confidentiality of such Intellectual
Property by having and enforcing a policy requiring all current employees,
consultants, licensees, vendors and contractors to execute appropriate
confidentiality agreements; (B) taking actions necessary, as determined by such
Grantor in its reasonable business judgment, to ensure that no such Intellectual
Property falls or has fallen into the public domain; and (C) protecting the
secrecy and confidentiality of the source code of all Software of which it is
the owner or licensee by having and enforcing a policy requiring any licensees
(or sublicensees) of such source code to enter into license agreements with
appropriate use and non-disclosure restrictions.

(ix)       Such Grantor shall ensure that each of the representations and
warranties contained in Sections 5(i) through 5(n) hereof shall remain true and
correct at all times.

(h)           Investment Related Property.

(i)         If any Grantor shall receive or become entitled to receive any
Pledged Interests after the Closing Date, it shall promptly (and in any event
within 5 Business Days of receipt thereof) deliver to Agent a duly executed
Pledged Interests Addendum identifying such Pledged Interests.

13


--------------------------------------------------------------------------------


(ii)        All sums of money and property paid or distributed in respect of the
Investment Related Property which are received by any Grantor shall be held by
such Grantor in trust for the benefit of Agent segregated from such Grantor’s
other property, and such Grantor shall deliver the same forthwith to Agent’s in
the exact form received.

(iii)       Each Grantor shall promptly deliver to Agent a copy of each notice
or other communication received by it in respect of any Pledged Interests.

(iv)       No Grantor shall make or consent to any amendment or other
modification or waiver with respect to any Pledged Interests, Pledged Operating
Agreement, or Pledged Partnership Agreement, or enter into any agreement or
permit to exist any restriction with respect to any Pledged Interests other than
pursuant to the Loan Documents.

(v)        Each Grantor agrees that it will cooperate with Agent in obtaining
all necessary approvals and making all necessary filings under federal, state,
local, or foreign law in connection with the Security Interest on the Investment
Related Property or any sale or transfer thereof.

(vi)       As to all limited liability company or partnership interests, issued
under any Pledged Operating Agreement or Pledged Partnership Agreement, each
Grantor hereby represents, warrants and covenants that the Pledged Interests
issued pursuant to any such agreement (A) are not and shall not be dealt in or
traded on securities exchanges or in securities markets, (B) do not and will not
constitute investment company securities, and (C) are not and will not be held
by such Pledgor in a securities account.  In addition, none of the Pledged
Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provide or shall provide
that such Pledged Interests are securities governed by Article 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction.

(i)            Real Property; Fixtures.  Each Grantor covenants and agrees that
upon the acquisition of any fee interest in Real Property having a value of
$250,000 or more, it will promptly (and in any event within 5 Business Days of
acquisition) notify Agent of the acquisition of such Real Property and will
grant to Agent, for the benefit of the Lender Group and the Bank Product
Providers, a first priority Mortgage on each fee interest in Real Property now
or hereafter owned by such Grantor and shall deliver such other documentation
and opinions, in form and substance satisfactory to Agent, in connection with
the grant of such Mortgage as Agent shall request in its Permitted Discretion,
including, without limitation, title insurance policies, financing statements,
fixture filings and environmental audits and such Grantor shall pay all
recording costs, intangible taxes and other fees and costs (including reasonable
attorneys fees and expenses) incurred in connection therewith.  Each Grantor
acknowledges and agrees that, to the extent permitted by applicable law, all of
its Collateral shall remain personal property regardless of the manner of its
attachment or affixation to real property.

(j)            Transfers and Other Liens.  No Grantor shall (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral, except as expressly permitted by the Credit
Agreement, or (ii) create or permit to exist any Lien upon or with respect to
any Collateral, except for Permitted Liens.  The inclusion of Proceeds in the
Collateral shall not be deemed to constitute Agent’s consent to any sale or
other disposition of any of the Collateral except as expressly permitted in this
Agreement or the other Loan Documents.

(k)           Other Actions as to Any and All Collateral.  Each Grantor shall
promptly (and in any event within 5 Business Days of acquiring or obtaining such
Collateral) notify Agent in writing upon (i) acquiring or otherwise obtaining
any Collateral after the date hereof consisting of Investment Related Property,
Chattel Paper (electronic, tangible or otherwise), documents (as defined in
Article 9 the Code), promissory notes (as defined in the Code) or instruments
(as defined in the Code), in each case, in an amount in excess of $100,000 or
(ii) any amount payable in excess of $250,000 under or in connection with any of
the Collateral

14


--------------------------------------------------------------------------------


being or becoming evidenced after the date hereof by any Chattel Paper,
documents, promissory notes or instruments, and, in each such case (subject to
any limitations set forth herein), upon the request of Agent and in accordance
with Section 8 hereof, promptly execute such other documents and instruments, or
if applicable, deliver such Chattel Paper, documents, promissory notes,
instruments or certificates evidencing any Investment Related Property in
accordance with Section 6 hereof and do such other acts or things deemed
necessary or desirable by Agent to protect Agent’s Security Interest therein.

(l)            [Reserved.]

(m)          Pledged Notes.

(i)         Such Grantor will not waive or release any obligation of any party
to the Pledged Notes without the prior written consent of Agent.

(ii)        Such Grantor will not take or omit to take any action or suffer or
permit any action to be omitted or taken, the taking or omission of which would
result in any right of offset against sums payable under the Pledged Notes.

(iii)       Such Grantor shall give Agent copies of all notices (including
notices of default) given or received with respect to the Pledged Notes promptly
after giving or receiving any such notice.

(iv)       Without Agent’s prior written consent, such Grantor shall not, and
shall not agree to, assign or surrender its rights and interests under the
Pledged Notes nor terminate, cancel, modify, change, supplement or amend the
Pledged Notes.

7.             Relation to Other Security Documents.  The provisions of this
Agreement shall be read and construed with the other Loan Documents referred to
below in the manner so indicated.

(a)           Credit Agreement. In the event of any conflict between any
provision in this Agreement and a provision in the Credit Agreement, such
provision of the Credit Agreement shall control.

(b)           Patent, Trademark, Copyright Security Agreements.  The provisions
of the Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Agent hereunder.

8.             Further Assurances.

(a)           Each Grantor agrees that from time to time, at its own expense,
such Grantor will promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or that Agent may
reasonably request, in order to perfect and protect any Security Interest
granted or purported to be granted hereby or to enable Agent to exercise and
enforce its rights and remedies hereunder with respect to any of the Collateral.

(b)           Each Grantor authorizes the filing of such financing or
continuation statements, or amendments thereto, and such Grantor will execute
and deliver to Agent such other instruments or notices, as may be necessary or
as Agent may reasonably request, in order to perfect and preserve the Security
Interest granted or purported to be granted hereby.

(c)           Each Grantor authorizes Agent at any time and from time to time to
file, transmit, or communicate, as applicable, financing statements and
amendments (i) describing the Collateral as “all personal property of debtor” or
“all assets of debtor” or words of similar effect, (ii) describing the
Collateral as being of

15


--------------------------------------------------------------------------------


equal or lesser scope or with greater detail, or (iii) that contain any
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance.  Each Grantor also hereby ratifies any and all
financing statements or amendments previously filed by Agent in any
jurisdiction.

(d)           Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed in connection with this Agreement without the prior
written consent of Agent, subject to such Grantor’s rights under Section
9-509(d)(2) of the Code.

9.             Agent’s Right to Perform Contracts.  Upon the occurrence and
during the continuance of an Event of Default, Agent (or its designee) may
proceed to perform any and all of the obligations of any Grantor contained in
any contract, lease, or other agreement and exercise any and all rights of any
Grantor therein contained as fully as such Grantor itself could.

10.           Agent Appointed Attorney-in-Fact.  Each Grantor hereby irrevocably
appoints Agent its attorney-in-fact, with full authority in the place and stead
of such Grantor and in the name of such Grantor or otherwise, at such time as an
Event of Default has occurred and is continuing under the Credit Agreement, to
take any action and to execute any instrument which Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation:

(a)           to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
connection with the Accounts or any other Collateral of such Grantor;

(b)           to receive and open all mail addressed to such Grantor and to
notify postal authorities to change the address for the delivery of mail to such
Grantor to that of Agent;

(c)           to receive, indorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;

(d)           to file any claims or take any action or institute any proceedings
which Agent may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of Agent with
respect to any of the Collateral;

(e)           to repair, alter, or supply goods, if any, necessary to fulfill in
whole or in part the purchase order of any Person obligated to such Grantor in
respect of any Account of such Grantor;

(f)            to use any labels, Patents, Trademarks, trade names, URLs, domain
names, industrial designs, Copyrights, advertising matter or other industrial or
Intellectual Property rights, in advertising for sale and selling Inventory and
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and

(g)           Agent, on behalf of the Lender Group and the Bank Product
Providers, shall have the right, but shall not be obligated, to bring suit in
its own name to enforce the Trademarks, Patents, Copyrights and Intellectual
Property Licenses and, if Agent shall commence any such suit, the appropriate
Grantor shall, at the request of Agent, do any and all lawful acts and execute
any and all proper documents reasonably required by Agent in aid of such
enforcement.

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof.  This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

16


--------------------------------------------------------------------------------


11.           Agent May Perform.  If any Grantor fails to perform any agreement
contained herein, Agent may itself perform, or cause performance of, such
agreement, and the reasonable expenses of Agent incurred in connection therewith
shall be payable, jointly and severally, by Grantors.

12.           Agent’s Duties.  The powers conferred on Agent hereunder are
solely to protect Agent’s interest in the Collateral, for the benefit of the
Lender Group and the Bank Product Providers, and shall not impose any duty upon
Agent to exercise any such powers.  Except for the safe custody of any
Collateral in its actual possession and the accounting for moneys actually
received by it hereunder, Agent shall have no duty as to any Collateral or as to
the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.  Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its actual possession if such Collateral is accorded treatment substantially
equal to that which Agent accords its own property.

13.           Collection of Accounts, General Intangibles and Negotiable
Collateral.  At any time upon the occurrence and during the continuation of an
Event of Default, Agent or Agent’s designee may (a) notify Account Debtors of
any Grantor that the Accounts, General Intangibles, Chattel Paper or Negotiable
Collateral have been assigned to Agent, for the benefit of the Lender Group and
the Bank Product Providers, in connection with the exercise of its remedies
hereunder, or that Agent has a security interest therein, and (b) collect the
Accounts, General Intangibles and Negotiable Collateral directly, and any
collection costs and expenses shall constitute part of the Secured Obligations
under the Loan Documents.

14.           Disposition of Pledged Interests by Agent.  None of the Pledged
Interests existing as of the date of this Agreement are, and none of the Pledged
Interests hereafter acquired on the date of acquisition thereof will be,
registered or qualified under the various federal or state securities laws of
the United States and disposition thereof after an Event of Default may be
restricted to one or more private (instead of public) sales in view of the lack
of such registration.  Each Grantor understands that in connection with such
disposition, Agent may approach only a restricted number of potential purchasers
and further understands that a sale under such circumstances may yield a lower
price for the Pledged Interests than if the Pledged Interests were registered
and qualified pursuant to federal and state securities laws and sold on the open
market.  Each Grantor, therefore, agrees that:  (a) if Agent shall, pursuant to
the terms of this Agreement, sell or cause the Pledged Interests or any portion
thereof to be sold at a private sale, Agent shall have the right to rely upon
the advice and opinion of any nationally recognized brokerage or investment firm
(but shall not be obligated to seek such advice and the failure to do so shall
not be considered in determining the commercial reasonableness of such action)
as to the best manner in which to offer the Pledged Interest for sale and as to
the best price reasonably obtainable at the private sale thereof; and (b) such
reliance shall be conclusive evidence that Agent has handled the disposition in
a commercially reasonable manner.

15.           Voting Rights.

(a)           Upon the occurrence and during the continuation of an Event of
Default, (i) Agent may, at its option, and with 2 Business Day’s prior notice
(unless such Event of Default is an Event of Default specified in Section 7.4 or
7.5 of the Credit Agreement, in which case no such notice need be given) to the
Grantors, and in addition to all rights and remedies available to Agent under
any other agreement, at law, in equity, or otherwise, exercise all voting
rights, and all other ownership or consensual rights in respect of the Pledged
Interests owned by such Grantor, but under no circumstances is Agent obligated
by the terms of this Agreement to exercise such rights, and (ii) if Agent duly
exercises its right to vote any of such Pledged Interests, each Grantor hereby
appoints Agent, such Grantor’s true and lawful attorney-in-fact and IRREVOCABLE
PROXY to vote such Pledged Interests in any manner Agent deems advisable for or
against all matters submitted or which may be submitted to a vote of
shareholders, partners or members, as the case may be.  The power-of-attorney
granted hereby is coupled with an interest and shall be irrevocable.

(b)           For so long as any Grantor shall have the right to vote the
Pledged Interests owned by it, such Grantor covenants and agrees that it will
not, without the prior written consent of Agent, vote or

17


--------------------------------------------------------------------------------


take any consensual action with respect to such Pledged Interests which would
materially and adversely affect the rights of Agent, the other members of the
Lender Group, any Bank Product Provider or the value of the Pledged Interests or
that would be inconsistent with or result in any violation of any provision of
the Credit Agreement or any other Loan Document.

16.           Remedies.  Upon the occurrence and during the continuance of an
Event of Default:

(a)           Agent may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein, in the other Loan Documents, or
otherwise available to it, all the rights and remedies of a secured party on
default under the Code or any other applicable law.  Without limiting the
generality of the foregoing, each Grantor expressly agrees that, in any such
event, Agent without demand of performance or other demand, advertisement or
notice of any kind (except a notice specified below of time and place of public
or private sale) to or upon any of Grantors or any other Person (all and each of
which demands, advertisements and notices are hereby expressly waived to the
maximum extent permitted by the Code or any other applicable law), may take
immediate possession of all or any portion of the Collateral and (i) require
Grantors to, and each Grantor hereby agrees that it will at its own expense and
upon request of Agent forthwith, assemble all or part of the Collateral as
directed by Agent and make it available to Agent at one or more locations where
such Grantor regularly maintains Inventory, and (ii) without notice except as
specified below, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any of Agent’s offices or elsewhere, for cash, on
credit, and upon such other terms as Agent may deem commercially reasonable. 
Each Grantor agrees that, to the extent notice of sale shall be required by law,
at least 10 days notice to any of Grantors of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification and specifically such notice shall constitute a
reasonable “authenticated notification of disposition” within the meaning of
Section 9-611 of the Code.  Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given.  Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.

(b)           Agent is hereby granted an irrevocable license or other right to
use, without liability for royalties or any other charge, each Grantor’s labels,
Patents, Copyrights, rights of use of any name, trade secrets, trade names,
Trademarks, service marks and advertising matter, URLs, domain names, industrial
designs, other industrial or Intellectual Property or any property of a similar
nature, whether owned by any Grantor or with respect to which any Grantor has
rights under license, sublicense, or other agreements, as it pertains to the
Collateral, in preparing for sale, advertising for sale and selling any
Collateral, and each Grantor’s rights under all licenses and all franchise
agreements shall inure to the benefit of Agent.

(c)           Any cash held by Agent as Collateral and all cash proceeds
received by Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied against the
Secured Obligations in the order set forth in the Credit Agreement.  In the
event the proceeds of Collateral are insufficient to satisfy all of the Secured
Obligations in full, each Grantor shall remain jointly and severally liable for
any such deficiency.

(d)           Each Grantor hereby acknowledges that the Secured Obligations
arose out of a commercial transaction, and agrees that if an Event of Default
shall occur Agent shall have the right to an immediate writ of possession
without notice of a hearing.  Agent shall have the right to the appointment of a
receiver for the properties and assets of each Grantor, and each Grantor hereby
consents to such rights and such appointment and hereby waives any objection
such Grantor may have thereto or the right to have a bond or other security
posted by Agent.

(e)           Notwithstanding anything herein to the contrary, any enforcement
of Agent’s rights and remedies with respect to the Stock of Second Street
Securities, Inc. shall be conducted in accordance with all applicable National
Association of Securities Dealers, Inc. regulations and other such applicable
laws.

18


--------------------------------------------------------------------------------


17.           Remedies Cumulative.  Each right, power, and remedy of Agent as
provided for in this Agreement or in the other Loan Documents or now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement or in the other Loan Documents or now
or hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by Agent, of any one or more of such
rights, powers, or remedies shall not preclude the simultaneous or later
exercise by Agent of any or all such other rights, powers, or remedies.

18.           Marshaling. Agent  shall not be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of payment of, the Secured Obligations or any of them or to
resort to such collateral security or other assurances of payment in any
particular order, and all of its rights and remedies hereunder and in respect of
such collateral security and other assurances of payment shall be cumulative and
in addition to all other rights and remedies, however existing or arising.  To
the extent that it lawfully may, each Grantor hereby agrees that it will not
invoke any law relating to the marshaling of collateral which might cause delay
in or impede the enforcement of Agent’s rights and remedies under this Agreement
or under any other instrument creating or evidencing any of the Secured
Obligations or under which any of the Secured Obligations is outstanding or by
which any of the Secured Obligations is secured or payment thereof is otherwise
assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.

19.           Indemnity and Expenses.

(a)           Each Grantor agrees to indemnify Agent and the other members of
the Lender Group from and against all claims, lawsuits and liabilities
(including reasonable attorneys fees) growing out of or resulting from this
Agreement (including, without limitation, enforcement of this Agreement) or any
other Loan Document to which such Grantor is a party, except claims, losses or
liabilities resulting from the gross negligence or willful misconduct of the
party seeking indemnification as determined by a final non-appealable order of a
court of competent jurisdiction.  This provision shall survive the termination
of this Agreement and the Credit Agreement and the repayment of the Secured
Obligations.

(b)           Grantors, jointly and severally, shall, upon demand, pay to Agent
(or Agent, may charge to the Loan Account) all the Lender Group Expenses which
Agent may incur in connection with (i) the administration of this Agreement,
(ii) the custody, preservation, use or operation of, or, upon an Event of
Default, the sale of, collection from, or other realization upon, any of the
Collateral in accordance with this Agreement and the other Loan Documents, (iii)
the exercise or enforcement of any of the rights of Agent hereunder or (iv) the
failure by any of Grantors to perform or observe any of the provisions hereof.

20.           Merger, Amendments; Etc.  THIS WRITTEN AGREEMENT, TOGETHER WITH
THE OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE
PARTIES.  No waiver of any provision of this Agreement, and no consent to any
departure by any of Grantors herefrom, shall in any event be effective unless
the same shall be in writing and signed by Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.  No amendment of any provision of this Agreement shall
be effective unless the same shall be in writing and signed by Agent and each
Grantor to which such amendment applies.

21.           Addresses for Notices.  All notices and other communications
provided for hereunder shall be given in the form and manner and delivered to
Agent at its address specified in the Credit Agreement, and to any of the
Grantors at their respective addresses specified in the Credit Agreement or
Guaranty, as applicable, or, as to any party, at such other address as shall be
designated by such party in a written notice to the other party.

 

19


--------------------------------------------------------------------------------


22.           Continuing Security Interest: Assignments under Credit Agreement. 
This Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the Obligations have been paid
in full in cash in accordance with the provisions of the Credit Agreement and
the Commitments have expired or have been terminated, (b) be binding upon each
Grantor, and their respective successors and assigns, and (c) inure to the
benefit of, and be enforceable by, Agent, and its successors, transferees and
assigns.  Without limiting the generality of the foregoing clause (c), any
Lender may, in accordance with the provisions of the Credit Agreement, assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise.  Upon payment in full in cash of the Obligations in
accordance with the provisions of the Credit Agreement and the expiration or
termination of the Commitments, the Security Interest granted hereby shall
terminate and this Agreement and all rights to the Collateral shall revert to
Grantors or any other Person entitled thereto.  At such time, Agent will file or
authorize the filing of appropriate termination statements to terminate such
Security Interests.  No transfer or renewal, extension, assignment, or
termination of this Agreement or of the Credit Agreement, any other Loan
Document, or any other instrument or document executed and delivered by any
Grantor to Agent nor any additional Advances or other loans made by any Lender
to any Borrower, nor the taking of further security, nor the retaking or
re-delivery of the Collateral to Grantors, or any of them, by Agent, nor any
other act of the Lender Group or the Bank Product Providers, or any of them,
shall release any Grantor from any obligation, except a release or discharge
executed in writing by Agent in accordance with the provisions of the Credit
Agreement.  Agent shall not by any act, delay, omission or otherwise, be deemed
to have waived any of its rights or remedies hereunder, unless such waiver is in
writing and signed by Agent and then only to the extent therein set forth.  A
waiver by Agent of any right or remedy on any occasion shall not be construed as
a bar to the exercise of any such right or remedy which Agent would otherwise
have had on any other occasion.

23.           Governing Law.

(a)           THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF CALIFORNIA.

(b)           THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA;
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND.  AGENT AND EACH GRANTOR WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 23(b).

(c)           AGENT AND EACH GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  AGENT AND EACH GRANTOR REPRESENT THAT

20


--------------------------------------------------------------------------------


EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

24.           New Subsidiaries.  Pursuant to Section 5.16 of the Credit
Agreement, any direct or indirect U.S. Subsidiary acquired after the Closing
Date (whether by acquisition or creation)by any Grantor is required to enter
into this Agreement by executing and delivering in favor of Agent a supplement
to this Agreement in the form of Annex 1 attached hereto.  Upon the execution
and delivery of Annex 1 by such new U.S. Subsidiary, such U.S. Subsidiary shall
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein.  The execution and delivery of any instrument adding an
additional Grantor as a party to this Agreement shall not require the consent of
any Grantor hereunder.  The rights and obligations of each Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Grantor hereunder.

25.           Agent.  Each reference herein to any right granted to, benefit
conferred upon or power exercisable by the “Agent” shall be a reference to
Agent, for the benefit of the Lender Group and the Bank Product Providers.

26.           Miscellaneous.

(a)           This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.  Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement.  Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.  The
foregoing shall apply to each other Loan Document mutatis mutandis.

(b)           Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

(c)           Headings used in this Agreement are for convenience only and shall
not be used in connection with the interpretation of any provision hereof.

(d)           The pronouns used herein shall include, when appropriate, either
gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.

(e)           Unless the context of this Agreement or any other Loan Document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms “includes” and 
“including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  Any reference herein or in

21


--------------------------------------------------------------------------------


any other Loan Document to the satisfaction or repayment in full of the
Obligations shall mean the repayment in full in cash (or cash collateralization
in accordance with the terms hereof) of all Obligations other than unasserted
contingent indemnification Obligations and other than any Bank Product
Obligations that, at such time, are allowed by the applicable Bank Product
Providers to remain outstanding and that are not required by the provisions of
the Credit Agreement to be repaid or cash collateralized.  Any reference herein
to any Person shall be construed to include such Person’s successors and
assigns.  Any requirement of a writing contained herein or in any other Loan
Document shall be satisfied by the transmission of a Record and any Record so
transmitted shall constitute a representation and warranty as to the accuracy
and completeness of the information contained therein.

[signature pages follow]

22


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned parties hereto have executed this Agreement
by and through their duly authorized officers, as of the day and year first
above written.

 

GRANTORS:

ADVENT SOFTWARE, INC.,
a Delaware corporation

 

 

 

 

 

 

 

 

By:  /s/ Graham V. Smith

 

 

Graham V. Smith
Executive Vice President, Chief Financial Officer
HUB DATA INCORPORATED,
a Massachusetts corporation

 

 

 

 

 

 

 

 

By:  /s/ Graham V. Smith

 

 

Graham V. Smith
Executive Vice President, Chief Financial Officer
MICROEDGE, INC.,
a New York corporation

 

 

 

 

 

 

 

 

By:  /s/ Graham V. Smith

 

 

Graham V. Smith
Executive Vice President, Chief Financial Officer

 

AGENT:

WELLS FARGO FOOTHILL, INC.,
a California corporation,
as Agent

 

 

 

 

 

 

 

 

By:  /s/ Alexander E. Hechler

 

 

Alexander E. Hechler
Vice President

 

 


--------------------------------------------------------------------------------


ANNEX 1

FORM OF SUPPLEMENT

SUPPLEMENT NO.         (this “Supplement”) dated as of                         ,
         , to the Security Agreement dated as of February 14, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, including all
exhibits and schedules thereto or to the Disclosure Letter, the “Security
Agreement”) by each of the parties listed as “Grantors” on the signature pages
thereto and those additional entities that thereafter become “Grantors”
thereunder (collectively, jointly and severally, “Grantors” and each
individually “Grantor”) and WELLS FARGO FOOTHILL, INC. in its capacity as Agent
for the Lender Group and the Bank Product Providers (together with its
successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated February 14, 2007 (as
amended, restated, supplemented or otherwise modified from time to time,
including all exhibits and schedules thereto or to the Disclosure Letter, the
“Credit Agreement”) among ADVENT SOFTWARE, INC., a Delaware corporation
(“Parent”) and each of Parent’s Subsidiaries signatory thereto (such
Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “Borrower” and collectively, as “Borrowers”), the lenders from
time to time party thereto as “Lenders” (“Lenders”), and Agent, the Lender Group
agreed to make certain financial accommodations available to Borrowers from time
to time pursuant to the terms and conditions thereof;

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Security Agreement and/or the
Credit Agreement;

WHEREAS, Grantors have entered into the Security Agreement in order to induce
the Lender Group to make certain financial accommodations to Borrowers; and

WHEREAS, pursuant to the Loan Documents, certain new direct or indirect U.S.
Subsidiaries of any Grantor, must execute and deliver to Agent certain Loan
Documents, including the Security Agreement, and the execution of the Security
Agreement by the undersigned new Grantor or Grantors (collectively, the “New
Grantors”) may be accomplished by the execution of this Supplement in favor of
Agent, for the benefit of the Lender Group and the Bank Product Providers.

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:

1.             In accordance with Section 24 of the Security Agreement, each New
Grantor, by its signature below, becomes a “Grantor” under the Security
Agreement with the same force and effect as if originally named therein as a
“Grantor” and each New Grantor hereby (a) agrees to all of the terms and
provisions of the Security Agreement applicable to it as a “Grantor” thereunder
and (b) represents and warrants that the representations and warranties made by
it as a “Grantor” thereunder are true and correct on and as of the date hereof. 
In furtherance of the foregoing, each New Grantor, as security for the payment
and performance in full of the Secured Obligations, does hereby grant and pledge
to Agent, for the benefit of the Lender Group and the Bank Product Providers, a
security interest in and security title to all assets of such New Grantor
including, without limitation, all property of the type described in Section 2
of the Security Agreement to secure the full and prompt payment of the Secured
Obligations, including, without limitation, any interest thereon, plus
reasonable attorneys’ fees and expenses if the Secured Obligations represented
by the Security Agreement are collected by law, through an attorney-at-law, or
under advice therefrom.  Schedule 1, “Copyrights”, Schedule 2, “Intellectual
Property Licenses”, Schedule 3, “Patents”, Schedule 4, “Pledged Companies”,
Schedule 5, “Trademarks”, Schedule 6, “Commercial Tort Claims”, Schedule 7,
“Owned Real Property,” and Schedule 8,


--------------------------------------------------------------------------------


 “List of Uniform Commercial Code Filing Jurisdictions” attached hereto
supplement Schedule 1, Schedule 2, Schedule 3, Schedule 4, Schedule 5, Schedule
6, Schedule 7, and Schedule 8, respectively, to the Disclosure Letter and shall
be deemed a part thereof for all purposes of the Security Agreement.  Each
reference to a “Grantor” in the Security Agreement shall be deemed to include
each New Grantor.  The Security Agreement is incorporated herein by reference.

2.             Each New Grantor represents and warrants to Agent, the Lender
Group and the Bank Product Providers that this Supplement has been duly executed
and delivered by such New Grantor and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium or other similar laws affecting creditors’
rights generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

3.             This Supplement may be executed in multiple counterparts, each of
which shall be deemed to be an original, but all such separate counterparts
shall together constitute but one and the same instrument.  Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission shall be
as effective as delivery of a manually executed counterpart hereof.

4.             Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

5.             This Supplement shall be construed in accordance with and
governed by the laws of the State of California, without regard to the conflict
of laws principles thereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each New Grantor and Agent have duly executed this
Supplement to the Security Agreement as of the day and year first above written.

NEW GRANTORS:

 

[NAME OF NEW GRANTOR]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

[NAME OF NEW GRANTOR]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

AGENT:

 

WELLS FARGO FOOTHILL, INC.,
a California corporation,
as Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


EXHIBIT A

COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
this         day of                     , 20    , among Grantors listed on the
signature pages hereof ( collectively, jointly and severally, “Grantors” and
each individually “Grantor”), and WELLS FARGO FOOTHILL, INC., in its capacity as
Agent for the Lender Group and the Bank Product Providers (together with its
successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated February 14, 2007 (as
amended, restated, supplemented or otherwise modified from time to time,
including all exhibits and schedules thereto or to the Disclosure Letter, the
“Credit Agreement”) among ADVENT SOFTWARE, INC., a Delaware corporation
(“Parent”) and each of Parent’s Subsidiaries signatory thereto (such
Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “Borrower” and collectively, as “Borrowers”), the lenders from
time to time party thereto as “Lenders” (“Lenders”), and Agent, the Lender Group
agreed to make certain financial accommodations available to Borrowers from time
to time pursuant to the terms and conditions thereof;

WHEREAS, the members of the Lender Group are willing to make the financial
accommodations to Borrowers as provided for in the Credit Agreement, but only
upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Bank Product
Providers, that certain Security Agreement, dated February 14, 2007 (including
all annexes, exhibits or schedules thereto or to the Disclosure Letter, as from
time to time amended, restated, supplemented or otherwise modified, the
“Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of the Lender Group and the Bank Product
Providers, this Copyright Security Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:

1.             DEFINED TERMS.  All capitalized terms used but not otherwise
defined herein have the meanings given to them in the Security Agreement and/or
the Credit Agreement.

2.             GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL.  Subject to
any limitations set forth in Section 2 of the Security Agreement, each Grantor
hereby grants to Agent, for the benefit of the Lender Group and the Bank Product
Providers, a continuing first priority security interest in all of such
Grantor’s right, title and interest in, to and under the following, whether
presently existing or hereafter created or acquired (collectively, the
“Copyright Collateral”):

(a)           all of such Grantor’s Copyrights and Intellectual Property
Licenses with respect to Copyrights to which it is a party including those
referred to on Schedule I hereto;

(b)           all restorations, reversions, renewals, reissues, continuations or
extensions of the foregoing; and


--------------------------------------------------------------------------------


(c)           all products and proceeds of the foregoing, including, without
limitation, any claim by such Grantor against third parties for past, present or
future infringement or dilution of any Copyright or any Copyright licensed under
any Intellectual Property License.

3.             SECURITY FOR OBLIGATIONS.  This Copyright Security Agreement and
the Security Interest created hereby secures the payment and performance of all
the Secured Obligations, whether now existing or arising hereafter.  Without
limiting the generality of the foregoing, this Copyright Security Agreement
secures the payment of all amounts which constitute part of the Obligations and
would be owed by Grantors, or any of them, to Agent, the Lender Group, the Bank
Product Providers or any of them, whether or not they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving any
Grantor.

4.             SECURITY AGREEMENT.  The security interests granted pursuant to
this Copyright Security Agreement are granted in conjunction with the security
interests granted to Agent, for the benefit of the Lender Group and the Bank
Product Providers, pursuant to the Security Agreement.  Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the security interest in the Copyright Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.

5.             AUTHORIZATION TO SUPPLEMENT.  Grantors shall give Agent notice in
writing of any additional United States copyright registrations or applications
therefor after the date hereof pursuant to the terms of the Security Agreement. 
Grantors hereby authorize Agent unilaterally to modify this Agreement by
amending Schedule I to include any future United States registered copyrights or
applications therefor of Grantors.  Notwithstanding the foregoing, no failure to
so modify this Copyright Security Agreement or amend Schedule I shall in any way
affect, invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

6.             COUNTERPARTS.  This Copyright Security Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
but all such separate counterparts shall together constitute but one and the
same instrument.  In proving this Copyright Security Agreement or any other Loan
Document in any judicial proceedings, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom such
enforcement is sought.  Any signatures delivered by a party by facsimile
transmission or by e-mail transmission shall be deemed an original signature
hereto.

7.             CONSTRUCTION.  Unless the context of this Copyright Security
Agreement or any other Loan Document clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the terms “includes” and  “including” are not limiting, and the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.”  The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Copyright Security Agreement or any other Loan Document
refer to this Copyright Security Agreement or such other Loan Document, as the
case may be, as a whole and not to any particular provision of this Copyright
Security Agreement or such other Loan Document, as the case may be.  Section,
subsection, clause, schedule, and exhibit references herein are to this
Copyright Security Agreement unless otherwise specified.  Any reference in this
Copyright Security Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).  Any
reference herein or in any other Loan Document to the satisfaction or repayment
in full of the Obligations shall mean the repayment in full in cash (or cash
collateralization in accordance with the terms hereof) of all Obligations other
than unasserted contingent indemnification Obligations and other than any Bank
Product Obligations that, at such time, are allowed by the applicable Bank
Product Providers to remain outstanding and that are not required by the
provisions of the Credit Agreement to be repaid or cash collateralized.  Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns.  Any


--------------------------------------------------------------------------------


requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record and any Record so transmitted shall
constitute a representation and warranty as to the accuracy and completeness of
the information contained therein.

[SIGNATURE PAGE FOLLOWS]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

ACCEPTED AND ACKNOWLEDGED BY:

 

WELLS FARGO FOOTHILL, INC.,
a California corporation,
as Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 


--------------------------------------------------------------------------------


SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT

Copyright Registrations

Grantor

 

Country

 

Copyright

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright Licenses


--------------------------------------------------------------------------------


EXHIBIT B

PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made this
        day of                     , 20    , among the Grantors listed on the
signature pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WELLS FARGO FOOTHILL, INC., in its capacity as
administrative agent for the Lender Group and the Bank Product Providers
(together with its successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated February 14, 2007 (as
amended, restated, supplemented or otherwise modified from time to time,
including all exhibits and schedules thereto or to the Disclosure Letter, the
“Credit Agreement”) among ADVENT SOFTWARE, INC., a Delaware corporation
(“Parent”) and each of Parent’s Subsidiaries signatory thereto (such
Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “Borrower” and collectively, as “Borrowers”), the lenders from
time to time party thereto as “Lenders” (“Lenders”), and Agent, the Lender Group
agreed to make certain financial accommodations available to Borrowers from time
to time pursuant to the terms and conditions thereof;

WHEREAS, the members of Lender Group are willing to make the financial
accommodations to Borrowers as provided for in the Credit Agreement, but only
upon the condition, among others, that the Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Bank Product
Providers, that certain Security Agreement dated February 14, 2007 (including
all annexes, exhibits or schedules thereto or to the Disclosure Letter, as from
time to time amended, restated, supplemented or otherwise modified, the
“Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of the Lender Group and the Bank Product
Providers, this Patent Security Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1.             DEFINED TERMS.  All capitalized terms used but not otherwise
defined herein have the meanings given to them in the Security Agreement and/or
the Credit Agreement.

2.             GRANT OF SECURITY INTEREST IN PATENT COLLATERAL.  Subject to any
limitations set forth in Section 2 of the Security Agreement, each Grantor
hereby grants to Agent, for the benefit of the Lender Group and the Bank Product
Providers, a continuing first priority security interest in all of such
Grantor’s right, title and interest in, to and under the following, whether
presently existing or hereafter created or acquired (collectively, the “Patent
Collateral”):

(a)           all of its Patents and Intellectual Property Licenses with respect
to Patents to which it is a party including those referred to on Schedule I
hereto;

(b)           all reissues, continuations, continuations-in-part, substitutes,
extensions or renewals of and improvements on the foregoing; and


--------------------------------------------------------------------------------


(c)           all products and proceeds of the foregoing, including, without
limitation, any claim by such Grantor against third parties for past, present or
future infringement or dilution of any Patent or any Patent licensed under any
Intellectual Property License.

3.             SECURITY FOR OBLIGATIONS.  This Patent Security Agreement and the
Security Interest created hereby secures the payment and performance of all the
Secured Obligations, whether now existing or arising hereafter.  Without
limiting the generality of the foregoing, this Patent Security Agreement secures
the payment of all amounts which constitute part of the Obligations and would be
owed by Grantors, or any of them, to Agent, the Lender Group, the Bank Product
Providers or any of them, whether or not they are unenforceable or not allowable
due to the existence of an Insolvency Proceeding involving any Grantor.

4.             SECURITY AGREEMENT.  The security interests granted pursuant to
this Patent Security Agreement are granted in conjunction with the security
interests granted to Agent, for the benefit of the Lender Group and the Bank
Product Providers, pursuant to the Security Agreement.  Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the security interest in the Patent Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

5.             AUTHORIZATION TO SUPPLEMENT.  If any Grantor shall obtain rights
to any new patentable inventions or become entitled to the benefit of any patent
application or patent for any reissue, division, or continuation, of any patent,
the provisions of this Patent Security Agreement shall automatically apply
thereto. Grantors shall give notice in writing to Agent with respect to any such
new patent rights pursuant to the terms of the Security Agreement.  Without
limiting Grantors’ obligations under this Section 4, Grantors hereby authorize
Agent unilaterally to modify this Agreement by amending Schedule I to include
any such new patent rights of Grantors.  Notwithstanding the foregoing, no
failure to so modify this Patent Security Agreement or amend Schedule I shall in
any way affect, invalidate or detract from Agent’s continuing security interest
in all Collateral, whether or not listed on Schedule I.

6.             COUNTERPARTS.  This Patent Security Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original, but
all such separate counterparts shall together constitute but one and the same
instrument.  In proving this Patent Security Agreement or any other Loan
Document in any judicial proceedings, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom such
enforcement is sought.  Any signatures delivered by a party by facsimile
transmission or by e-mail transmission shall be deemed an original signature
hereto.

7.             CONSTRUCTION.  Unless the context of this Patent Security
Agreement or any other Loan Document clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the terms “includes” and  “including” are not limiting, and the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.”  The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Patent Security Agreement or any other Loan Document refer
to this Patent Security Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Patent Security
Agreement or such other Loan Document, as the case may be.  Section, subsection,
clause, schedule, and exhibit references herein are to this Patent Security
Agreement unless otherwise specified.  Any reference in this Patent Security
Agreement or in any other Loan Document to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).  Any
reference herein or in any other Loan Document to the satisfaction or repayment
in full of the Obligations shall mean the repayment in full in cash (or cash
collateralization in accordance with the terms hereof) of all Obligations other
than unasserted contingent indemnification Obligations and other than any Bank
Product Obligations that, at such time, are allowed by the applicable Bank
Product Providers to remain outstanding and that are not required by


--------------------------------------------------------------------------------


the provisions of the Credit Agreement to be repaid or cash collateralized.  Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns.  Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record and any
Record so transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein.

[SIGNATURE PAGE FOLLOWS]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

WELLS FARGO FOOTHILL, INC.,
a California corporation,
as Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


EXHIBIT C

Annex 1 to Pledge and Security Agreement

PLEDGED INTERESTS ADDENDUM

This Pledged Interests Addendum, dated as of                              ,
20     , is delivered pursuant to Section 6 of the Security Agreement referred
to below.  The undersigned hereby agrees that this Pledged Interests Addendum
may be attached to that certain Disclosure Letter, dated as of February 14,
2007, delivered in connection with that certain Security Agreement, dated
February 14, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, including all exhibits and schedules thereto or to the Disclosure
Letter, the “Security Agreement”), made by the undersigned, together with the
other Grantors named therein, to Wells Fargo Foothill, Inc., as Agent. 
Initially capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Security Agreement and/or the Credit Agreement. 
The undersigned hereby agrees that the additional interests listed on this
Pledged Interests Addendum as set forth below shall be and become part of the
Pledged Interests pledged by the undersigned to the Agent in the Security
Agreement and any pledged company set forth on this Pledged Interests Addendum
as set forth below shall be and become a “Pledged Company” under the Security
Agreement, each with the same force and effect as if originally named therein.

The undersigned hereby certifies that the representations and warranties set
forth in Section 5 of the Security Agreement of the undersigned are true and
correct as to the Pledged Interests listed herein on and as of the date hereof.

[                                         ]

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title

 

 


--------------------------------------------------------------------------------


 

Name of Pledgor

 

Name of Pledged Company

 

Number of Shares/Units

 

Class of
Interests

 

Percentage
of Class
Owned

 

Percentage of Class Pledged

 

Certificate
Nos.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT D

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this          day of                         , 20      , among Grantors listed
on the signature pages hereof (collectively, jointly and severally, “Grantors”
and each individually “Grantor”), and WELLS FARGO FOOTHILL, INC., in its
capacity as Agent for the Lender Group and the Bank Product Providers (together
with its successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated February 14, 2007 (as
amended, restated, supplemented or otherwise modified from time to time,
including all exhibits and schedules thereto or to the Disclosure Letter, the
“Credit Agreement”) among ADVENT SOFTWARE, INC., a Delaware corporation
(“Parent”) and each of Parent’s Subsidiaries signatory thereto (such
Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “Borrower” and collectively, as “Borrowers”), the lenders from
time to time party thereto as “Lenders” (“Lenders”), and Agent, the Lender Group
agreed to make certain financial accommodations available to Borrowers from time
to time pursuant to the terms and conditions thereof;

WHEREAS, the members of the Lender Group are willing to make the financial
accommodations to Borrowers as provided for in the Credit Agreement, but only
upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of Lender Group and the Bank Product
Providers, that certain Security Agreement dated February 14, 2007 (including
all annexes, exhibits or schedules thereto or to the Disclosure Letter, as from
time to time amended, restated, supplemented or otherwise modified, the
“Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of Lender Group and the Bank Product
Providers, this Trademark Security Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1.             DEFINED TERMS. All capitalized terms used but not otherwise
defined herein have the meanings given to them in the Security Agreement and/or
the Credit Agreement.

2.             GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Subject to
any limitation set forth in Section 2 of the Security Agreement, each Grantor
hereby grants to Agent, for the benefit of the Lender Group and the Bank Product
Providers, a continuing first priority security interest in all of such
Grantor’s right, title and interest in, to and under the following, whether
presently existing or hereafter created or acquired (collectively, the
“Trademark Collateral”):

(a)           all of its Trademarks and Intellectual Property Licenses with
respect to Trademarks to which it is a party including those referred to on
Schedule I hereto;

(b)           all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and other
General Intangibles with respect to the foregoing;

(c)           all reissues, continuations, extensions, modifications and
renewals of the foregoing;


--------------------------------------------------------------------------------


(d)           all goodwill of the business connected with the use of, and
symbolized by, each Trademark and any Trademark licensed under any Intellectual
Property License; and

(e)           all products and proceeds of the foregoing, including, without
limitation, any claim by such Grantor against third parties for past, present or
future (i) infringement or dilution of any Trademark or any Trademark licensed
under any Intellectual Property License or (ii) injury to the goodwill
associated with any Trademark or any Trademark licensed under any Intellectual
Property License.

3.             SECURITY FOR OBLIGATIONS. This Trademark Security Agreement and
the Security Interest created hereby secures the payment and performance of all
the Secured Obligations, whether now existing or arising hereafter. Without
limiting the generality of the foregoing, this Trademark Security Agreement
secures the payment of all amounts which constitute part of the Obligations and
would be owed by Grantors, or any of them, to Agent, the Lender Group, the Bank
Product Providers or any of them, whether or not they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving any
Grantor.

4.             SECURITY AGREEMENT. The security interests granted pursuant to
this Trademark Security Agreement are granted in conjunction with the security
interests granted to Agent, for the benefit of the Lender Group and the Bank
Product Providers, pursuant to the Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the security interest in the Trademark Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.

5.             AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights
to any new trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Agent with respect to any such new trademarks or renewal or extension of any
trademark registration.Without limiting Grantors’ obligations under this Section
4, Grantors hereby authorize Agent unilaterally to modify this Agreement by
amending Schedule I to include any such new trademark rights of Grantors.
Notwithstanding the foregoing, no failure to so modify this Trademark Security
Agreement or amend Schedule I shall in any way affect, invalidate or detract
from Agent’s continuing security interest in all Collateral, whether or not
listed on Schedule I.

6.             COUNTERPARTS. This Trademark Security Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
but all such separate counterparts shall together constitute but one and the
same instrument. In proving this Trademark Security Agreement or any other Loan
Document in any judicial proceedings, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom such
enforcement is sought. Any signatures delivered by a party by facsimile
transmission or by e-mail transmission shall be deemed an original signature
hereto.

7.             CONSTRUCTION. Unless the context of this Trademark Security
Agreement or any other Loan Document clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the terms “includes” and “including” are not limiting, and the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Trademark Security Agreement or any other Loan Document
refer to this Trademark Security Agreement or such other Loan Document, as the
case may be, as a whole and not to any particular provision of this Trademark
Security Agreement or such other Loan Document, as the case may be. Section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Trademark Security
Agreement or in any other Loan Document to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein or in any other Loan Document to the satisfaction or repayment
in full of the Obligations shall

2


--------------------------------------------------------------------------------


mean the repayment in full in cash (or cash collateralization in accordance with
the terms hereof) of all Obligations other than unasserted contingent
indemnification Obligations and other than any Bank Product Obligations that, at
such time, are allowed by the applicable Bank Product Providers to remain
outstanding and that are not required by the provisions of the Credit Agreement
to be repaid or cash collateralized. Any reference herein to any Person shall be
construed to include such Person’s successors and assigns. Any requirement of a
writing contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record and any Record so transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.

[signature page follows]

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.,
a California corporation,
as Agent

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT

Trademark Registrations/Applications

Grantor

 

Country

 

Mark

 

Application/ Registration No.

 

App/Reg Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trade Names

Common Law Trademarks

Trademarks Not Currently In Use

Trademark Licenses

1


--------------------------------------------------------------------------------


EXHIBIT E

FORM OF ESCROW AGREEMENT

See attached.


--------------------------------------------------------------------------------


TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this 14th day of February, 2007, among Grantors listed on the signature pages
hereof (collectively, jointly and severally, “Grantors” and each individually
“Grantor”), and WELLS FARGO FOOTHILL, INC., in its capacity as Agent for the
Lender Group and the Bank Product Providers (together with its successors and
assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated February 14, 2007 (as
amended, restated, supplemented or otherwise modified from time to time,
including all exhibits and schedules thereto or to the Disclosure Letter, the
“Credit Agreement”) among ADVENT SOFTWARE, INC., a Delaware corporation
(“Parent”) and each of Parent’s Subsidiaries signatory thereto (such
Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “Borrower” and collectively, as “Borrowers”), the lenders from
time to time party thereto as “Lenders” (“Lenders”), and Agent, the Lender Group
agreed to make certain financial accommodations available to Borrowers from time
to time pursuant to the terms and conditions thereof;

WHEREAS, the members of the Lender Group are willing to make the financial
accommodations to Borrowers as provided for in the Credit Agreement, but only
upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of Lender Group and the Bank Product
Providers, that certain Security Agreement dated February 14, 2007 (including
all annexes, exhibits or schedules thereto or to the Disclosure Letter, as from
time to time amended, restated, supplemented or otherwise modified, the
“Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of Lender Group and the Bank Product
Providers, this Trademark Security Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1.             DEFINED TERMS.  All capitalized terms used but not otherwise
defined herein have the meanings given to them in the Security Agreement and/or
the Credit Agreement.

2.             GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL.  Subject to
any limitation set forth in Section 2 of the Security Agreement, each Grantor
hereby grants to Agent, for the benefit of the Lender Group and the Bank Product
Providers, a continuing first priority security interest in all of such
Grantor’s right, title and interest in, to and under the following, whether
presently existing or hereafter created or acquired (collectively, the
“Trademark Collateral”):

(a)           all of its Trademarks and Intellectual Property Licenses with
respect to Trademarks to which it is a party including those referred to on
Schedule I hereto;

(b)           all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and other
General Intangibles with respect to the foregoing;

(c)           all reissues, continuations, extensions, modifications and
renewals of the foregoing;

(d)           all goodwill of the business connected with the use of, and
symbolized by, each Trademark and any Trademark licensed under any Intellectual
Property License; and


--------------------------------------------------------------------------------


(e)           all products and proceeds of the foregoing, including, without
limitation, any claim by such Grantor against third parties for past, present or
future (i) infringement or dilution of any Trademark or any Trademark licensed
under any Intellectual Property License or (ii) injury to the goodwill
associated with any Trademark or any Trademark licensed under any Intellectual
Property License.

3.             SECURITY FOR OBLIGATIONS.  This Trademark Security Agreement and
the Security Interest created hereby secures the payment and performance of all
the Secured Obligations, whether now existing or arising hereafter.  Without
limiting the generality of the foregoing, this Trademark Security Agreement
secures the payment of all amounts which constitute part of the Obligations and
would be owed by Grantors, or any of them, to Agent, the Lender Group, the Bank
Product Providers or any of them, whether or not they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving any
Grantor.

4.             SECURITY AGREEMENT.  The security interests granted pursuant to
this Trademark Security Agreement are granted in conjunction with the security
interests granted to Agent, for the benefit of the Lender Group and the Bank
Product Providers, pursuant to the Security Agreement.  Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the security interest in the Trademark Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.

5.             AUTHORIZATION TO SUPPLEMENT.  If any Grantor shall obtain rights
to any new trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Agent with respect to any such new trademarks or renewal or extension of any
trademark registration.   Without limiting Grantors’ obligations under this
Section 4, Grantors hereby authorize Agent unilaterally to modify this Agreement
by amending Schedule I to include any such new trademark rights of Grantors. 
Notwithstanding the foregoing, no failure to so modify this Trademark Security
Agreement or amend Schedule I shall in any way affect, invalidate or detract
from Agent’s continuing security interest in all Collateral, whether or not
listed on Schedule I.

6.             COUNTERPARTS.  This Trademark Security Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
but all such separate counterparts shall together constitute but one and the
same instrument.  In proving this Trademark Security Agreement or any other Loan
Document in any judicial proceedings, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom such
enforcement is sought.  Any signatures delivered by a party by facsimile
transmission or by e-mail transmission shall be deemed an original signature
hereto.

7.             CONSTRUCTION.  Unless the context of this Trademark Security
Agreement or any other Loan Document clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the terms “includes” and  “including” are not limiting, and the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.”  The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Trademark Security Agreement or any other Loan Document
refer to this Trademark Security Agreement or such other Loan Document, as the
case may be, as a whole and not to any particular provision of this Trademark
Security Agreement or such other Loan Document, as the case may be.  Section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified.  Any reference in this Trademark Security
Agreement or in any other Loan Document to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).  Any
reference herein or in any other Loan Document to the satisfaction or repayment
in full of the Obligations shall mean the repayment in full in cash (or cash
collateralization in accordance with the terms hereof) of all Obligations other
than unasserted contingent indemnification Obligations and other than any Bank
Product Obligations that, at such time, are allowed by the applicable Bank
Product Providers to remain outstanding and

2


--------------------------------------------------------------------------------


that are not required by the provisions of the Credit Agreement to be repaid or
cash collateralized.  Any reference herein to any Person shall be construed to
include such Person’s successors and assigns.  Any requirement of a writing
contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record and any Record so transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.

[signature page follows]

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

ADVENT SOFTWARE, INC.,
a Delaware corporation

 

 

 

 

 

 

 

 

By:  /s/ Graham V. Smith

 

 

Graham V. Smith

 

 

Executive Vice President, Chief Financial Officer
and Secretary

 

 

 

 

 

 

 

 

MICROEDGE, INC.,

 

 

a New York corporation

 

 

 

 

 

 

 

 

By:  /s/ Graham V. Smith

 

 

Graham V. Smith

 

 

Executive Vice President, Chief Financial Officer
and Secretary

 

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

 

WELLS FARGO FOOTHILL, INC.,
a California corporation,
as Agent

 

 

 

 

 

 

 

By:  /s/ Alexander E. Hechler

 

Alexander E. Hechler

 

Vice President

 

[Signature Page to Trademark Security Agreement]


--------------------------------------------------------------------------------


SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT


Trademark Registrations/Applications

Grantor

 

Country

 

Mark

 

Application/
Registration No.

 

App/Reg Date

Advent Software, Inc.

 

U.S.A.

 

ADVENT RULES
MANAGER
(Block Letters)

 

App. No.: 78-914668

 

App. Date: 06/22/06

Advent Software, Inc.

 

U.S.A.

 

ADVENT
ATTRIBUTION
(Block Letters)

 

App. No.: 78-914614

 

App. Date: 06/22/06

Advent Software, Inc.

 

U.S.A.

 

ADVENT SOFTWARE,
INC.

 

Reg. No.: 1,490,606

 

Reg. Date: 05/31/88

Advent Software, Inc.

 

U.S.A.

 

NOW YOU CAN
TRADE YOUR WAY
(Block Letters)

 

App. No.: 78-480098

 

App. Date: 09/08/04

Advent Software, Inc.

 

U.S.A.

 

ADVENT APX

 

App. No.: 78-763696

 

App. Date: 11/30/05

Advent Software, Inc.

 

U.S.A.

 

PORTFOLIO
EXCHANGE
(Block Letters)

 

Reg. No.: 3,107,811

 

Reg. Date: 06/20/06

Advent Software, Inc.

 

U.S.A.

 

ADVENT PACKAGER

 

Reg. No.: 2,760,425

 

Reg. Date: 09/02/03

Advent Software, Inc.

 

U.S.A.

 

ADVENT
CORPORATE
ACTIONS

 

Reg. No.: 2,808,069

 

Reg. Date: 01/27/04

Advent Software, Inc.

 

U.S.A.

 

SMARTCLICK

 

App. No.: 76-399010

 

App. Date: 04/23/02

Advent Software, Inc.

 

U.S.A.

 

ADV ENT (and Design)

 

Reg. No.: 2,793,737

 

Reg. Date: 12/16/03

Advent Software, Inc.

 

U.S.A.

 

MYADVENT

 

Reg. No.: 2,675,622

 

Reg. Date: 01/14/03

Advent Software, Inc.

 

U.S.A.

 

WEALTHLINE

 

Reg. No.: 2,725,674

 

Reg. Date: 06/10/03

Advent Software, Inc.

 

U.S.A.

 

ADVENT

 

Reg. No.: 2,760,872

 

Reg. Date: 09/09/03

Advent Software, Inc.

 

U.S.A.

 

WEALTHLINE

 

Reg. No.: 2,678,991

 

Reg. Date: 01/21/03

Advent Software, Inc.

 

U.S.A.

 

ADVENT
OUTSOURCE

 

Reg. No.: 2,785,466

 

Reg. Date: 11/25/03


--------------------------------------------------------------------------------


 

Advent Software, Inc.

 

U.S.A.

 

ADVENT

 

Reg. No.: 2,788,032

 

Reg. Date: 12/02/03

Advent Software, Inc.

 

U.S.A.

 

ADVENT INX

 

Reg. No.: 2,591,241

 

Reg. Date: 07/09/02

Advent Software, Inc.

 

U.S.A.

 

ADVENT

 

Reg. No.: 2,517,374

 

Reg. Date: 12/11/01

Advent Software, Inc.

 

U.S.A.

 

ADVENT TRUSTED
NETWORK (and
Design)

 

Reg. No.: 2,521,299

 

Reg. Date: 12/18/01

Advent Software, Inc.

 

U.S.A.

 

ADVENT
TRUSTED NETWORK

 

Reg. No.: 2,521,298

 

Reg. Date: 12/18/01

Advent Software, Inc.

 

U.S.A.

 

ADVENT BROWSER
REPORTING

 

Reg. No.: 2,319,075

 

Reg. Date: 02/15/00

Advent Software, Inc.

 

U.S.A.

 

ADVENT
WAREHOUSE

 

Reg. No.: 2,453,617

 

Reg. Date: 05/22/01

Advent Software, Inc.

 

U.S.A.

 

ADVENT OFFICE

 

Reg. No.: 2,559,183

 

Reg. Date: 04/09/02

Advent Software, Inc.

 

U.S.A.

 

REX

 

Reg. No.: 2,696,900

 

Reg. Date: 03/18/03

Advent Software, Inc.

 

U.S.A.

 

SECOND STREET
SECURITIES

 

Reg. No.: 2,272,795

 

Reg. Date: 08/24/99

Advent Software, Inc.

 

U.S.A.

 

ADVENT PARTNER

 

Reg. No.: 2,288,132

 

Reg. Date: 10/19/99

Advent Software, Inc.

 

U.S.A.

 

QUBE

 

Reg. No.: 2,082,035

 

Reg. Date: 07/22/97

Advent Software, Inc.

 

U.S.A.

 

MOXY

 

Reg. No.: 1,989,016

 

Reg. Date: 07/23/96

Advent Software, Inc.

 

U.S.A.

 

AXYS

 

Reg. No.: 2,213,132

 

Reg. Date: 12/22/98

Advent Software, Inc.

 

U.S.A.

 

GENEVA

 

Reg. No.: 1,671,042

 

Reg. Date: 01/07/92

Advent Software, Inc.

 

U.S.A.

 

ADVENT PORTFOLIO EXCHANGE

 

Reg. No.: 3,051,748

 

Reg. Date: 01/24/06

Advent Technology, Inc.

 

U.S.A.

 

THE PROFESSIONAL PORTFOLIO

 

Reg. No.: 1,347,405

 

Reg. Date: 07/09/85

Kinexus Corporation

 

U.S.A.

 

KINEXUS

 

Reg. No.: 2,759,496

 

Reg. Date: 09/02/03

Kinexus Corporation

 

U.S.A.

 

KINEXUS

 

Reg. No.: 2,747,922

 

Reg. Date: 08/05/03

Kinexus Corporation

 

U.S.A.

 

TOTAL WEALTH
INTELLIGENCE

 

Reg. No.: 2,684,416

 

Reg. Date: 02/04/03

Techfi Corporation

 

U.S.A.

 

ADVISORMART

 

Reg. No.: 2,417,605

 

Reg. Date: 01/02/01


--------------------------------------------------------------------------------


 

MicroEdge, Inc.

 

U.S.A.

 

MICROEDGE
PORTICO
(Block Letters)

 

App. No.: 78-721689

 

App. Date: 09/27/05

MicroEdge, Inc.

 

U.S.A.

 

MICROEDGE

 

Reg. No.: 2,816,535

 

Reg. Date: 02/24/04

MicroEdge, Inc.

 

U.S.A.

 

MICROEDGE
(and Design)

 

Reg. No.: 2,447,267

 

Reg. Date: 05/01/01

MicroEdge, Inc.

 

U.S.A.

 

MICROEDGE
(and Design)

 

Reg. No.: 2,511,315

 

Reg. Date: 11/27/01

MicroEdge, Inc.

 

U.S.A.

 

ESSENTIAL GIFTS

 

Reg. No.: 2,812,793

 

Reg. Date: 02/10/04

MicroEdge, Inc.

 

U.S.A.

 

SOLUTIONS FOR
EFFECTIVE GIVING

 

Reg. No.: 2,812,794

 

Reg. Date: 02/10/04

MicroEdge, Inc.

 

U.S.A.

 

GIFTS CONNECTIONS

 

Reg. No.: 2,839,910

 

Reg. Date: 05/11/04

MicroEdge, Inc.

 

U.S.A.

 

MYGIFTS

 

Reg. No.: 2,824,873

 

Reg. Date: 03/23/04

MicroEdge, Inc.

 

U.S.A.

 

REVIEWERCONNECT

 

Reg. No.: 2,952,691

 

Reg. Date: 05/17/05

MicroEdge, Inc.

 

U.S.A.

 

GIFTS

 

Reg. No.: 2,073,723

 

Reg. Date: 06/24/97

MicroEdge, Inc.

 

U.S.A.

 

DONORCENTRAL

 

Reg. No.: 2,949,070

 

Reg. Date: 05/10/05

The Witan Group,
Inc.

 

U.S.A.

 

TOTAL WEALTH
INTELLIGENCE

 

Reg. No.: 2,732,785

 

Reg. Date: 07/01/03

 


--------------------------------------------------------------------------------


COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
this 14th day of February, 2007, among Grantors listed on the signature pages
hereof ( collectively, jointly and severally, “Grantors” and each individually
“Grantor”), and WELLS FARGO FOOTHILL, INC., in its capacity as Agent for the
Lender Group and the Bank Product Providers (together with its successors and
assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated February 14, 2007 (as
amended, restated, supplemented or otherwise modified from time to time,
including all exhibits and schedules thereto or to the Disclosure Letter, the
“Credit Agreement”) among ADVENT SOFTWARE, INC., a Delaware corporation
(“Parent”) and each of Parent’s Subsidiaries signatory thereto (such
Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “Borrower” and collectively, as “Borrowers”), the lenders from
time to time party thereto as “Lenders” (“Lenders”), and Agent, the Lender Group
agreed to make certain financial accommodations available to Borrowers from time
to time pursuant to the terms and conditions thereof;

WHEREAS, the members of the Lender Group are willing to make the financial
accommodations to Borrowers as provided for in the Credit Agreement, but only
upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Bank Product
Providers, that certain Security Agreement, dated February 14, 2007 (including
all annexes, exhibits or schedules thereto or to the Disclosure Letter, as from
time to time amended, restated, supplemented or otherwise modified, the
“Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of the Lender Group and the Bank Product
Providers, this Copyright Security Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:

1.             DEFINED TERMS.  All capitalized terms used but not otherwise
defined herein have the meanings given to them in the Security Agreement and/or
the Credit Agreement.

2.             GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL.  Subject to
any limitations set forth in Section 2 of the Security Agreement, each Grantor
hereby grants to Agent, for the benefit of the Lender Group and the Bank Product
Providers, a continuing first priority security interest in all of such
Grantor’s right, title and interest in, to and under the following, whether
presently existing or hereafter created or acquired (collectively, the
“Copyright Collateral”):

(a)           all of such Grantor’s Copyrights and Intellectual Property
Licenses with respect to Copyrights to which it is a party including those
referred to on Schedule I hereto;

(b)           all restorations, reversions, renewals, reissues, continuations or
extensions of the foregoing; and

(c)           all products and proceeds of the foregoing, including, without
limitation, any claim by such Grantor against third parties for past, present or
future infringement or dilution of any Copyright or any Copyright licensed under
any Intellectual Property License.

3.             SECURITY FOR OBLIGATIONS.  This Copyright Security Agreement and
the Security Interest created hereby secures the payment and performance of all
the Secured Obligations, whether now


--------------------------------------------------------------------------------


existing or arising hereafter.  Without limiting the generality of the
foregoing, this Copyright Security Agreement secures the payment of all amounts
which constitute part of the Obligations and would be owed by Grantors, or any
of them, to Agent, the Lender Group, the Bank Product Providers or any of them,
whether or not they are unenforceable or not allowable due to the existence of
an Insolvency Proceeding involving any Grantor.

4.             SECURITY AGREEMENT.  The security interests granted pursuant to
this Copyright Security Agreement are granted in conjunction with the security
interests granted to Agent, for the benefit of the Lender Group and the Bank
Product Providers, pursuant to the Security Agreement.  Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the security interest in the Copyright Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.

5.             AUTHORIZATION TO SUPPLEMENT.  Grantors shall give Agent notice in
writing of any additional United States copyright registrations or applications
therefor after the date hereof pursuant to the terms of the Security Agreement. 
Grantors hereby authorize Agent unilaterally to modify this Agreement by
amending Schedule I to include any future United States registered copyrights or
applications therefor of Grantors.  Notwithstanding the foregoing, no failure to
so modify this Copyright Security Agreement or amend Schedule I shall in any way
affect, invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

6.             COUNTERPARTS.  This Copyright Security Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
but all such separate counterparts shall together constitute but one and the
same instrument.  In proving this Copyright Security Agreement or any other Loan
Document in any judicial proceedings, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom such
enforcement is sought.  Any signatures delivered by a party by facsimile
transmission or by e-mail transmission shall be deemed an original signature
hereto.

7.             CONSTRUCTION.  Unless the context of this Copyright Security
Agreement or any other Loan Document clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the terms “includes” and  “including” are not limiting, and the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.”  The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Copyright Security Agreement or any other Loan Document
refer to this Copyright Security Agreement or such other Loan Document, as the
case may be, as a whole and not to any particular provision of this Copyright
Security Agreement or such other Loan Document, as the case may be.  Section,
subsection, clause, schedule, and exhibit references herein are to this
Copyright Security Agreement unless otherwise specified.  Any reference in this
Copyright Security Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).  Any
reference herein or in any other Loan Document to the satisfaction or repayment
in full of the Obligations shall mean the repayment in full in cash (or cash
collateralization in accordance with the terms hereof) of all Obligations other
than unasserted contingent indemnification Obligations and other than any Bank
Product Obligations that, at such time, are allowed by the applicable Bank
Product Providers to remain outstanding and that are not required by the
provisions of the Credit Agreement to be repaid or cash collateralized.  Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns.  Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record and any
Record so transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein.

[SIGNATURE PAGE FOLLOWS]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

ADVENT SOFTWARE, INC.,

 

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

By:  /s/ Graham V. Smith

 

 

 

 

Graham V. Smith

 

 

 

 

Executive Vice President, Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

 

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.,
a California corporation,
as Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:  /s/ Alexander E. Hechler

 

 

 

 

Alexander E. Hechler

 

 

 

 

Vice President

 

 

 

[Signature Page to Copyright Security Agreement]


--------------------------------------------------------------------------------


SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT

Copyright Registrations

Grantor

 

Country

 

Copyright

 

Registration No.

 

Registration Date

NPO Solutions, Inc.

 

U.S.A.

 

Foundation
Information and
Management
System (FIMS)

 

TX3-783/247

 

03/22/94

Advent Software, Inc.

 

U.S.A.

 

Advent Browser
Reporting for
Enterprise Users:
release 1.3.1

 

TX5-563-645

 

06/27/02

Advent Software, Inc.

 

U.S.A.

 

Advent Browser
Reporting for
Enterprise Users:
release 1.3.0

 

TX5-563-820

 

06/27/02

Advent Software, Inc.

 

U.S.A.

 

Advent Browser
Reporting for
Enterprise Users:
release 1.0.0

 

TX5-563-820

 

06/27/02

Advent Software, Inc.

 

U.S.A.

 

Advent Browser
Reporting for
Enterprise Users:
release 1.2.0

 

TX5-604-135

 

06/27/02

Advent Software, Inc.

 

U.S.A.

 

Advent Browser
Reporting for
Enterprise Users

 

TX5-606-675

 

06/27/02

Advent Software, Inc.

 

U.S.A.

 

Advent INX:
release 1.1.0

 

TX5-565-700

 

06/28/02

Advent Software, Inc.

 

U.S.A.

 

Advent Partner

 

TX5-321-420

 

06/21/01

Advent Software, Inc.

 

U.S.A.

 

Advent Portfolio
Management,
Accounting and
Reporting Office:
using Axys Report
Writer Pro

 

TX5-717-352

 

11/20/2002

Advent Software, Inc.

 

U.S.A.

 

Advent Partner:
release 3.3.0

 

TX5-788-694

 

12/03/2002


--------------------------------------------------------------------------------


 

Advent Software, Inc.

 

U.S.A.

 

Advent Partner:
release 3.4.0

 

TX5-807-691

 

07/23/2003

Advent Software, Inc.

 

U.S.A.

 

Advent Warehouse
1.2.0

 

TX5-572-768

 

06/27/2002

Advent Software, Inc.

 

U.S.A.

 

Advent Warehouse
1.1.0

 

TX5-604-458

 

06/27/2002

Advent Software, Inc.

 

U.S.A.

 

APVer.h

 

TX5-793-902

 

08/13/2003

Advent Software, Inc.

 

U.S.A.

 

AXYS

 

TX4-988-896

 

12/14/1999

Advent Software, Inc.

 

U.S.A.

 

AXYSv123.doc

 

TX4-988-902

 

01/06/2000

Advent Software, Inc.

 

U.S.A.

 

Dataport:
release3.5.1

 

TX5-759-450

 

11/20/2002

Advent Software, Inc.

 

U.S.A.

 

Electronic Routing

 

TX5-447-090

 

10/16/2001

Advent Software, Inc.

 

U.S.A.

 

File axysver.h

 

TX5-786-059

 

09/18/2002

Advent Software, Inc.

 

U.S.A.

 

Geneva: release
5.11

 

TX5-827-899

 

06/12/2003

Advent Software, Inc.

 

U.S.A.

 

Geneva 4.1.0
source code

 

TX5-724-239

 

10/15/2002

Advent Software, Inc.

 

U.S.A.

 

Managing &
Trading with Moxy

 

TX5-446-747

 

10/16/2001

Advent Software, Inc.

 

U.S.A.

 

Migrating to Moxy:
release 3.6.5

 

TX5-446-746

 

10/16/2001

Advent Software, Inc.

 

U.S.A.

 

Moxy: release 3.0.0

 

TX5-460-004

 

11/16/2001

Advent Software, Inc.

 

U.S.A.

 

Moxy: release 4

 

TX5-835-965

 

12/03/2002

Advent Software, Inc.

 

U.S.A.

 

Moxy 3.6.5 release
notes

 

TX5-447-089

 

10/16/2001

Advent Software, Inc.

 

U.S.A.

 

Moxy 360

 

TX5-447-077

 

10/16/2001

Advent Software, Inc.

 

U.S.A.

 

MyAdvent: release
1.1.0

 

TX5-875-759

 

10/25/2002

Advent Software, Inc.

 

U.S.A.

 

QUBE: release
3.6.0

 

TX5-664-140

 

10/25/2002

Advent Software, Inc.

 

U.S.A.

 

QUBE: release 3

 

TX5-783-225

 

06/12/2003


--------------------------------------------------------------------------------


 

Advent Software, Inc.

 

U.S.A.

 

Report Writer:
release 3.5.1

 

TX5-669-780

 

11/20/2002

Advent Software, Inc.

 

U.S.A.

 

REX 352

 

TX5-640-942

 

10/30/2002

Advent Software, Inc.

 

U.S.A.

 

REX 351, version
H686

 

TX5-731-515

 

02/28/2003

Advent Software, Inc.

 

U.S.A.

 

Setting up and
maintaining Moxy

 

TX5-446-745

 

10/16/2001

Advent Software, Inc.

 

U.S.A.

 

Using
DataExchange and
Dataport: Custodial
Marketplace at
Your Fingertips

 

TX5-784-322

 

12/03/2002

Advent Software, Inc.

 

U.S.A.

 

Wealthline: release
1.3.0

 

TX5-747-012

 

10/11/2002

Advent Software, Inc.

 

U.S.A.

 

Web-based Wealth
Management
Communication:
using Wealthline

 

TX5-894-808

 

08/28/2003

Advent Software, Inc.

 

U.S.A.

 

The Professional
Portfolio

 

TX1-335-523

 

02/27/1984

 

 


--------------------------------------------------------------------------------


INTERCOMPANY SUBORDINATION AGREEMENT

THIS INTERCOMPANY SUBORDINATION AGREEMENT (this “Agreement”), dated as of
February 14, 2007, is made among the persons signatory hereto as Creditors (each
a “Creditor” and collectively, the “Creditors”), and WELLS FARGO FOOTHILL, INC.,
a California corporation, as Agent (in such capacity, “Agent”) for the Lenders
(as defined below).

WHEREAS, the Obligors (as defined below), the financial institutions signatory
thereto (the “Lenders”) and Agent are parties to that certain Credit Agreement,
dated as of even date herewith (as amended, modified, renewed, extended, or
replaced from time to time, the “Credit Agreement”), pursuant to which the
Lenders have agreed to make certain financial accommodations to the Obligors;

WHEREAS, the Creditors are affiliates of the Obligors;

WHEREAS, each Creditor has made or may make certain loans or advances from time
to time to one or more Obligors;

WHEREAS, in order to induce Agent and the Lenders to enter into the Credit
Agreement, each Creditor has agreed to the subordination of such indebtedness of
the Obligors to such Creditor, upon the terms and subject to the conditions set
forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises, covenants, conditions,
representations, and warranties set forth herein and for other good and valuable
consideration, the parties hereto agree as follows:

SECTION 1.           Definitions; Interpretation.

(a)           Terms Defined in Credit Agreement.  All capitalized terms used in
this Agreement and not otherwise defined herein shall have the meanings assigned
to them in the Credit Agreement.

(b)           Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings:

“Agent” has the meaning set forth in the preamble to this Agreement.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Creditors” has the meaning set forth in the preamble to this Agreement.

“Credit Agreement” has the meaning set forth in the recitals to this Agreement.

“Discharge of Senior Debt” means payment and satisfaction in full in cash of any
and all Senior Debt (as defined below) which may be now or hereafter owing to
any member of the Lender Group and/or the Bank Product Providers by any Obligor,
including, with respect to amounts available to be drawn under outstanding
letters of credit issued under the Credit Agreement or any other Loan Document
(or indemnities issued pursuant thereto in respect of outstanding letters of
credit), delivery of cash to be held as collateral for such letters of credit or
backstop letters of credit in respect thereof in compliance with the terms of
the Credit Agreement, in each case, after or concurrently with the termination
of the Credit Agreement and the termination of all obligations and commitments
to make loans, advances or otherwise extend credit thereunder.

“Insolvency Event” has the meaning set forth in Section 3.


--------------------------------------------------------------------------------


“Lenders” has the meaning set forth in the recitals to this Agreement.

“Obligors” means, collectively, all present and future Borrowers and Guarantors.

“Senior Debt” means the Obligations (as defined in the Credit Agreement) and
other indebtedness and liabilities of the Obligors to Agent, the Lender Group
and/or the Bank Product Providers under or in connection with the Credit
Agreement and the other Loan Documents, including all unpaid principal of the
Advances, all interest accrued thereon (including all interest that, but for the
provisions of the Bankruptcy Code, would have accrued), all fees due under the
Credit Agreement and the other Loan Documents (including all fees that, but for
the provisions of the Bankruptcy Code, would have accrued), and all other
amounts payable by the Obligors to Agent the Lender Group and/or the Bank
Product Providers thereunder or in connection therewith, whether now existing or
hereafter arising, and whether due or to become due, absolute or contingent,
liquidated or unliquidated, determined or undetermined.

“Subordinated Debt” means, with respect to each Creditor, all indebtedness,
liabilities, and other obligations of any Obligor owing to such Creditor,
whether now existing or hereafter arising, and whether due or to become due,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
including all fees and all other amounts payable by any Obligor to such Creditor
under or in connection with any documents or instruments related thereto.

“Subordinated Debt Payment” means any payment or distribution by or on behalf of
the Obligors, directly or indirectly, of assets of the Obligors of any kind or
character, whether in cash, property, or securities for or on account of the
Subordinated Debt, including on account of the purchase, redemption, or other
acquisition of Subordinated Debt, as a result of a collection, sale, or other
disposition of collateral, or by setoff, exchange, or in any other manner.

(c)           Interpretation.  Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting, and the
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.”  The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement.  Section,
subsection, clause, schedule, and exhibit references are to this Agreement
unless otherwise specified.  References to agreements and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications thereto.  References to statutes or regulations are to be
construed as including all statutory and regulatory provisions consolidating,
amending, or replacing the statute or regulation referred to.  The captions and
headings are for convenience of reference only and shall not affect the
construction of this Agreement.

SECTION 2.           Subordination to Payment of Senior Debt.  As to each
Creditor, all payments on account of the Subordinated Debt shall be subject,
subordinate, and junior, in right of payment and exercise of remedies, to the
extent and in the manner set forth herein, to the prior Discharge of Senior
Debt.

SECTION 3.           Subordination Upon Any Distribution of Assets of the
Obligors.  As to each Creditor, in the event of any payment or distribution of
assets of any Obligor of any kind or character, whether in cash, property, or
securities, upon the dissolution, winding up, or total or partial liquidation or
reorganization, readjustment, arrangement, or similar proceeding relating to any
Obligor or its property, whether voluntary or involuntary, or in bankruptcy,
insolvency, receivership, arrangement, or similar proceedings or upon an
assignment for the benefit of creditors, or upon any other marshaling or
composition of the assets and liabilities of any Obligor, or otherwise (such
events, collectively, the “Insolvency Events”):  (i) the Discharge of Senior
Debt must have occurred before any Subordinated Debt Payment is made; and
(ii) to the extent permitted by applicable law, any Subordinated Debt Payment to
which such Creditor would be entitled except for the provisions hereof, shall be
paid or delivered by the trustee in bankruptcy, receiver, assignee for the
benefit of creditors, or other liquidating agent making such payment or
distribution directly to


--------------------------------------------------------------------------------


Agent for application to the payment of the Senior Debt in accordance with
clause (i), after giving effect to any concurrent payment or distribution or
provision therefor to Agent or any Lender in respect of such Senior Debt.

SECTION 4.           Payments on Subordinated Debt.

(a)           Permitted Payments.  So long as no Event of Default would occur or
has occurred and is continuing, each Obligor may make, and each Creditor shall
be entitled to accept and receive, payments on account of the Subordinated Debt
in the ordinary course of business.

(b)           No Payment Upon Senior Debt Defaults.  Upon the occurrence of any
Event of Default, and until such Event of Default is cured or waived in
accordance with the terms of the Credit Agreement, each Obligor shall not make,
and each Creditor shall not accept or receive, any Subordinated Debt Payment;
provided, however, notwithstanding the foregoing, (i) any Creditor that is not a
Borrower may pay to a Borrower, and such Borrower may accept and receive,
payments on account of any Subordinated Debt owed to such Borrower so long as
such payments are remitted to a Cash Management Account and (ii) any Creditor
that is not a Borrower or a Guarantor may pay to a Guarantor, and such Guarantor
may accept and receive, payments on a account of any Subordinated Debt owed to
such Guarantor so long as such payments are remitted to a Cash Management
Account.

SECTION 5.           Subordination of Remedies.  Until the Discharge of Senior
Debt, following the occurrence of any Event of Default and until such Event of
Default is cured or waived, each Creditor shall not, without the prior written
consent of Agent:

(a)           accelerate, make demand, or otherwise make due and payable prior
to the original due date thereof any Subordinated Debt or bring suit or
institute any other actions or proceedings to enforce its rights or interests in
respect of the obligations of any Obligor owing to such Creditor;

(b)           exercise any rights under or with respect to guaranties of the
Subordinated Debt, if any;

(c)           exercise any rights to set-offs and counterclaims in respect of
any indebtedness, liabilities, or obligations of any Obligor to such Creditor
against any of the Subordinated Debt; or

(d)           commence, or cause to be commenced, or join with any creditor
other than Agent and the Lenders in commencing, any bankruptcy, insolvency, or
receivership proceeding against the any Obligor.

SECTION 6.           Payment Over to Agent.  In the event that, notwithstanding
the provisions of Section 3, Section 4, and Section 5, any Subordinated Debt
Payments shall be received in contravention of Section 3, Section 4, or Section
5 by any Creditor before the Discharge of Senior Debt has occurred, such
Subordinated Debt Payments shall be held in trust for the benefit of Agent, the
Lender Group and the Bank Product Providers and shall be paid over or delivered
to Agent for application to the payment, in full, in cash or cash equivalents of
all Senior Debt remaining unpaid to the extent necessary to give effect to
Section 3, Section 4, and Section 5, after giving effect to any concurrent
payments or distributions to Agent or any Lender in respect of the Senior Debt.

SECTION 7.           Insolvency.

(a)           Authorization to Agent.  If, while any Subordinated Debt is
outstanding, any Insolvency Event shall occur and be continuing with respect to
any Obligor or its property:  (i) Agent hereby is irrevocably authorized and
empowered (in the name of each Creditor or otherwise), but shall have no


--------------------------------------------------------------------------------


obligation, to demand, sue for, collect, and receive every payment or
distribution in respect of the Subordinated Debt and give acquittance therefor
and to file claims and proofs of claim and take such other action (including
voting the Subordinated Debt) as it may deem necessary or advisable for the
exercise or enforcement of any of the rights or interests of Agent or any
Lender; and (ii) each Creditor shall promptly take such action as Agent
reasonably may request (A) to collect the Subordinated Debt for the account of
Agent and the Lenders and to file appropriate claims or proofs of claim in
respect of the Subordinated Debt, (B) to execute and deliver to Agent such
powers of attorney, assignments, and other instruments as it may request to
enable it to enforce any and all claims with respect to the Subordinated Debt,
and (C) to collect and receive any and all Subordinated Debt Payments.

(b)           Rights in Insolvency Events.

(i)            Each of the Creditors hereby authorizes and empowers the Agent,
for the benefit of the Lender Group and the Bank Product Providers, in any
Insolvency Event to file a proof of claim on behalf of such Creditor with
respect to the Subordinated Debt (A) if such Creditor fails to file such proof
of claim prior to thirty (30) days before the expiration of the time period
during which such claims must be submitted, or (B) if the Agent, in its
Permitted Discretion, believes that any statements or assertions in a proof of
claim filed by such Creditor are not consistent with the terms and conditions
hereof; provided, however, that any failure of the Agent to file such proof of
claim shall not be deemed to be a waiver by the Agent of any of the rights and
benefits granted herein by such Creditor.  Each Creditor shall provide the Agent
with a copy of any proof of claim filed by such Creditor in any Insolvency
Event.

(ii)           Each Creditor hereby irrevocably grants the Agent the sole and
exclusive authority and power in any Insolvency Event, unless and until this
Subordination Agreement is terminated in accordance with its terms: (A) to
accept and receive any payment or distribution which may be payable or
deliverable at any time upon or in respect of the Subordinated Debt; and (B) to
take such other action as may be necessary or advisable to effectuate the
foregoing.  Each Creditor shall provide to the Agent all information and
documents necessary to present claims or seek enforcement as described in the
immediately preceding sentence.

(iii)          Each of the Creditors hereby agrees that, while it shall retain
the right to vote its claims and, except as otherwise provided in this
Agreement, otherwise act in any Insolvency Event relative to any Obligor
(including, without limitation, the right to vote to accept or reject any plan
of partial or complete liquidation, reorganization, arrangement, composition, or
extension), such Creditor shall not: (A) take any action or vote in any way so
as to directly or indirectly challenge or contest (1) the validity or the
enforceability of the Credit Agreement, the other Loan Documents, or the liens
and security interests granted to Agent with respect to the Senior Debt, (2) the
rights and duties of Agent, the Lender Group or Bank Product Providers
established in the Credit Agreement or any other Loan Documents, or (3) the
validity or enforceability of this Agreement; (B) seek, or acquiesce in any
request, to dismiss any Insolvency Event or to convert an Insolvency Event under
chapter 11 of the Bankruptcy Code to a case under chapter 7 of the Bankruptcy
Code; (C) seek, or acquiesce in any request for, the appointment of a trustee or
examiner with expanded powers for any Obligor; (D) propose, vote in favor of or
otherwise approve a plan of reorganization, arrangement or liquidation, or file
any motion or pleading in support of any plan of reorganization, arrangement or
liquidation, unless it provides for the Discharge of Senior Debt or unless Agent
has approved of the treatment of its claims with respect to the Senior Debt
under such plan; (E) object to the treatment under a plan of reorganization or
arrangement of Agent’s claims with respect to the Senior Debt; (F) seek relief
from the automatic stay of Section 362 of the Bankruptcy Code or any other stay
in any Insolvency Event in respect of any portion of the Collateral; or (G)
directly or indirectly oppose any relief requested or supported by Agent, on
behalf of the Lender Group and Bank Product Providers, including any sale or
other disposition of property free and clear of the liens and security interests
of any Creditor under Section 363(f) of Title 11 of the United States Code or
any other similar provision of applicable law.


--------------------------------------------------------------------------------


SECTION 8.           Certain Agreements of Each Creditor.

(a)           No Benefits.  Each Creditor understands that there may be various
agreements between Agent, the Lenders and the Obligors evidencing and governing
the Senior Debt, and each Creditor acknowledges and agrees that such agreements
are not intended to confer any benefits on such Creditor and that neither Agent
nor any Lender shall have any obligation to such Creditor or any other Person to
exercise any rights, enforce any remedies, or take any actions which may be
available to them under such agreements.

(b)           No Interference.  Each Creditor acknowledges that each Obligor has
granted to Agent, for the benefit of the Lender Group and Bank Product Providers
security interests in all of such Obligor’s assets, and agrees not to interfere
with or in any manner oppose a disposition of any Collateral by Agent in
accordance with applicable law.

(c)           Reliance by Agent and the Lenders.  Each Creditor acknowledges and
agrees that Agent and the Lenders will have relied upon and will continue to
rely upon the subordination provisions provided for herein and the other
provisions hereof in entering into the Loan Documents and making or issuing the
Advances, the Letters of Credit, and the other financial accommodations
thereunder.

(d)           Waivers.  Except as provided under the Credit Agreement, each
Creditor hereby waives any and all notice of the incurrence of the Senior Debt
or any part thereof and any right to require marshaling of assets.

(e)           Rights of Agent and Lenders Not Affected.  Each Creditor hereby
agrees that at any time and from time to time, without notice to or the consent
of such Creditor, without incurring responsibility to such Creditor, and without
impairing or releasing the subordination provided for herein or otherwise
impairing the rights of Agent or any Lender hereunder, (i) the time for any
Obligor’s performance of or compliance with any of its agreements contained in
the Loan Documents may be extended or such performance or compliance may be
waived by Agent (in accordance with the Loan Documents); (ii) the agreements of
any Obligor with respect to the Loan Documents may from time to time be modified
by such Obligor, Agent and the Lenders (in accordance with the Loan Documents)
for the purpose of adding any requirements thereto or changing in any manner the
rights and obligations of such Obligor, Agent or the Lenders thereunder;
(iii) the manner, place, or terms for payment of Senior Debt or any portion
thereof may be altered or the terms for payment extended, or the Senior Debt may
be renewed in whole or in part; (iv) the maturity of the Senior Debt may be
accelerated in accordance with the terms of any present or future agreement by
any Obligor, Agent and the Lenders (in accordance with the Loan Documents);
(v) any Collateral may be sold, exchanged, released, or substituted and any Lien
in favor of Agent or any Lender may be terminated, subordinated, or fail to be
perfected or become unperfected; (vi) any Person liable in any manner for Senior
Debt may be discharged, released, or substituted; and (vii) all other rights
against the Obligors, any other Person, or with respect to any Collateral may be
exercised (or Agent or any Lender may waive or refrain from exercising such
rights in accordance with the Loan Documents).

(f)            Rights of Agent and the Lenders Not to Be Impaired.  No right of
Agent or any Lender to enforce the subordination provided for herein or to
exercise its other rights hereunder shall at any time in any way be prejudiced
or impaired by any act or failure to act by any Creditor, Obligor, Agent or any
Lender hereunder or under or in connection with the other Loan Documents or by
any noncompliance by any Creditor or Obligor with the terms and provisions and
covenants herein or in any other Loan Document, regardless of any knowledge
thereof Agent or any Lender may have or otherwise be charged with.

(g)           Financial Condition of the Obligors.  Except as provided under the
Credit Agreement, no Creditor shall have any right to require Agent or any
Lender to obtain or disclose any information with respect to:  (i) the financial
condition or character of any Obligor or the ability of the Obligors to pay and
perform Senior Debt; (ii) the Senior Debt; (iii) the Collateral or other
security for any or


--------------------------------------------------------------------------------


all of the Senior Debt; (iv) the existence or nonexistence of any guarantees of,
or any other subordination agreements with respect to, all or any part of the
Senior Debt; (v) any action or inaction on the part of Agent, any Lender or any
other Person; or (vi) any other matter, fact, or occurrence whatsoever.

(h)           Acquisition of Liens or Guaranties.  No Creditor shall, without
the prior written consent of Agent, acquire any right or interest in or to any
Collateral not owned by such Creditor or accept any guaranties for the
Subordinated Debt.

(i)            Release of Liens.  In the event of any private or public sale or
other disposition of all or any portion of the Collateral by or with the consent
of the Agent, or as otherwise permitted by the Credit Agreement, at any time
prior to the date upon which the Discharge of Senior Debt shall have occurred,
each Creditor agrees that such sale or disposition will be free and clear of the
liens and security interests securing the Subordinated Debt (if any) of such
Creditor and, if the sale or other disposition includes Stock in any Obligor,
such Creditor agrees to release the entities whose Stock is sold from all
Subordinated Debt so long as the Agent also releases the entities whose Stock is
sold or disposed of from all Senior Debt.  In furtherance thereof, each Creditor
agrees that (i) the Agent is authorized to file any and all UCC lien releases
and/or terminations of the liens and security interests held by such Creditor in
connection with such a sale or other disposition, and (ii) it will execute any
and all lien and security interest releases or other documents reasonably
requested by the Agent in connection therewith.

(j)            Modifications of Subordinated Debt Documents.  Except as
otherwise expressly permitted under the Credit Agreement or any other applicable
Loan Document, none of the documents, agreements or instruments governing or
related to the Subordinated Debt shall be amended or otherwise modified without
obtaining the prior written consent of the Agent, (unless otherwise permitted
under the Credit Agreement), so as to provide for (i) any increase in the rate
of interest charged thereunder as in effect on the date hereof, (ii) any
increase in the principal amount or any installment due thereunder, (iii) any
reduction of the maturity date of any payment of principal or interest, (iv) the
granting or obtaining of any collateral security or obtaining any lien on any
collateral or (v) any other amendment or modification which would have a
material adverse effect on the operations of any Obligor which is obligated
thereunder, the Agent’s security interests in the Collateral or the claims of
the Agent, Lender Group or Bank Product Providers.

SECTION 9.           Subrogation, etc.

(a)           Subrogation.  Each Creditor hereby waives any and all rights that
it may acquire by way of subrogation under this Agreement, by any payment or
distribution to Agent or any Lender hereunder or otherwise.

(b)           Payments Over to the Creditors.  If any payment or distribution to
which any Creditor would otherwise have been entitled but for the provisions of
Section 3, Section 4, or Section 5 shall have been applied pursuant to the
provisions of Section 3, Section 4, or Section 5 to the payment of all amounts
payable under the Senior Debt, such Creditor shall be entitled to receive from
Agent or any Lender, as the case may be, any payments or distributions received
by such Person in excess of the amount sufficient to cause the Discharge of
Senior Debt.  If any such excess payment is made to Agent or any Lender, such
Person shall promptly remit such excess to such Creditor and until so remitted
shall hold such excess payment for the benefit of such Creditor.

SECTION 10.         Continuing Agreement; Reinstatement.

(a)           Continuing Agreement.  This Agreement is a continuing agreement of
subordination and shall continue in effect and be binding upon each Creditor
until the Discharge of Senior Debt has occurred.  The subordinations,
agreements, and priorities set forth herein shall remain in full force and
effect regardless


--------------------------------------------------------------------------------


of whether any party hereto in the future seeks to rescind, amend, terminate, or
reform, by litigation or otherwise, its respective agreements with any Obligor.

(b)           Reinstatement.  This Agreement shall continue to be effective or
shall be reinstated, as the case may be, if, for any reason, any payment of the
Senior Debt by or on behalf of any Obligor shall be rescinded or must otherwise
be restored by Agent or any Lender, whether as a result of an Insolvency Event
or otherwise.

SECTION 11.         Transfer of Subordinated Debt.  No Creditor may assign or
transfer its rights and obligations in respect of the Subordinated Debt without
the prior written consent of Agent, and any such transferee or assignee, as a
condition to acquiring an interest in the Subordinated Debt shall agree to be
bound hereby, in form satisfactory to Agent.

SECTION 12.         Obligations of the Obligors Not Affected.  The provisions of
this Agreement are intended solely for the purpose of defining the relative
rights of each Creditor against the Obligors, on the one hand, and of Agent and
the Lenders against the Obligors, on the other hand.  Nothing contained in this
Agreement shall (i) impair, as between any Creditor and any Obligor, the
obligation of any Obligor to pay its obligations with respect to the
Subordinated Debt as and when the same shall become due and payable, or
(ii) otherwise affect the relative rights of any of the creditors (other than
Agent and the Lenders) of the Obligors against any Creditor.

SECTION 13.         Endorsement of Creditor Documents; Further Assurances and
Additional Acts.

(a)           Endorsement of Creditor Documents.  At the request of Agent, all
documents and instruments evidencing any of the Subordinated Debt, if any, shall
be endorsed with a legend noting that such documents and instruments are subject
to this Agreement, and each Creditor shall promptly deliver to Agent evidence of
the same.

(b)           Further Assurances and Additional Acts.  Each Creditor shall
execute, acknowledge, deliver, file, notarize, and register at its own expense
all such further agreements, instruments, certificates, financing statements,
documents, and assurances, and perform such acts as Agent reasonably shall deem
necessary or appropriate to effectuate the purposes of this Agreement, and
promptly provide Agent with evidence of the foregoing reasonably satisfactory in
form and substance to Agent.

SECTION 14.         Notices.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including by
facsimile transmission) and shall be mailed, sent, or delivered in accordance
with the notice provisions contained in the Credit Agreement.

SECTION 15.         No Waiver; Cumulative Remedies.  No failure on the part of
Agent or any Lender to exercise, and no delay in exercising, any right, remedy,
power, or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, remedy, power, or privilege
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power, or privilege.  The rights and remedies under this
Agreement are cumulative and not exclusive of any rights, remedies, powers, and
privileges that may otherwise be available to Agent or any Lender.

SECTION 16.         Costs and Expenses.  Each of the Creditors, jointly and
severally, agrees to pay to Agent and the Lenders on demand the reasonable
out-of-pocket costs and expenses of such Person, and the reasonable fees and
disbursements of counsel to such Person, in connection with the negotiation,
preparation, execution, delivery, and administration of this Agreement, and any
amendments, modifications, or waivers of the terms thereof.  Each of the
Creditors, jointly and severally, agrees to pay to Agent and the Lenders, on
demand, all costs and expenses of such Person, and the fees and disbursements of
counsel to such


--------------------------------------------------------------------------------


Person, in connection with the enforcement or attempted enforcement of, and
preservation of rights or interests under, this Agreement, including any losses,
costs and expenses sustained by such Person as a result of any failure by any
Creditor to perform or observe its obligations contained in this Agreement.

SECTION 17.         Survival.  All covenants, agreements, representations and
warranties made in this Agreement shall, except to the extent otherwise provided
herein, survive the execution and delivery of this Agreement, and shall continue
in full force and effect until the Discharge of Senior Debt has occurred. 
Without limiting the generality of the foregoing, the obligations of each
Creditor under Section 16 shall survive the Discharge of Senior Debt.

SECTION 18.         Benefits of Agreement.  This Agreement is entered into for
the sole protection and benefit of the parties hereto and their successors and
assigns, and no other Person shall be a direct or indirect beneficiary of, or
shall have any direct or indirect cause of action or -claim in connection with,
this Agreement.

SECTION 19.         Binding Effect.  This Agreement shall be binding upon, inure
to the benefit of and be enforceable by each Creditor, Agent, each Lender and
their respective successors and permitted assigns.

SECTION 20.         GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.

SECTION 21.         SUBMISSION TO JURISDICTION.  EACH CREDITOR HEREBY
(i) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
CALIFORNIA AND THE FEDERAL COURTS OF THE UNITED STATES SITTING IN THE COUNTY OF
LOS ANGELES, STATE OF CALIFORNIA, FOR THE PURPOSE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, (ii) AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
COURTS, OR AT THE SOLE OPTION OF AGENT, IN ANY OTHER COURT IN WHICH AGENT SHALL
INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER
JURISDICTION OVER THE MATTER IN CONTROVERSY (iii) IRREVOCABLY WAIVES (TO THE
EXTENT PERMITTED BY APPLICABLE LAW) ANY OBJECTION WHICH IT NOW OR HEREAFTER MAY
HAVE TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY OF
THE FOREGOING COURTS, AND ANY OBJECTION ON THE GROUND THAT ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND
(iv) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PERMITTED BY LAW.

SECTION 22.         Entire Agreement; Amendments and Waivers.

(a)           Entire Agreement.  This Agreement constitutes the entire agreement
of each of the Creditors, Agent and each of the Lenders with respect to the
matters set forth herein and supersedes any prior agreements, commitments,
draft, communications, discussions and understandings, oral or written, with
respect thereto.

(b)           Amendments and Waivers.  No amendment to any provision of this
Agreement shall in any event be effective unless the same shall be in writing
and signed by each of the Creditors and Agent; and no waiver of any provision of
this Agreement, or consent to any departure by any Creditor therefrom, shall in
any event be effective unless the same shall be in writing and signed by Agent. 
Any such amendment, waiver, or consent shall be effective only in the specific
instance and for the specific purpose for which given.


--------------------------------------------------------------------------------


SECTION 23.         Conflicts.  In case of any conflict or inconsistency between
any terms of this Agreement, on the one hand, and any documents or instruments
in respect of the Subordinated Debt, on the other hand, then the terms of this
Agreement shall control.

SECTION 24.         Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
all applicable laws and regulations.  If, however, any provision of this
Agreement shall be prohibited by or invalid under any such law or regulation in
any jurisdiction, it shall, as to such jurisdiction, be deemed modified to
conform to the minimum requirements of such law or regulation, or, if for any
reason it is not deemed so modified, it shall be ineffective and invalid only to
the extent of such prohibition or invalidity without affecting the remaining
provisions of this Agreement or the validity or effectiveness of such provision
in any other jurisdiction.

SECTION 25.         Interpretation.  This Agreement is the result of
negotiations between, and have been reviewed by the respective counsel to, the
Creditors, Agent and each Lender and is the product of all parties hereto. 
Accordingly, this Agreement shall not be construed against Agent or any Lender
merely because of their involvement in the preparation hereof.

SECTION 26.         Counterparts; Telefacsimile Execution.  This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally effective as delivery of an original executed
counterpart of this Agreement.  Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and bind effect of
this Agreement.

SECTION 27.         Termination of Agreement.  Upon the Discharge of Senior
Debt, this Agreement shall terminate and Agent shall promptly execute and
deliver to each Creditor such documents and instruments as shall be reasonably
necessary to evidence such termination; provided, however, that the obligations
of each Creditor under Section 16 shall survive such termination.

[Signature pages follow.]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first written above.

 

 

ADVENT SOFTWARE, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

 

By: /s/ Graham V. Smith

 

 

Graham V. Smith
Executive Vice President, Chief Financial Officer and
Secretary

 

 

 

 

 

 

 

 

HUB DATA INCORPORATED,

 

 

a Massachusetts corporation

 

 

 

 

 

 

 

 

By: /s/ Graham V. Smith

 

 

Graham V. Smith
Chief Financial Officer and Secretary

 

 

 

 

 

 

 

 

MICROEDGE, INC.,
a New York corporation

 

 

 

 

 

 

 

 

By: /s/ Graham V. Smith

 

 

Graham V. Smith
Chief Financial Officer and Secretary

 

 

 

 

 

 

 

 

SECOND STREET SECURITIES, INC.,
a Delaware corporation

 

 

 

 

 

 

 

 

By: /s/ Jeffrey Peterson

 

 

Name: Jeffrey Peterson
Title: President and Chief Executive Officer

 

 

 

 

 

 

 

 

ADVENT SOFTWARE AS,
a Denmark corporation

 

 

 

 

 

 

 

 

By: /s/ Graham V. Smith

 

 

Name: Graham V. Smith
Title: Director

 

 

 


--------------------------------------------------------------------------------


 

 

ADVENT NORWAY AS,
a Norway corporation

 

 

 

 

 

 

 

 

By: /s/ Graham V. Smith

 

 

Name: Graham V. Smith
Title:

 

 

 

 

 

 

 

 

ADVENT SWEDEN AB,
a Sweden corporation

 

 

 

 

 

 

 

 

By: /s/ Stephanie G. DiMarco

 

 

Name: Stephanie G. DiMarco
Title: Director

 

 

 

 

 

 

 

 

ADVENT NETHERLANDS BV,
a Netherlands corporation

 

 

 

 

 

 

 

 

By: /s/ Graham V. Smith

 

 

Name: Graham V. Smith
Title:

 

 

 

 

 

 

 

 

ADVENT EUROPE LIMITED,
an England and Wales corporation

 

 

 

 

 

 

 

 

 

 

 

By: /s/ Graham V. Smith

 

 

Name: Graham V. Smith
Title: Director

 

 

 

 

 

 

 

 

ADVENT SWITZERLAND S/A,
a Switzerland corporation

 

 

 

 

 

 

 

 

By: /s/ Graham V. Smith

 

 

Name: Graham V. Smith
Title: Director

 

 

 

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.,
a California corporation, as Agent

 

 

 

 

 

 

 

 

By: /s/ Alexander E. Hechler

 

 

Alexander E. Hechler
Vice President

 


--------------------------------------------------------------------------------